Exhibit 10.2

EXECUTION COPY

 

 

 

ADVANCED DRAINAGE SYSTEMS, INC.

 

 

SECOND AMENDED AND RESTATED PRIVATE SHELF AGREEMENT

 

 

$175,000,000

PRIVATE SHELF FACILITY

Dated as of June 22, 2017

Amending and Restating the Amended and Restated Private Shelf Agreement

Dated as of September 24, 2010, as amended prior to the date hereof

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

             Page   1.   AMENDMENT AND RESTATEMENT; AUTHORIZATION OF ISSUE OF
SHELF NOTES      2     1A.   Amendment and Restatement; Existing Notes      2  
  1B.   Authorization of Issue of Shelf Notes      2   2.   PURCHASE AND SALE OF
SHELF NOTES      2     2A.   Purchase and Sale of Shelf Notes      2   3.  
CONDITIONS OF EFFECTIVENESS AND EACH CLOSING      7     3A.   Conditions of
Effectiveness      7     3B.   Conditions to each Closing      10   4.  
PREPAYMENTS      13     4A(1).   Required Prepayments of Shelf Notes      13    
4A(2).   Required Prepayment Pursuant to Intercreditor Agreement      14     4B.
  Optional Prepayment With Yield-Maintenance Amount      14     4C.   Notice of
Optional Prepayment      14     4D.   Application of Prepayments      14     4E.
  No Acquisition of Notes      14   5.   AFFIRMATIVE COVENANTS      15     5A.  
Financial Statements      15     5B.   Information Required by Rule 144A      18
    5C.   Inspection of Property; Books and Records      18     5D.   Covenant
to Secure Notes Equally      18     5E.   Compliance with Law      18     5F.  
Maintenance of Insurance      19     5G.   Maintenance of Properties      19    
5H.   Payment of Taxes      19     5I.   Corporate Existence      20     5J.  
Lines of Business      20     5K.   Subsequent Guarantors      20     5L.  
Deliveries; Further Assurances      20     5M.   Excess Leverage Fee      21  
6.   NEGATIVE COVENANTS      21     6A.   Financial Covenants      21     6A(1).
  Minimum Interest Coverage Ratio      21  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     6A(2).   Maximum Leverage Ratio      21     6B.  
Indebtedness      22     6C.   Liens; Lien Covenants      23     6D.  
Guaranties      23     6E.   Loans and Investments      24     6F.   Capital
Distributions      25     6G.   Liquidations, Mergers, Consolidations,
Acquisitions      25     6H.   Disposition of Assets or Subsidiaries      27    
6I.   Affiliate Transactions      28     6J.   Subsidiaries and Partnerships   
  28     6K.   Continuation or Change in Business      28     6L.   Fiscal
Period      29     6M.   Issuance of Stock      29     6N.   Changes in
Organizational Documents      29     6O.   Intentionally Omitted      29     6R.
  Terrorism Sanctions Regulations      29     6S.   Most Favored Lender      29
    6T.   Limitation on Negative Pledges      30   7.   EVENTS OF DEFAULT     
31     7A.   Acceleration      31     7B.   Rescission of Acceleration      34  
  7C.   Notice of Acceleration or Rescission      34     7D.   Other Remedies   
  34   8.   REPRESENTATIONS, COVENANTS AND WARRANTIES      35     8A(1).  
Organization; Subsidiary Preferred Equity      35     8A(2).   Power and
Authority      35     8A(3).   Execution and Delivery of Transaction Documents
     36     8B.   Financial Statements      36     8C.   Actions Pending      37
    8D.   Outstanding Indebtedness      37     8E.   Title to Properties      37
    8F.   Taxes      37     8G.   Conflicting Agreements and Other Matters     
37     8H.   Offering of Notes      38     8I.   Use of Proceeds      38     8J.
  ERISA      38     8K.   Governmental Consent      39     8L.   Compliance with
Environmental and Other Laws      39     8M.   Regulatory Status      39  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     8N.   Permits and Other Operating Rights      39     8O.  
Rule 144A      40     8P.   Absence of Financing Statements, etc.      40    
8Q.   Establishment of Security Interest      40     8R.   Foreign Assets
Control Regulations, Etc.      40     8S.   Disclosure      41     8T.   Hostile
Tender Offers      42     8U.   Solvency      42   9.   REPRESENTATIONS OF EACH
PURCHASER      42     9A.   Nature of Purchase      42     9B.   Source of Funds
     42   10.   DEFINITIONS; ACCOUNTING MATTERS      44     10A.  
Yield-Maintenance Terms      44     10B.   Other Terms      45     10C.  
Accounting and Legal Principles, Terms and Determinations      64   11.  
MISCELLANEOUS      64     11A.   Note Payments      64     11B.   Expenses     
65     11C.   Consent to Amendments      66     11D.   Form, Registration,
Transfer and Exchange of Notes; Lost Notes      67     11G.   Persons Deemed
Owners; Participations      67     11H.   Survival of Representations and
Warranties; Entire Agreement      68     11I.   Successors and Assigns      68  
  11J.   Independence of Covenants; Beneficiaries of Covenants      68     11K.
  Notices      68     11L.   Payments Due on Non-Business Days      69     11M.
  Satisfaction Requirement      69     11N.   GOVERNING LAW      69     11O.  
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL      69     11P.   Severability
     70     11Q.   Descriptive Headings; Advice of Counsel; Interpretation; Time
of the Essence      71     11R.   Counterparts; Facsimile or Electronic
Signatures      71     11S.   Severalty of Obligations      71     11T.  
Independent Investigation      71     11U.   Directly or Indirectly      71    
11V.   Transaction References      71  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     11W.   Confidential Information      72     11X.   Binding
Agreement      73  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

INFORMATION SCHEDULE

 

EXHIBIT A    —      FORM OF SHELF NOTE EXHIBIT B    —      FORM OF DISBURSEMENT
DIRECTION LETTER EXHIBIT C    —      FORM OF REQUEST FOR PURCHASE EXHIBIT D   
—      FORM OF CONFIRMATION OF ACCEPTANCE EXHIBIT E-1    —      FORM OF GUARANTY
AGREEMENT EXHIBIT E-2    —      FORM OF CONFIRMATION OF GUARANTY EXHIBIT F   
—      FORM OF OPINION OF COMPANY AND GUARANTOR COUNSEL(RESTATEMENT DATE)
EXHIBIT G    —      FORM OF COMPLIANCE CERTIFICATE SCHEDULE 6B    —     
EXISTING INDEBTEDNESS SCHEDULE 6C    —      PERMITTED LIENS SCHEDULE 6D    —  
   GUARANTIES SCHEDULE 6E    —      EXISTING INVESTMENTS SCHEDULE 8A(1)    —  
   SUBSIDIARIES SCHEDULE 8G    —      AGREEMENTS RESTRICTING INDEBTEDNESS
SCHEDULE 8K    —      GOVERNMENTAL CONSENT SCHEDULE 8Q    —      COLLATERAL

 

 

-v-



--------------------------------------------------------------------------------

ADVANCED DRAINAGE SYSTEMS, INC.

4640 Trueman Blvd.

Hilliard, OH 43026

                    As of June 22, 2017

PGIM, Inc. (“Prudential”)

Each of the holders of the Existing Notes

    party hereto (the “Existing Holders”)

Each other Prudential Affiliate (as hereinafter

    defined) which becomes bound by certain

    provisions of this Agreement as hereinafter

    provided

c/o Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

Ladies and Gentlemen:

The undersigned, Advanced Drainage Systems, Inc., a Delaware corporation (herein
called the “Company”), hereby agrees with you as set forth below. Reference is
made to paragraph 10 hereof for definitions of capitalized terms used herein and
not otherwise defined herein.

INTRODUCTION

The Company and Prudential are parties to the Amended and Restated Private Shelf
Agreement, dated as of September 24, 2010 (as heretofore amended, the “Existing
Agreement”) under which the Company has issued and sold, and the Existing
Holders have purchased, the Existing Notes (as defined below).

The Company, Prudential and the Existing Holders desire to enter into this
Agreement so as to, among other things, amend and restate the Existing Agreement
to read as set forth herein. The Company, Prudential and the Existing Holders
agree that, effective upon the execution and delivery hereof by the Company,
Prudential and the Existing Holders, the Existing Agreement shall be amended and
restated in its entirety to read as set forth in this Agreement.



--------------------------------------------------------------------------------

1. AMENDMENT AND RESTATEMENT; AUTHORIZATION OF ISSUE OF SHELF NOTES.

1A. Amendment and Restatement; Existing Notes.

1A(1). Amendment and Restatement of Existing Note Agreement. Effective upon the
execution and delivery hereof by the Company, Prudential and the Existing
Holders and the satisfaction of the conditions set forth in paragraph 3A hereof,
the Company, Prudential and the Existing Holders agree that the Existing
Agreement shall be amended and restated in its entirety to read as set forth in
this Agreement.

1A(2). Existing Notes. Under the Existing Agreement, the Company authorized and
issued its (a) 5.60% Senior Series A Secured Notes due September 24, 2018 (the
“Existing Series A Notes”) in the original aggregate principal amount of
$75,000,000, of which $50,000,000 aggregate principal amount is now outstanding,
and (b) 4.05% Senior Series B Secured Notes due September 24, 2019 (the
“Existing Series B Notes”) in the original aggregate principal amount of
$25,000,000 of which $25,000,000 aggregate principal amount is now outstanding.
The Existing Series A Notes and Existing Series B Notes are collectively
referred to as the “Existing Notes”. Effective upon the satisfaction of the
conditions set forth in paragraph 3A hereof, the Company, Prudential and the
Existing Holders agree that each of the Existing Notes shall be deemed to be
outstanding under this Agreement and be entitled to the benefits hereof and all
references therein to the “Agreement”, as defined in any Existing Note, shall be
deemed to be references to this Agreement.

1B. Authorization of Issue of Shelf Notes. The Company will authorize the issue
of its senior secured promissory notes (the “Shelf Notes”) in the aggregate
principal amount of up to the then applicable Available Facility Amount, to be
dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 10 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
10 years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Shelf
Note delivered pursuant to paragraph 2A(5), and to be substantially in the form
of Exhibit A attached hereto. Shelf Notes which have (i) the same final
maturity, (ii) the same principal prepayment dates, (iii) the same principal
prepayment amounts (as a percentage of the original principal amount of each
Shelf Note), (iv) the same interest rate, (v) the same interest payment periods
and (vi) the same date of issuance (which, in the case of a Shelf Note issued in
exchange for another Shelf Note, shall be deemed for these purposes the date on
which such Shelf Note’s ultimate predecessor Shelf Note was issued), are herein
called a “Series” of Shelf Notes. The terms “Shelf Note” and “Shelf Notes”,
“Note” and “Notes” as used herein shall include each Shelf Note delivered
pursuant to any provision of this Agreement and each Shelf Note delivered in
substitution or exchange for any such Shelf Note pursuant to any such provision
and, without limiting the foregoing, the terms “Note” and “Notes” as used herein
shall include each Existing Note, each note delivered in substitution or
exchange for any such Existing Note pursuant to this Agreement and each Shelf
Note.

 

2



--------------------------------------------------------------------------------

2. PURCHASE AND SALE OF SHELF NOTES.

2A. Purchase and Sale of Shelf Notes.

2A(1). Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Shelf Notes is herein
called the “Facility”. At any time, the “Available Facility Amount” shall equal
$175,000,000, minus the aggregate principal amount of all outstanding Notes,
minus the aggregate principal amount of Accepted Notes (as hereinafter defined)
which have not yet been purchased and sold hereunder prior to such time.
NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF
NOTES BY PRUDENTIAL AFFILIATES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS
UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE
OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES,
SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND
THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY
PRUDENTIAL AFFILIATE.

2A(2). Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the Restatement Date
(or if the date of such anniversary is not a Business Day, the Business Day next
preceding such anniversary), (ii) the 30th day after Prudential shall have given
to the Company, or the Company shall have given to Prudential, a written notice
stating that it elects to terminate the issuance and sale of Shelf Notes
pursuant to this Agreement (or if such 30th day is not a Business Day, the
Business Day next preceding such 30th day), (iii) the last Closing Day after
which there is no Available Facility Amount, (iv) the termination of the
Facility under paragraph 7A of this Agreement, and (v) the acceleration of any
Note under paragraph 7A of this Agreement. The period during which Shelf Notes
may be issued and sold pursuant to this Agreement is herein called the “Issuance
Period”.

2A(3). Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by facsimile transmission or overnight delivery service,
and shall (i) specify the aggregate principal amount of Shelf Notes covered
thereby, which shall not be less than $10,000,000 and not be greater than the
Available Facility Amount at the time such Request for Purchase is made,
(ii) specify the principal amounts, final maturities (which shall be no more
than 10 years from the date of issuance), average life (which shall be no more
than 10 years from the date of issuance), principal prepayment dates (if any)
and amounts and interest payment periods (quarterly or semi-annually in arrears)
of the Shelf Notes covered thereby, (iii) specify the use of proceeds of such
Shelf Notes, (iv) specify the proposed day for the closing of the purchase and
sale of such Shelf Notes, which shall be a Business Day during the Issuance
Period not less than 10 days and not more than 25 days after the making of such
Request for Purchase, (v) specify the number of the account and the name and
address of the depository institution to which the purchase prices of such Shelf
Notes are to be transferred on the Closing Day for such purchase and sale,
(vi) certify that the representations and warranties contained in paragraph 8
are true on and as of the date of such Request for Purchase and that there
exists on the date of such Request for Purchase no Event of Default or Default,
and (vii) be substantially in the form of Exhibit C attached hereto. Each
Request for Purchase shall be in writing and shall be deemed made when received
by Prudential.

 

3



--------------------------------------------------------------------------------

2A(4). Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2A(3),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or facsimile transmission, in each case between 9:30 A.M. and 1:30
P.M. New York City local time (or such later time as Prudential may elect)
interest rate quotes for the several principal amounts, maturities, principal
prepayment schedules and interest payment periods of Shelf Notes specified in
such Request for Purchase. Each quote shall represent the interest rate per
annum payable on the outstanding principal balance of such Shelf Notes at which
a Prudential Affiliate or Affiliates would be willing to purchase such Shelf
Notes at 100% of the principal amount thereof.

2A(5). Acceptance. Within the Acceptance Window with respect to any interest
rate quotes provided pursuant to paragraph 2A(4), the Company may, subject to
paragraph 2A(6), elect to accept such interest rate quotes as to not less than
$10,000,000 aggregate principal amount of the Shelf Notes specified in the
related Request for Purchase. Such election shall be made by an Authorized
Officer of the Company notifying Prudential by telephone or facsimile
transmission within the Acceptance Window that the Company elects to accept such
interest rate quotes, specifying the Shelf Notes (each such Shelf Note being
herein called an “Accepted Note”) as to which such acceptance (herein called an
“Acceptance”) relates. The day the Company notifies Prudential of an Acceptance
with respect to any Accepted Notes is herein called the “Acceptance Day” for
such Accepted Notes. Any interest rate quotes as to which Prudential does not
receive an Acceptance within the Acceptance Window shall expire, and no purchase
or sale of Shelf Notes hereunder shall be made based on such expired interest
rate quotes. Subject to paragraph 2A(6) and the other terms and conditions
hereof, the Company agrees to sell to a Prudential Affiliate or Affiliates, and
Prudential agrees to cause the purchase by a Prudential Affiliate or Affiliates
of, the Accepted Notes at 100% of the principal amount of such Notes. As soon as
practicable following the Acceptance Day, the Company and each Prudential
Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit D attached
hereto (herein called a “Confirmation of Acceptance”). If the Company should
fail to execute and return to Prudential within three Business Days following
the Company’s receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential or any Prudential Affiliate may at its election at
any time prior to Prudential’s receipt thereof cancel the closing with respect
to such Accepted Notes by so notifying the Company in writing.

2A(6). Market Disruption. Notwithstanding the provisions of paragraph 2A(5), if
Prudential shall have provided interest rate quotes pursuant to paragraph 2A(4)
and thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2A(5) the domestic
market for U.S. Treasury securities, derivatives or other financial instruments
shall have closed or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally on the
New York Stock Exchange or in the domestic market for U.S. Treasury securities,
derivatives or other financial instruments, then such interest rate quotes shall
expire, and no purchase or sale of Shelf Notes hereunder shall be made based on
such expired interest rate quotes. If the Company thereafter notifies Prudential
of the Acceptance of any such interest rate quotes, such Acceptance shall be
ineffective for all purposes of this Agreement, and Prudential shall promptly
notify the Company that the provisions of this paragraph 2A(6) are applicable
with respect to such Acceptance.

 

4



--------------------------------------------------------------------------------

2A(7). Facility Closings. Not later than 11:30 A.M. (New York City local time)
on the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of Prudential Capital Group, 180 North Stetson Street, Suite 5600,
Chicago, Illinois 60601, Attention: Law Department, or at such other place as
Prudential may have directed, the Accepted Notes to be purchased by such
Purchaser in the form of one or more Notes in authorized denominations as such
Purchaser may request for each Series of Accepted Notes to be purchased on the
Closing Day, dated the Closing Day and registered in such Purchaser’s name (or
in the name of its nominee), against payment of the purchase price thereof by
transfer of immediately available funds for credit to the Company’s account
specified in the Request for Purchase of such Notes. If the Company fails to
tender to any Purchaser the Accepted Notes to be purchased by such Purchaser on
the scheduled Closing Day for such Accepted Notes as provided above in this
paragraph 2A(7), or any of the conditions specified in paragraph 3 shall not
have been fulfilled by the time required on such scheduled Closing Day, the
Company shall, prior to 1:00 P.M., New York City local time, on such scheduled
Closing Day notify Prudential (which notification shall be deemed received by
each Purchaser) in writing whether (i) such closing is to be rescheduled (such
rescheduled date to be a Business Day during the Issuance Period not less than
one Business Day and not more than 10 Business Days after such scheduled Closing
Day (the “Rescheduled Closing Day”)) and certify to Prudential (which
certification shall be for the benefit of each Purchaser) that the Company
reasonably believes that it will be able to comply with the conditions set forth
in paragraph 3 on such Rescheduled Closing Day and that the Company will pay the
Delayed Delivery Fee in accordance with paragraph 2A(8)(iii) or (ii) such
closing is to be canceled. In the event that the Company shall fail to give such
notice referred to in the preceding sentence, Prudential (on behalf of each
Purchaser) may at its election, at any time after 1:00 P.M., New York City local
time, on such scheduled Closing Day, notify the Company in writing that such
closing is to be canceled. Notwithstanding anything to the contrary appearing in
this Agreement, the Company may not elect to reschedule a closing with respect
to any given Accepted Notes on more than one occasion, unless Prudential shall
have otherwise consented in writing.

2A(8). Fees.

2A(8)(i). Structuring and Amendment Fees. At the time of the execution and
delivery of this Agreement by the Company, Prudential and the Existing Holders,
the Company will pay to Prudential or at the direction of Prudential by wire
transfer of immediately available funds (a) a structuring fee (herein called the
“Structuring Fee”) in the amount of $75,000 and (b) an amendment fee (herein
called the “Amendment Fee”) in the amount of $25,000.

2A(8)(ii). Issuance Fee. The Company will pay to each Purchaser in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Day in
an amount equal to 0.10% of the aggregate principal amount of Shelf Notes sold
to such Purchaser on such Closing Day.

2A(8)(iii). Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note (a) on the Cancellation Date or actual closing date
of such purchase and sale and (b) if earlier, the next Business Day following 90
days after the Acceptance Day for such Accepted Note and on each Business Day
following 90 days after the prior payment hereunder, a fee (herein called the
“Delayed Delivery Fee”) calculated as follows:

(BEY – MMY) X DTS/360 X PA

 

5



--------------------------------------------------------------------------------

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential and having a maturity date or dates the same as, or closest to, the
Rescheduled Closing Day or Rescheduled Closing Days for such Accepted Note (a
new alternative investment being selected by Prudential each time such closing
is delayed); “DTS” means Days to Settlement, i.e., the number of actual days
elapsed from and including the original Closing Day for such Accepted Note (in
the case of the first such payment with respect to such Accepted Note) or from
and including the date of the next preceding payment (in the case of any
subsequent Delayed Delivery Fee payment with respect to such Accepted Note) to
but excluding the date of such payment; and “PA” means Principal Amount, i.e.,
the principal amount of the Accepted Note for which such calculation is being
made. In no case shall the Delayed Delivery Fee be less than zero. Nothing
contained herein shall obligate any Purchaser to purchase any Accepted Note on
any day other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with paragraph 2A(7).

2A(8)(iv). Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2A(5) or the
penultimate sentence of paragraph 2A(7) that the closing of the purchase and
sale of such Accepted Note is to be canceled, or if the closing of the purchase
and sale of such Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay on the Cancellation Date to each Purchaser which
shall have agreed to purchase such Accepted Note in immediately available funds
an amount (the “Cancellation Fee”) calculated as follows:

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in paragraph 2A(8)(iii). The foregoing bid and ask prices
shall be as reported by TradeWeb LLC (or, if such data for any reason ceases to
be available through TradeWeb LLC, any publicly available source of similar
market data). Each price shall be based on a U.S. Treasury security having a par
value of $100.00 and shall be rounded to the second decimal place. In no case
shall the Cancellation Fee be less than zero.

 

6



--------------------------------------------------------------------------------

3. CONDITIONS OF EFFECTIVENESS AND EACH CLOSING.

3A. Conditions of Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions (the date of such effectiveness,
the “Restatement Date”):

(a) Each Purchaser shall have received original counterparts or, if satisfactory
to such Purchaser, certified or other copies of this Agreement and all of the
following, each duly executed and delivered by the party or parties thereto, in
form and substance satisfactory to such Purchaser dated the Restatement Date
unless otherwise indicated, and, on the Restatement Date, in full force and
effect with no event having occurred and being then continuing that would
constitute a default thereunder or constitute or provide the basis for the
termination thereof:

(i) (1) a Guaranty Agreement in favor of the holders of the Notes in the form of
Exhibit E-1 hereto (including any joinder thereto and as the same may be
amended, modified or supplemented from time to time in accordance with the
provisions thereof, collectively called the “Guaranty Agreement”), made by each
Person which is, on the Restatement Date, a co-borrower or a co-obligor with the
Company under, or is obligated under a Guaranty with respect to, any
Indebtedness of the Company under the Primary Working Capital Facility and is
not then a party to the Guaranty Agreement; and (2) an Officer’s Certificate
certifying as to any Person which is then a co-borrower or co-obligor with the
Company under, or obligated under a Guaranty with respect to, any Indebtedness
of the Company under the Primary Working Capital Facility;

(ii) the Intercreditor Agreement;

(iii) the Intercompany Subordination Agreement;

(iv) the Security Agreement;

(v) the Pledge Agreement;

(vi) all chattel paper, instruments and documents of title in which the
Collateral Agent has been granted a security interest and are then required
under the Collateral Documents to be delivered to the Collateral Agent, together
with the related transfer documents executed in blank, in each case received by
the Collateral Agent, all Uniform Commercial Code financing statements
perfecting the security interests and liens granted to the Collateral Agent,
duly filed in all offices necessary to perfect such security interests and liens
or deemed by such Purchaser to be advisable, and all such other certificates,
documents, agreements, recording and filings necessary to establish a valid and
perfected first priority lien and security interest (subject only to Permitted
Liens) in favor of the Collateral Agent in all of the Collateral or deemed by
such Purchaser to be advisable;

(vii) a Secretary’s Certificate signed by the Secretary or an Assistant
Secretary and one other officer of the Company and each Guarantor certifying,
among other things, (1) as to the names, titles and true signatures of the
officers of the Company or such Guarantor, as the case may be, authorized to
sign the documents to be delivered in

 

7



--------------------------------------------------------------------------------

connection with this Agreement and the other Transaction Documents to which the
Company or such Guarantor, as the case may be, is a party, (2) that attached
thereto is a true, accurate and complete copy of the certificate of
incorporation or other formation document of the Company or such Guarantor, as
the case may be, certified by the Secretary of State of the state of
organization of the Company or such Guarantor, as the case may be, as of a
recent date, (3) that attached thereto is a true, accurate and complete copy of
the by-laws, operating agreement or other organizational document of the Company
or such Guarantor, as the case may be, which were duly adopted and are in effect
as of the Restatement Date and have been in effect immediately prior to and at
all times since the adoption of the resolutions referred to in clause (4),
below, (4) that attached thereto is a true, accurate and complete copy of the
resolutions of the board of directors or other managing body of the Company or
such Guarantor, as the case may be, duly adopted at a meeting or by unanimous
written consent of such board of directors or other managing body, authorizing
the execution, delivery and performance of the Transaction Documents to which
the Company or such Guarantor, as the case may be, is a party, being delivered
on the Restatement Date and the other documents to be delivered in connection
with this Agreement and such other Transaction Documents to which the Company or
such Guarantor, as the case may be, is a party, and that such resolutions have
not been amended, modified, revoked or rescinded, and are in full force and
effect and are the only resolutions of the shareholders, partners or members of
the Company or such Guarantor, as the case may be, or of such board of directors
or other managing body or any committee thereof relating to the subject matter
thereof, (5) the Transaction Documents being delivered on the Restatement Date
and the other documents to be delivered in connection with this Agreement
executed and delivered to such Purchaser by the Company or such Guarantor, as
the case may be, are in the form approved by its board of directors or other
managing body in the resolutions referred to in clause (4), above and (6) that
no dissolution or liquidation proceedings as to the Company or any Subsidiary
have been commenced or are contemplated;

(viii) a certificate of corporate or other type of entity and tax good standing
for each Transaction Party from the Secretary of State dated as of or as of a
date reasonably prior to the Restatement Date (1) of the state of organization
of such Transaction Party and (2) of each state in which such Transaction Party
is required to be qualified to transact business as a foreign organization and
where the failure to be so qualified or licensed could reasonably likely have a
Material Adverse effect, in each case dated as of a recent date;

(ix) certified copies of Requests for Information or Copies (Form UCC-11) or
equivalent reports in each case dated as of a date reasonably prior to the
Restatement Date listing all effective financing statements which name any
Transaction Party (under its present name and previous names used) as debtor and
which are filed in the office of the Secretary of State (or such other office
which is, under the Uniform Commercial Code as in effect in the applicable
jurisdiction, the proper office in which to file a financing statement under
Section 9-501(a)(2) of such Uniform Commercial Code) of the location (as
determined under the Uniform Commercial Code) of such Transaction Party together
with, to the extent requested by Prudential, copies of such financing
statements, and lien and judgment search reports from the county recorder of any
county in which such Transaction Party maintains an office or in which any
assets of such Transaction Party are located; and

 

8



--------------------------------------------------------------------------------

(x) such other certificates, documents and agreements as such Purchaser may
reasonably request.

(b) Each Purchaser shall have received from Scott B. Barnett, Vice President and
Corporate Counsel of Prudential, or such other counsel who is acting as special
counsel for such Purchaser in connection with this Agreement, a favorable
opinion satisfactory to such Purchaser as to such matters incident to the
matters herein contemplated as it may reasonably request.

(c) Each Purchaser shall have received from Squire Patton Boggs (US) LLP,
special counsel for the Company and the Guarantors (or such other counsel
designated by the Company and acceptable to such Purchaser), a favorable opinion
satisfactory to such Purchaser, dated the Restatement Date, and substantially in
the form of Exhibit F attached hereto and as to such other matters as such
Purchaser may reasonably request. The Company, by its execution hereof, hereby
requests and authorizes such special counsel to render such opinion and to allow
such Purchaser to rely on such opinions and understands and agrees that each
Purchaser receiving such an opinion will be relying on and is hereby authorized
to rely on such opinion.

(d) The representations and warranties contained in paragraph 8 and in the
Guaranty Agreement shall be true on and as of the Restatement Date, both before
and immediately after giving effect to the consummation of the transactions
contemplated hereby; there shall exist on the Restatement Date no Event of
Default or Default, both before and immediately after giving effect to the
consummation of the transactions contemplated hereby; the Company and each
Guarantor shall have performed all agreements and satisfied all conditions
required under this Agreement or the Guaranty Agreement to be performed or
satisfied on or before the Restatement Date; and the Company and each Guarantor
shall have delivered to such Purchaser an Officer’s Certificate, dated the
Restatement Date, to each such effect.

(e) The Company shall have paid to each Purchaser in immediately available funds
any fees due it pursuant to or in connection with this Agreement, including the
Structuring Fee and the Amendment Fee due pursuant to paragraph 2A(8)(i).

(f) The Company shall have delivered from insurance carriers acceptable to each
Purchaser certificates and/or other evidence of insurance in such forms and
amounts acceptable to such purchaser evidencing insurance required to be
maintained under paragraph 5F hereof or under any of the Collateral Documents
under insurance policies with loss payable clauses in favor of the Collateral
Agent and acceptable to such Purchaser.

(g) The Credit Agreement, providing for a $550,000,000 revolving credit facility
to the Company (which may be increased (or potential term loans may be added) to
an aggregate amount not to exceed $700,000,000) and having other terms and
conditions satisfactory to such Purchaser, shall have been duly executed and
delivered by the Company, the Bank Agent and the Banks, and shall be in full
force and effect. All conditions precedent to the making of the initial
revolving loans under the Credit Agreement shall have been satisfied except to
the extent waived with the consent of such Purchaser (and, to the extent any
part of any such condition requires that

 

9



--------------------------------------------------------------------------------

any matter be satisfactory to the Bank Agent, the Banks or any portion of the
Banks, such matter shall be satisfactory to such Purchaser) and prior to, or
concurrently with, the effectiveness of this Agreement, the Company shall have
received the proceeds of the initial revolving loans thereunder. All necessary
authorizations, consents, approvals, exceptions or other actions by or notices
to or filings with any court or administrative or governmental body or other
Person required in connection with the execution, delivery or performance of the
Credit Agreement or the consummation of the transactions contemplated thereby
shall be final and in full force and effect and shall be in form and substance
satisfactory to such Purchaser. Each Purchaser shall have received a copy of the
Credit Agreement and all instruments, documents and agreements delivered at the
closing of making of the initial revolving loans thereunder, certified by an
Officer’s Certificate, dated the Restatement Date, as correct and complete, and
such Officer’s Certificate shall confirm that the Mexicana Credit Agreement has
not been amended, restated, supplemented or otherwise modified since March 15,
2017.

(h) Each Purchaser shall have received a duly completed certificate signed by an
Authorized Officer of the Company demonstrating pro forma covenant compliance,
after giving effect to the Transaction, with the financial covenants set forth
in paragraphs 6A(1) and 6A(2) as of the last day of the fiscal quarter of the
Company most recently ended prior to the Restatement Date.

(i) Each Purchaser shall have received a financial forecast model for the
Company and its Subsidiaries in form and substance satisfactory to such
Purchaser.

(j) Without limiting the provisions of paragraph 11B hereof, the Company shall
have paid the reasonable fees, charges and disbursements of any special counsel
to the Purchasers in connection with this Agreement or the transactions
contemplated hereby.

3B. Conditions to each Closing. Each Purchaser’s obligation to purchase and pay
for Shelf Notes to be purchased by such Purchaser hereunder on any Closing Day
is subject to the satisfaction, on or before such Closing Day, of the following
conditions:

(a) Such Purchaser shall have received original counterparts or, if satisfactory
to such Purchaser, certified or other copies of all of the following, each duly
executed and delivered by the party or parties thereto, in form and substance
satisfactory to such Purchaser and dated the date of the applicable Closing Day
unless otherwise indicated, and, on the applicable Closing Day, the following
shall be in full force and effect with no event having occurred and being then
continuing that would constitute a default thereunder or constitute or provide
the basis for the termination thereof:

(i) the Note(s) to be purchased by such Purchaser on such Closing Day in the
form of Exhibit A hereto;

(ii) (1) a joinder to the Guaranty Agreement executed by each Person which, as
of the date of such Closing Day, is not then a Guarantor and is a borrower,
co-borrower, obligor or co-obligor under, or is obligated under a Guaranty with
respect to any Indebtedness outstanding or able to be incurred under, the
Primary Working Capital Facility; (2) a Confirmation of Guaranty made by each
Guarantor as of such Closing Day

 

10



--------------------------------------------------------------------------------

in the form of Exhibit E-2 hereto (collectively, the “Confirmation of
Guaranty”); and (3) an Officer’s Certificate certifying as to any Person which
is then a co-borrower or co-obligor with the Company under, or obligated under a
Guaranty with respect to, any Indebtedness of the Company under the Primary
Working Capital Facility;

(iii) a Secretary’s Certificate signed by the Secretary or an Assistant
Secretary and one other officer of the Company and each Guarantor certifying,
among other things, (1) as to the names, titles and true signatures of the
officers of the Company or such Guarantor, as the case may be, authorized to
sign the documents to be delivered in connection with this Agreement and the
other Transaction Documents to which the Company or such Guarantor, as the case
may be, is a party, (2) that attached thereto is a true, accurate and complete
copy of the certificate of incorporation or other formation document of the
Company or such Guarantor, as the case may be, certified by the Secretary of
State of the state of organization of the Company or such Guarantor, as the case
may be, as of a recent date, (3) that attached thereto is a true, accurate and
complete copy of the by-laws, operating agreement or other organizational
document of the Company or such Guarantor, as the case may be, which were duly
adopted and are in effect as of such Closing Day and have been in effect
immediately prior to and at all times since the adoption of the resolutions
referred to in clause (4), below, (4) that attached thereto is a true, accurate
and complete copy of the resolutions of the board of directors or other managing
body of the Company or such Guarantor, as the case may be, duly adopted at a
meeting or by unanimous written consent of such board of directors or other
managing body, authorizing the execution, delivery and performance of this
Agreement or any other Transaction Documents to which the Company or such
Guarantor, as the case may be, is a party, being delivered on such Closing Day
and the other documents to be delivered in connection with this Agreement and
such other Transaction Documents to which the Company or such Guarantor, as the
case may be, is a party, and that such resolutions have not been amended,
modified, revoked or rescinded, and are in full force and effect and are the
only resolutions of the shareholders, partners or members of the Company or such
Guarantor, as the case may be, or of such board of directors or other managing
body or any committee thereof relating to the subject matter thereof, (5) this
Agreement, the Notes and the other Transaction Documents being delivered on such
Closing Day and the other documents to be delivered in connection with this
Agreement and the other Transaction Documents executed and delivered to such
Purchaser by the Company or such Guarantor, as the case may be, are in the form
approved by its board of directors or other managing body in the resolutions
referred to in clause (4), above and (6) that no dissolution or liquidation
proceedings as to the Company or any Subsidiary have been commenced or are
contemplated; provided, however, that with respect to any Closing Day subsequent
to the Restatement Date, if none of the matters certified to in the certificate
delivered by the Company or any Guarantor under this clause (iii) on the
Restatement Date or on any prior Closing Day have changed and the resolutions
referred to in sub-clause (4) of this clause (iii) authorize the execution and
delivery of the Notes being delivered on such subsequent Closing Day, then the
Company or such Guarantor, as the case may be, may, in lieu of the certificate
described above, deliver a Secretary’s Certificate signed by its Secretary or
Assistant Secretary certifying that there have been no changes to the matters
certified to in the certificate delivered by the Company delivered on the
Restatement Date or such prior Closing Day, as applicable, under this clause
(iii);

 

11



--------------------------------------------------------------------------------

(iv) a certificate of corporate or other type of entity and tax good standing
for the Company and each of its Subsidiaries from the Secretary of State dated
as of or as of a date reasonably prior to each such Closing Day (1) of the state
of organization of the Company and each such Subsidiary and (2) of each state in
which the Company or any such Subsidiary is required to be qualified to transact
business as a foreign organization and where the failure to be so qualified or
licensed could reasonably likely have a Material Adverse effect, in each case
dated as of a recent date;

(vi) to the extent requested by such Purchaser, evidence that the Credit
Agreement has been amended in a manner satisfactory to Prudential and such
Purchaser to, among other things, permit the Indebtedness under the Notes and
the Guaranty Agreement; and

(vii) such other certificates, documents and agreements as such Purchaser may
reasonably request.

(b) The offering, issuance, purchase and sale of, and payment for, the Notes to
be purchased by the Purchasers on such Closing Day on the terms and conditions
of this Agreement (including the use of proceeds of such Notes by the Company)
shall not violate any applicable law or governmental regulation (including
Section 5 of the Securities Act or Regulation T, U, or X of the Board of
Governors of the Federal Reserve System) and shall not subject the Purchasers to
any tax, penalty, liability or other condition adverse to such Purchaser under
or pursuant to any applicable law or governmental regulation, and such Purchase
shall have received such certificates or other evidence as such Purchaser may
request to establish compliance with this condition.

(c) Such Purchaser shall have received from Scott B. Barnett, Vice President and
Corporate Counsel of Prudential, or such other counsel who is acting as special
counsel for such Purchaser in connection with this Agreement, a favorable
opinion satisfactory to such Purchaser as to such matters incident to the
matters herein contemplated as it may reasonably request.

(d) Such Purchaser shall have received from Squire Patton Boggs (US) LLP,
special counsel for the Company and the Guarantors (or such other counsel
designated by the Company and acceptable to such Purchaser), a favorable opinion
satisfactory to such Purchaser, dated such Closing Day, in form and substance
satisfactory to such Purchaser. The Company, by its execution hereof, hereby
requests and authorizes such special counsel to render such opinions and to
allow such Purchaser to rely on such opinions, agrees that the issuance and sale
of any Notes will constitute a reconfirmation of such request and authorization,
and understands and agrees that each Purchaser receiving such an opinion will be
relying on and is hereby authorized to rely on such opinion.

 

12



--------------------------------------------------------------------------------

(e) The representations and warranties contained in paragraph 8 and in the
Guaranty Agreement shall be true and correct in all material respects (or in all
respects, in the case of any representation and warranty that is already
qualified by materiality or “Material Adverse Effect”) on and as of such Closing
Day, both before and immediately after giving effect to the issuance of the
Notes to be issued on such Closing Day and to the consummation of any other
transactions contemplated hereby; there shall exist on such Closing Day no Event
of Default or Default, both before and immediately after giving effect to the
issuance of the Notes to be issued on such Closing Day and to the consummation
of any other transactions contemplated hereby; the Company and each Guarantor
shall have performed all agreements and satisfied all conditions required under
this Agreement to be performed or satisfied on or before such Closing Day; and
the Company and each Guarantor shall have delivered to such Purchaser an
Officer’s Certificate, dated such Closing Day, to each such effect.

(f) Such Purchaser shall have received a duly completed certificate signed by an
Authorized Officer of the Company demonstrating pro forma covenant compliance,
after giving effect to the issuance of the Notes on such Closing Day, with the
financial covenants set forth in paragraphs 6A(1) and 6A(2) as of the last day
of the fiscal quarter of the Company most recently ended prior to such Closing
Day.

(g) The Company shall have paid to such Purchaser in immediately available funds
any fees due it pursuant to or in connection with this Agreement, including any
Issuance Fee due pursuant to paragraph 2A(8)(ii) and any Delayed Delivery Fee
due pursuant to paragraph 2A(8)(iii).

(h) Without limiting the provisions of paragraph 11B hereof, the Company shall
have paid the reasonable fees, charges and disbursements of any special counsel
to the Purchasers in connection with this Agreement or such issuance.

(i) The Company shall have delivered from insurance carriers acceptable to such
Purchaser certificates and/or other evidence of insurance in such forms and
amounts acceptable to such purchaser evidencing insurance required to be
maintained under paragraph 5F hereof or under any of the Collateral Documents
under insurance policies with loss payable clauses in favor of the Collateral
Agent and acceptable to such Purchaser.

(j) A Private Placement Number shall have been provided by the Company to such
Purchaser from Standard & Poor’s CUSIP Service Bureau with respect to the Notes
to be purchased by such Purchaser on such Closing Day.

(k) All corporate and other proceedings taken or to be taken in connection with
the transactions contemplated hereby and all documents incident thereto shall be
satisfactory in substance and form to such Purchaser, and such Purchaser shall
have received all such counterpart originals or certified or other copies of
such documents as it may reasonably request.

4. PREPAYMENTS. The Shelf Notes shall be subject to prepayment only with respect
to the required prepayments specified in paragraphs 4A and 4E, the optional
prepayments permitted by paragraph 4B, and upon acceleration pursuant to
paragraph 7A.

4A(1). Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series.

 

13



--------------------------------------------------------------------------------

4A(2). Required Prepayment Pursuant to Intercreditor Agreement. If any amounts
are to be applied to the principal of the Notes on any date pursuant to the
terms of the Intercreditor Agreement, such principal amount of the Notes,
together with interest thereon to such date and together with the
Yield-Maintenance Amount, if any, with respect to each Note, shall be due and
payable on such date. Any partial prepayment of the Notes pursuant to this
paragraph 4A(2) shall be applied in satisfaction of the required payments of
principal thereof (including the required payment of principal due upon the
maturity thereof) in the inverse order of their scheduled due dates.

4B. Optional Prepayment With Yield-Maintenance Amount. The Notes of each Series
shall be subject to prepayment, in whole at any time or from time to time in
part (in integral multiples of $1,000,000 and in a minimum amount of $5,000,000
on any one occurrence), at the option of the Company, at 100% of the principal
amount so prepaid plus interest thereon to the prepayment date and the
Yield-Maintenance Amount, if any, with respect to each such Note, so long as, at
the time of such prepayment, and after giving effect thereto, no Default or
Event of Default shall be in existence. Any partial prepayment of a Series of
Notes pursuant to this paragraph 4B shall be applied in satisfaction of required
payments of principal thereof (including the required payment of principal due
upon the maturity thereof) in inverse order of their scheduled due dates.

4C. Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series to be prepaid pursuant to paragraph 4B irrevocable written
notice of such prepayment not less than 10 Business Days prior to the prepayment
date (which shall be a Business Day), specifying such prepayment date and the
aggregate principal amount of the Notes of such Series, and the Notes of such
Series held by such holder, to be prepaid on such date, and stating that such
prepayment is to be made pursuant to paragraph 4B. Notice of prepayment having
been given as aforesaid, the principal amount of the Notes specified in such
notice, together with interest thereon to the prepayment date and together with
the Yield-Maintenance Amount, if any, with respect thereto, shall become due and
payable on such prepayment date. The Company shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4B, give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each Significant Holder which shall have designated a
recipient of such notices in the Purchaser Schedule attached hereto or the
applicable Confirmation of Acceptance or by notice in writing to the Company.

4D. Application of Prepayments. In the case of each prepayment of less than the
entire outstanding principal amount of all Notes of any Series pursuant to
paragraphs 4A(1), 4A(2) or 4B, the principal amount so prepaid shall be
allocated pro rata to all Notes of such Series at the time outstanding in
proportion to the respective outstanding principal amounts thereof.

4E. No Acquisition of Notes. The Company shall not, and shall not permit any of
its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraph 4A or 4B or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
of any Series held by any holder unless the Company or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the

 

14



--------------------------------------------------------------------------------

case may be, the same proportion of the aggregate principal amount of Notes of
such Series held by each other holder of Notes of such Series at the time
outstanding upon the same terms and conditions. Any Notes so prepaid or
otherwise retired or purchased or otherwise acquired by the Company or any of
its Subsidiaries or Affiliates shall not be deemed to be outstanding for any
purpose under this Agreement. The Company will promptly cancel all such Series
of Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes of such Series pursuant to any provision of this Agreement and
no such Notes may be issued in substitution or exchange for any such Notes of
such Series.

5. AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter as
any Note is outstanding and unpaid, the Company covenants as follows:

5A. Financial Statements. The Company covenants that it will deliver to each
Significant Holder:

(i) within 45 days after the end of each quarterly period (other than the last
quarterly period) in each fiscal year, consolidated statements of income,
shareholders’ equity and cash flows of the Company and its Subsidiaries for the
period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarterly period, setting forth in each case
in comparative form figures for the corresponding period in the preceding fiscal
year, all in reasonable detail, prepared in accordance with generally accepted
accounting principles applicable to quarterly financial statements and certified
by an authorized financial officer of the Company as fairly presenting, in all
material respects, the financial position of the Company and its Subsidiaries
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments; provided that delivery within the time period
specified above of the Company’s quarterly report on form 10-Q for such
quarterly period prepared in compliance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this clause (i);

(ii) within 90 days after the end of each fiscal year, consolidated statements
of income and cash flows and a consolidated statement of stockholders’ equity of
the Company and its Subsidiaries for such year, and a consolidated balance sheet
of the Company and its Subsidiaries as at the end of such year, setting forth in
each case in comparative form corresponding consolidated figures from the
preceding annual audit, all in reasonable detail, prepared in accordance with
generally accepted accounting principles and accompanied by an unqualified
opinion thereon of Deloitte & Touche LLP or such other independent public
accountants of recognized national standing selected by the Company and
acceptable to the Required Holder(s); provided that the delivery within the time
period specified above of the Company’s annual report on form 10-K for such
fiscal year (together with the Company’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the Securities and Exchange
Commission, together with such auditor’s opinion, shall be deemed to satisfy the
requirements of this clause (ii);

 

15



--------------------------------------------------------------------------------

(iii) promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission);

(iv) promptly upon an Authorized Officer of any Transaction Party becoming aware
thereof, written notice if: (a) any obligation (other than an obligation under
this Agreement) of any Transaction Party for Indebtedness is declared or shall
become due and payable prior to its stated maturity, or called and not paid when
due, or (b) the holder of any note (other than the Notes), or other evidence of
indebtedness, certificate or security evidencing any such obligation, or any
obligee with respect to any other debt of any Transaction Party, declares such
obligation due and payable prior to its stated maturity;

(v) promptly upon an Authorized Officer of any Transaction Party becoming aware
thereof, written notice of: (a) any citation, summons, subpoena, order to show
cause or other order naming any Transaction Party a party to any proceeding
before any governmental body which may have a Material Adverse Effect, including
with such notice a copy of such citation, summons, subpoena, order to show cause
or other order, (b) any lapse or other termination of any license, permit,
franchise or other authorization issued to any Transaction Party by any
governmental body, which lapse or termination may have a Material Adverse
Effect, (c) any refusal by any governmental body to renew or extend any such
license, permit, franchise or other authorization which refusal may have a
Material Adverse Effect, and (d) any dispute between any Transaction Party and
any governmental body or Person which may have a Material Adverse Effect;

(vi) promptly upon an Authorized Officer of any Transaction Party becoming aware
thereof, and in each case to the extent any of the following could reasonably be
expected to have a Material Adverse Effect, written notice in the event that
(a) the Company or any Subsidiary shall fail to make any payments when due and
payable under any Plan, or (b) the Company or any Subsidiary shall receive
notice from the Internal Revenue Service or the Department of Labor that the
Company or such Subsidiary shall have failed to meet the minimum funding
requirements of any Plan, including therewith a copy of such notice, or (c) the
Company or any Subsidiary or any member of the controlled group has given or is
required to give notice to the PBGC of any “reportable event” (as defined in
section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event;

(vii) by June 1st of each year, a projected balance sheet, income statement and
cash flow statement for each quarter of the fiscal year beginning April 1st of
such year.

 

16



--------------------------------------------------------------------------------

(viii) promptly, and in any event within 10 days after an Authorized Officer of
any Transaction Party becomes aware of, any Reportable Event that has occurred
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect, a statement, signed by the Senior Vice President-Finance or
Chief Financial Officer of the Company, describing said Reportable Event and the
action which the Company proposes to take with respect thereto;

(ix) promptly upon their becoming available, one copy of each material financial
statement, report, circular, notice or proxy statement or similar document sent
by any Transaction Party to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability);

(x) simultaneously with the transmission thereof, copies of all notices,
reports, financial statements or other communications given to the Bank Agent or
the Banks under the Credit Agreement, excluding routine borrowing requests;

(xi) within five Business Days following the occurrence thereof, notice of a
Reportable Compliance Event;

(xii) not less than 60 days nor more than 120 days prior to the expiration of
any Uniform Commercial Code financing statement filed in favor of the Collateral
Agent against any Transaction Party pursuant to the Collateral Documents, a
certified copy of a Request for Information or Copies (Form UCC 11) or
equivalent report in each case dated as of a recent date listing all effective
financing statements which name such Transaction Party (under its present name
and previous names used) as debtor and which are filed in the office of the
Secretary of State (or such other office which is, under the Uniform Commercial
Code as in effect in the applicable jurisdiction, the proper office in which to
file a financing statement under Section 9-501(a)(2) of such Uniform Commercial
Code) of the location (as determined under the Uniform Commercial Code) of such
Transaction Party together with, to the extent requested by Prudential, copies
of such financing statements; and

(xiii) with reasonable promptness, such other information and data with respect
to the Company or any of its Subsidiaries as the Required Holders may reasonably
request.

Within 15 days of each delivery of financial statements required by clause
(i) above, and concurrently with each delivery of financial statements required
by clause (ii) above, the Company will deliver to each Significant Holder an
Officer’s Certificate (a “Compliance Certificate”) substantially in the form of
Exhibit G hereto. In the event that the Company or any Subsidiary has made an
election to measure any financial liability using fair value (which election is
being disregarded for purposes of determining compliance with this Agreement
pursuant to paragraph 10C) as to the period covered by any such financial
statement, such Compliance Certificate as to such period shall include a
reconciliation from generally accepted accounting principles with respect to
such election. The Company also covenants that immediately after any Authorized
Officer of any Transaction Party obtains knowledge of an Event of Default or
Default, it will deliver to each Significant Holder an Officer’s Certificate
specifying the nature and period of existence thereof and what action the
Company proposes to take with respect thereto.

 

17



--------------------------------------------------------------------------------

5B. Information Required by Rule 144A. The Company covenants that it will, upon
the request of any holder of a Note, provide such holder of a Note, and any
qualified institutional buyer designated by such holder of a Note, such
financial and other information as such holder of a Note may reasonably
determine to be necessary in order to permit compliance with the information
requirements of Rule 144A under the Securities Act in connection with the resale
of Notes. For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

5C. Inspection of Property; Books and Records. The Company covenants that it
will (i) keep proper books of records and account which enable the Company and
its consolidated Subsidiaries to issue financial statements in accordance with
GAAP and as otherwise required by applicable laws of any Governmental Authority
or any group or body charged with setting financial accounting rules or
standards (including the Financial Accounting Standards Board or any successor
thereof), in each case having jurisdiction over the Company and (ii) permit any
Person designated by any Significant Holder in writing, at such Significant
Holder’s expense if no Default or Event of Default exists and at the Company’s
expense if a Default or an Event of Default exists, to visit and inspect any of
the properties of the Transaction Parties, to examine the corporate books and
financial records of the Transaction Parties and make copies thereof or extracts
therefrom and to discuss the affairs, finances and accounts of any of such
corporations with the principal officers of the Company and its independent
public accountants (and by this provision the Company authorizes said
accountants to discuss the affairs, finances and accounts of the Transaction
Parties with any such Person), provided the Company shall have been given an
opportunity to have an Authorized Officer of the Company to be present for such
discussions, all at such reasonable times and as often as such Significant
Holder may reasonably request.

5D. Covenant to Secure Notes Equally. The Company covenants that, if it or any
other Transaction Party shall create or assume any Lien upon any of its property
or assets, whether now owned or hereafter acquired, other than Liens permitted
by the provisions of paragraph 6C (unless prior written consent to the creation
or assumption thereof shall have been obtained pursuant to paragraph 11C), it
will make or cause to be made effective provision whereby the Notes will be
secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as any such other Indebtedness shall be so secured;
provided that the creation and maintenance of such equal and ratable Lien shall
not in any way limit or modify the right of the holders of the Notes to enforce
the provisions of paragraph 6C.

5E. Compliance with Law. The Company covenants that it will, and will cause each
other Transaction Party to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject (including environmental
laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in paragraph 8R), and will obtain and maintain in full force and effect all
licenses, certificates, permits, franchises, operating rights and other
authorizations from federal, state, foreign, regional, municipal and other local
regulatory bodies or administrative agencies or governmental bodies having
jurisdiction over the Transaction Parties or any of their respective properties,
products or services necessary to the ownership, operation or maintenance of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in full force and effect such licenses, certificates, permits,
franchises, operating rights and other authorizations could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

5F. Maintenance of Insurance. The Company covenants that it will, and will cause
each other Transaction Party to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts as is customary in the case of entities of established reputations
engaged in the same or similar and similarly situated business. The Collateral
Agent shall be named as loss payee on all property insurance policies, and the
Collateral Agent and all holders of Notes shall be named as additional insureds
on all liability insurance policies, obtained or maintained by or on behalf of
the Company or any other Transaction Party. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
10 days prior written notice to the Collateral Agent and the holders of the
Notes in the event of cancellation of the policy for any reason whatsoever and a
clause specifying that the interests of the Collateral Agent and the holders of
the Notes shall not be impaired or invalidated by any act or neglect of any
Transaction Party. If the Company fails to provide and pay for such insurance,
the Collateral Agent or any holder of any Notes may, at its option, but shall
not be required to, procure the same and charge the Company therefor.

5G. Maintenance of Properties. The Company covenants that it will, and will
cause each other Transaction Party to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this paragraph 5G shall not prevent the Company or any other Transaction Party
from discontinuing the operation and the maintenance of any of its properties if
such discontinuance is desirable in the conduct of its business and such
discontinuance could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

5H. Payment of Taxes. The Company covenants that it will, and will cause each
other Transaction Party to, file all income tax or similar tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges or levies payable by any of them, and to pay and discharge all amounts
payable for work, labor and materials, in each case to the extent such taxes,
assessments, charges, levies and amounts payable have become due and payable and
before they have become delinquent, provided that no Transaction Party need pay
any such tax, assessment, charge, levy or amount payable if (i) the amount,
applicability or validity thereof is being actively contested by the Company or
such other Transaction Party on a timely basis in good faith and in appropriate
and lawful proceedings, and the Company or such other Transaction Party has
established adequate reserves therefor in accordance with generally accepted
accounting principles on the books of the Company or such other Transaction
Party or (ii) the nonpayment of all such taxes, assessments, charges, levies and
amounts payable in the aggregate could not reasonably be expected to have a
Material Adverse Effect. No Transaction Party shall file or consent to the
filing of any consolidated income tax return with any Person (other than the
Company or any of its Subsidiaries).

 

19



--------------------------------------------------------------------------------

5I. Corporate Existence. The Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to paragraph 6D, the Company
will at all times preserve and keep in full force and effect the corporate,
limited liability company or partnership, as the case may be, existence of each
other Transaction Party (unless merged in a transaction permitted under
paragraph 6G), unless the termination of or failure to preserve and keep in full
force and effect such corporate existence, could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

5J. Lines of Business. The Company covenants that it will not, and it will not
permit any other Transaction Party to, engage in any business if, as a result
thereof, the general nature of the businesses of the Transaction Parties, taken
as a whole, would be substantially changed from the businesses of the
Transaction Parties as conducted as of the Restatement Date.

5K. Subsequent Guarantors. If any Person that is not then party to the Guaranty
Agreement at any time becomes a co-borrower or co-obligor with the Company
under, or is obligated under a Guaranty with respect to, any Indebtedness of the
Company under the Primary Working Capital Facility, then the Company will cause
such Person at such time to execute and deliver to Prudential and the holders of
the Notes a joinder to the Guaranty Agreement in the form attached as Exhibit A
to the Guaranty Agreement, accompanied by a certificate of the Secretary or
Assistant Secretary of such Person certifying such Person’s charter and by-laws
(or comparable governing documents), resolutions of the board of directors (or
comparable governing body) of such Person authorizing the execution and delivery
of such joinder to the Guaranty Agreement and incumbency and specimen signatures
of the officers of such Person executing such documents and such instruments and
documents as Prudential or the Required Holder(s) shall request in connection
therewith and an opinion of counsel in form and substance acceptable to
Prudential and the Required Holder(s) as to the enforceability of the Guaranty
Agreement against such Person. Notwithstanding the foregoing, if at any time
subsequent to the Restatement Date, the consolidated total assets of the
Domestic Subsidiaries which are not Guarantors at such time of determination,
exceed 10% of the consolidated total assets of the Company and its Subsidiaries,
the Company will cause additional Domestic Subsidiaries (who are not then
Guarantors) to execute and deliver to Prudential and the holders of the Notes a
joinder to the Guaranty Agreement in the form of Exhibit A to the Guaranty
Agreement and all such other documents required by this paragraph 5K or
paragraph 5L to the extent necessary to cause the consolidated total assets of
the Domestic Subsidiaries which are not Guarantors to be less than 10% of the
consolidated total assets of the Company and its Subsidiaries. Such calculation
shall be done quarterly and, if any additional Domestic Subsidiaries are
required by the immediately preceding sentence to be joined as Guarantors, such
information shall be reported concurrent with the delivery of the Compliance
Certificate for the relevant period.

5L. Deliveries; Further Assurances. Subject to any applicable terms of the
Intercreditor Agreement, the Company covenants to, and to cause each Guarantor
to, at its sole expense, promptly execute and deliver, or cause to be executed
and delivered, to the holders of the Notes or the Collateral Agent, in due form
for filing or recording (the Company hereby agrees to pay the cost of filing or
recording the same (including any and all filing fees and recording taxes)) in
all public offices necessary or deemed necessary by the Required Holder(s) or
the Collateral Agent, such collateral assignments, security agreements, pledge
agreements, warehouse receipts, bailee letters, consents, waivers, financing
statements and other instruments

 

20



--------------------------------------------------------------------------------

and documents, and do such other acts and things, including all acts and things
as the Required Holder(s) or the Collateral Agent may from time to time
reasonably request, to establish and maintain to the satisfaction of the
Required Holder(s) and the Collateral Agent a valid and perfected first priority
security interest in favor of the Collateral Agent in all of the present and/or
future Collateral free of all other Liens whatsoever (subject only to the Liens
permitted by paragraph 6C), and to deliver to the Collateral Agent or the
holders of the Notes such certificates, documents, instruments and opinions in
connection therewith as may be reasonably requested by the Collateral Agent or
the Required Holder(s), each in form and substance reasonably satisfactory to
the Collateral Agent and the Required Holder(s).

5M. Excess Leverage Fee. If the Leverage Ratio as of the end of any fiscal
quarter is greater than 3.00 to 1.00, then, in addition to accruing interest on
the Notes, the Company agrees to pay each holder of a Note a fee (the “Excess
Leverage Fee”) on the daily average outstanding principal amount of such Note
during such fiscal quarter at a rate per annum of (a) 2.00%, in the case of the
Existing Notes (including each note delivered in substitution or exchange for
any Existing Note), and (b) 1.00%, in the case of all other Notes (including any
Notes issued at maturity of any Existing Note). The Excess Leverage Fee with
respect to each Note for any fiscal quarter shall be calculated on a rate per
annum on the same basis as interest on such Note is calculated and shall be paid
in arrears on the 45th day after the end of such fiscal quarter. The payment of
any Excess Leverage Fee shall not constitute a waiver of any Default or Event of
Default. If for any reason the Company fails to deliver the financial statements
required by paragraph 5A hereof for a fiscal quarter by the date the Excess
Leverage Fee, if any, would be payable for such fiscal quarter, the Excess
Leverage Fee shall be payable for such fiscal quarter.

6. NEGATIVE COVENANTS. During the Issuance Period and so long thereafter as any
Note or other amount due hereunder is outstanding and unpaid, the Company
covenants as follows:

6A. Financial Covenants.

6A(1). Minimum Interest Coverage Ratio. The Company covenants that it will not
permit the ratio of Consolidated EBITDAE to consolidated interest expense of the
Company and its Subsidiaries, calculated as of the end of each fiscal quarter
for the four fiscal quarters then ended (or, if such date of determination is
not a fiscal quarter end, most recently ended), to be less than 3.00 to 1.00.

6A(2). Maximum Leverage Ratio. The Company covenants that it will not permit the
Leverage Ratio, calculated as of the end of each fiscal quarter for the four
fiscal quarters then ended (or, if such date is not a fiscal quarter end, most
recently ended), to exceed 4.00 to 1.00; provided that with respect to any
Permitted Acquisition(s) for which the aggregate consideration is $100,000,000
or greater, the Leverage Ratio at the time of such Permitted Acquisition(s)
shall not exceed 4.25 to 1.00 as of the date such Permitted Acquisition(s) is
(are) consummated (including for purposes of paragraph 6G(iii)(5)) and
continuing for a period of four fiscal quarters following such Permitted
Acquisition(s) (such period of time being an “Increased Leverage Ratio Period”);
and provided, further, that there shall be at least one fiscal quarter in which
the Leverage Ratio does not exceed 4.00 to 1.00 between any two Increased
Leverage Ratio Periods.

 

21



--------------------------------------------------------------------------------

6B. Indebtedness. The Company covenants that it will not, and will not permit
any other Transaction Party to, create, incur, assume or suffer to exist any
liability for Indebtedness, except:

 

  (i) Indebtedness under this Agreement or any Note;

 

  (ii) Existing Indebtedness as set forth on Schedule 6B, including extensions,
renewals or Permitted Refinancing thereof; provided there is no increase in the
amount thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 6B;

 

  (iii) Indebtedness with respect to Purchase Money Security Interests and
Capitalized Leases as and to the extent permitted under clause (viii) or clause
(xx) of the definition of “Permitted Liens” with respect to the aggregate amount
of unpaid principal loans and deferred payments (including imputed principal
under Capitalized Leases);

 

  (iv) any (a) Lender Provided Interest Rate Hedge, (b) other Interest Rate
Hedge approved by the Required Holder(s); (c) Lender Provided Foreign Currency
Hedge or (d) other Indebtedness under any Other Lender Provided Financial
Service Product so long as the Intercreditor Agreement shall be in full force
and effect with respect thereto; provided that the Transaction Parties shall
enter into an Interest Rate Hedge or Foreign Currency Hedge only for hedging
(rather than speculative) purposes;

 

  (v) Indebtedness under the Credit Agreement and the Mexicana Credit Agreement
in an aggregate outstanding principal amount not to exceed $712,000,000 (or, at
any time after the termination or expiration of the Mexicana Credit Agreement
and the repayment of the obligations thereunder, $700,000,000);

 

  (vi) Indebtedness of a Transaction Party to another Transaction Party which is
subordinated pursuant to the Intercompany Subordination Agreement; and
Indebtedness of a Transaction Party to a Subsidiary which is not a Transaction
Party and which Indebtedness is subordinated on terms and conditions reasonably
satisfactory to the Required Holder(s);

 

  (vii) Indebtedness secured by a Lien on real property, improvements to real
property and fixtures permitted under clause (xix) of the definition of
“Permitted Liens”;

 

  (viii) Indebtedness secured by a Lien permitted under clause (xx) of the
definition of “Permitted Liens” with respect to Permitted Acquisitions;

 

  (ix) Indebtedness that is subordinated in right of payment to the payment of
the Notes on terms and conditions acceptable to Required Holder(s);

 

  (x) Guaranties permitted under paragraph 6D;

 

22



--------------------------------------------------------------------------------

  (xi) Indebtedness for employer contributions to the ESOP not in excess of
limitations set forth in Section 404 of the Code;

 

  (xii) Indebtedness arising under the Company’s stock repurchase liability
under the ESOP;

 

  (xiii) unsecured Indebtedness that (a) matures after, and does not require any
scheduled amortization or other scheduled amortizations or other scheduled
payments of principal prior to the latest maturity date of any outstanding Notes
(it being understood that such Indebtedness may have mandatory prepayment,
repurchase or redemption provisions satisfying the requirement of clause
(b) hereof), and (b) has terms and conditions (other than interest rate,
redemption premiums and subordination terms), taken as a whole, that are not
materially less favorable to the Company than the terms and conditions customary
at the time for high-yield debt securities issued in a public offering (or if
applicable, high-yield subordinated debt securities so issued); provided,
however, that both immediately prior and after giving effect to the incurrence
thereof, (x) no Default or Event of Default shall exist or result therefrom and
(y) the Company shall be in compliance with the covenants set forth in
paragraphs 6A(1) and 6A(2); and

 

  (xiv) other unsecured Indebtedness (in addition to and not subject to the
limitations or conditions for any unsecured Indebtedness permitted pursuant to
clauses (i) through (xiii) above) in an aggregate amount not to exceed
$100,000,000 at any time outstanding, provided that both immediately prior and
after giving effect to the incurrence thereof, (a) no Default or Event of
Default shall exist or result therefrom and (b) the Company shall be in
compliance with the covenants set forth in paragraphs 6A(1) and 6A(2).

6C. Liens; Lien Covenants. The Company covenants that it will not, and will not
permit any other Transaction Party to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

6D. Guaranties. The Company covenants that it will not, and will not permit any
other Transaction Party to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for:

 

  (i) Guaranties of Indebtedness or any other obligations or liabilities of the
Transaction Parties or their Subsidiaries permitted hereunder;

 

  (ii) Guaranties executed in connection with the Credit Agreement and the
Mexicana Credit Agreement;

 

23



--------------------------------------------------------------------------------

  (iii) Guaranties by any Transaction Party of Indebtedness or any other
obligations or liabilities owing by any Joint Venture in an aggregate amount
outstanding at any time not to exceed $40,000,000 in any fiscal year; and

 

  (iv) the Guaranties specified on Schedule 6D, including extensions, renewals
or Permitted Refinancing thereof; provided there is no increase in the amount
guaranteed or other significant change in the terms thereof.

6E. Loans and Investments. The Company covenants that it will not, and will not
permit any other Transaction Party to, at any time make or suffer to exist any
Investment, except:

 

  (i) trade credit extended on usual and customary terms in the ordinary course
of business;

 

  (ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

 

  (iii) Permitted Investments;

 

  (iv) Investments by Transaction Parties in Persons other than Transaction
Parties outstanding on the Restatement Date and set forth on Schedule 6E;

 

  (v) additional Investments by Transaction Parties in Persons (including Joint
Ventures and Subsidiaries) other than Transaction Parties in an aggregate amount
by all Transaction Parties not exceeding the greater of (a) $150,000,000 or (b)
10% of the consolidated total assets of the Company and its Subsidiaries, in
each case outstanding at any time, and calculated after giving effect to
Investments which are Permitted Acquisitions taken into consideration for
purposes of determining compliance with this clause (v) pursuant to clause
(xi) below;

 

  (vi) Investments by Transaction Parties in other Transaction Parties;

 

  (vii) transfers of certain assets to Foreign Subsidiaries permitted by
paragraph 6H in an amount not to exceed $30,000,000 in the aggregate;

 

  (viii) Investments in any interest rate swap, cap, collar or floor or other
interest rate management instrument permitted under paragraph 6B(iv);

 

  (ix) Investments acquired by a Transaction Party: (A) in exchange for any
other investment held by such Transaction Party in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other investment, or (B) as a result of a foreclosure by such
Transaction Party with respect to any secured investment or other transfer of
title with respect to any secured investment in default;

 

24



--------------------------------------------------------------------------------

  (x) advances to a Foreign Subsidiary consisting of raw materials purchased for
consumption or processing in the ordinary course of business and otherwise
permitted by paragraph 6I;

 

  (xi) Permitted Acquisitions and Investments in third Persons by any Person
which are outstanding at the time such Person becomes a Transaction Party as a
result of a Permitted Acquisition, but not any increase in the amount of such
loans and advances unless otherwise permitted by this Agreement; provided that
any Permitted Acquisition which involves the acquisition of the Capital Stock of
a Person which is not becoming a Guarantor shall be taken into consideration in
determining compliance with clause (v) above; and

 

  (xii) Guaranties permitted by paragraph 6D.

6F. Capital Distributions. The Company covenants that it will not, and will not
permit any other Transaction Party to, make any Capital Distribution of any
nature (whether in cash, property, securities or otherwise), except as follows:

 

  (i) any Transaction Party may make a Capital Distribution to another
Transaction Party;

 

  (ii) the Company may make Capital Distributions so long as, prior to and
immediately after giving effect to the making of such Capital Distribution, no
Default or Event of Default exists or will exist and be continuing and the
Company shall be in pro forma compliance, after giving effect to the
Transaction, with the covenants set forth in paragraphs 6A(1) and 6A(2); and

 

  (iii) the Company may make Capital Distributions to repurchase stock as
required by the ESOP so long as, prior to and immediately after giving effect to
the making of such Capital Distribution, no Default or Event of Default exists
or will exist and be continuing; provided that (i) if a Default or Event of
Default exists (or would exist immediately after giving effect to the making of
such Capital Distribution), the Company may make Capital Distributions to the
extent necessary in order to satisfy its payment requirements under Code
Section 409(h)(5) and (6) with respect to put options (within the meaning of
Section 409(h) of the Code) exercised by ESOP participants and their
beneficiaries and (ii) any such Capital Distributions shall be made in cash only
to the extent necessary to comply with said provisions of the Code.

6G. Liquidations, Mergers, Consolidations, Acquisitions. The Company covenants
that it will not, and will not permit any other Transaction Party to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or Capital Stock of any other Person, except:

 

25



--------------------------------------------------------------------------------

  (i) any Transaction Party other than the Company may consolidate or merge into
another Transaction Party;

 

  (ii) any Transaction Party may (a) consolidate or merge with any Subsidiary of
the Company that is not a Transaction Party, provided such Transaction Party is
the surviving entity and (b) acquire by purchase, lease or otherwise all or
substantially all of the assets or Capital Stock of any Subsidiary of the
Company;

 

  (iii) any Transaction Party may acquire, whether by merger or by purchase,
lease or otherwise, (a) not less than 90% of the equity interests of another
Person or (b) all or substantially all of the assets of another Person or of a
business or division of another Person (each, a “Permitted Acquisition”),
provided that each of the following requirements is met:

(1) if such Transaction Party is acquiring the equity interests of such Person
and such Person, upon the consummation of the Permitted Acquisition, is required
to become a Guarantor in accordance with the requirements of paragraph 5K, such
Person shall (x) execute a joinder to the Guaranty Agreement not later than the
time required by such paragraph 5K and (y) grant Liens pursuant to the Security
Agreement and the Pledge Agreement and cause such Liens to be perfected in
accordance with the terms of the Transaction Documents and otherwise comply with
paragraph 5L not later than the time required by such paragraph 5L;

(2) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Transaction Parties
shall use any portion of the Notes to fund such Permitted Acquisition, the
Transaction Parties also shall have delivered to the holders of the Notes
written evidence of the approval of the board of directors (or equivalent body)
of such Person for such Permitted Acquisition;

(3) the business or assets acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be reasonably
related to as one or more line or lines of business conducted by the Transaction
Parties and shall comply with paragraph 6K;

(4) no Default or Event of Default shall exist immediately prior to and after
giving effect to such Permitted Acquisition;

(5) the Company shall demonstrate that it shall be in compliance with the
covenants contained in paragraphs 6A(1) and 6A(2) hereof immediately after
giving effect to the consummation of such Permitted Acquisition (including for
purposes of the calculation of such covenants, Indebtedness assumed or incurred
in connection with such Permitted Acquisition (but excluding Indebtedness of the
type excluded

 

26



--------------------------------------------------------------------------------

from being considered as Indebtedness under the definition of “Leverage Ratio”)
and income earned or expenses incurred by such Person (or by such assets of such
Person or by a business or division of such Person) acquired for the four fiscal
quarter period most recently ending prior to the date of consummation of such
Permitted Acquisition); and

(6) if such Transaction Party is acquiring the Capital Stock of a Person which
is not becoming a Guarantor, after giving effect to such acquisition of such
Person, the Transaction Parties must be in compliance with paragraph 6(E)(v).

6H. Disposition of Assets or Subsidiaries. The Company covenants that it will
not, and will not permit any other Transaction Party to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Capital Stock of a Subsidiary of such Transaction Party), except:

 

  (i) transactions involving the sale of inventory in the ordinary course of
business;

 

  (ii) any disposal of damaged, obsolete, worn out or surplus assets or any
sale, transfer or lease of assets in the ordinary course of business which are
no longer necessary or required in the conduct of such Transaction Party’s
business;

 

  (iii) any sale, transfer or lease of assets by any Transaction Party to
another Transaction Party;

 

  (iv) any sale, transfer or lease of assets in the ordinary course of business;

 

  (v) any disposition of real property to a governmental authority;

 

  (vi) the abandonment, cancellation or other disposition of intellectual
property that is not material or is no longer used or useful in any material
respect in the operation of the Transaction Parties;

 

  (vii) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

 

  (viii) any sale, transfer or other disposition of equipment to a Foreign
Subsidiary which equipment is not being used or necessary in the operations of a
Transaction Party in the good faith reasonable judgment of such Transaction
Party;

 

27



--------------------------------------------------------------------------------

  (ix) the disposition of Capital Stock, partnership interests or limited
liability company interests of a Subsidiary of such Transaction Party in a
transaction permitted under paragraph 6G; and

 

  (x) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (ix) above so long as (a) such
disposition is for not less than fair market value, (b) the aggregate book value
of such assets sold, leased, transferred or otherwise disposed of in any fiscal
year (other than those specifically excepted pursuant to clauses (i) through
(ix) above) does not exceed 10% of the total consolidated assets of the Company
and its Subsidiaries at the end of the immediately preceding fiscal year and
(c) the aggregate book value of such assets sold, leased, transferred or
otherwise disposed of after the Restatement Date (other than those specifically
excepted pursuant to clauses (i) through (ix) above) does not exceed 30% of the
total consolidated assets of the Company and its Subsidiaries at the end of the
immediately preceding fiscal year.

6I. Affiliate Transactions. The Company covenants that it will not, and will not
permit any other Transaction Party to, enter into or carry out any transaction
with any Affiliate of any Transaction Party (including purchasing property or
services from or selling property or services to any Affiliate of any
Transaction Party or other Person) unless such transaction is not otherwise
prohibited by this Agreement (including any intercompany transaction expressly
permitted under this Agreement) is entered into in the ordinary course of
business upon fair and reasonable arm’s-length terms and conditions and is in
accordance with all applicable Law.

6J. Subsidiaries and Partnerships . The Company covenants that it will not, and
will not permit any other Transaction Party to, (a) as of the Restatement Date,
own directly or indirectly any Subsidiaries other than (i) Domestic Subsidiaries
existing on the Restatement Date as disclosed on Schedule 8A(1) and (ii) Foreign
Subsidiaries existing on the Restatement Date or (b) after the Restatement Date
(i) form any Foreign Subsidiary, other than with Investments as permitted by
paragraph 6E, (ii) acquire any Foreign Subsidiary other than as permitted under
paragraph 6E or paragraph 6G, (iii) acquire any Domestic Subsidiary, other than
as permitted under paragraph 6G and in full compliance with the provisions of
paragraphs 5K and 5L, or (iv) form any Domestic Subsidiary unless the
Transaction Parties are in full compliance with the provisions of paragraphs 5K
and 5L.

6K. Continuation or Change in Business. The Company covenants that it will not,
and will not permit any other Transaction Party to, engage in any business other
than the manufacture, sale and distribution of corrugated polyethylene,
polypropylene and concrete pipe, storm and septic chambers, drainage structures
and other related water drainage and water filtration products, and businesses
which are related, supplemental or complementary thereto, including the
processing, sale and distribution of recycled plastic resin. The Company shall
not permit any Foreign Holding Company to engage in any business or operations
or acquire any assets or incur any liabilities other than: (i) holding the
ownership interests of one or more CFC’s, and (ii) such other activities as are
required or prudent in connection with the maintenance of good standing and
administration of such Transaction Party.

 

28



--------------------------------------------------------------------------------

6L. Fiscal Period. The Company covenants that it will not change its fiscal year
from the twelve-month period beginning April 1st and ending March 31st.

6M. Issuance of Stock. The Company covenants that it will not, will not permit
any Transaction Party to, and will not permit any other Subsidiary whose Capital
Stock is pledged as Collateral to, issue any additional shares of its Capital
Stock or any options, warrants or other rights in respect thereof to the extent
that such issued shares, options, warrants and other rights are required to be
Collateral, unless such shares, options, warrants and other rights are pledged
to the Collateral Agent pursuant to the terms of the Pledge Agreement and only
to the extent required by paragraph 6J; provided however, the foregoing
restriction shall not apply to the issuance of additional shares of Capital
Stock of the Company, or options, warrants or other rights in respect thereof.

6N. Changes in Organizational Documents. The Company covenants that it will not,
will not permit any Transaction Party to, and will not permit any other
Subsidiary whose Capital Stock is pledged as Collateral to, amend in any respect
its certificate of incorporation (including any provisions or resolutions
relating to Capital Stock), by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents which change would be reasonably
likely to be materially adverse to the holders of the Notes, without obtaining
the prior written consent of the Required Holder(s).

6O. Intentionally Omitted.

6P. Intentionally Omitted.

6R. Terrorism Sanctions Regulations. The Company covenants that it will not and
will not permit any Controlled Entity to (i) become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (ii) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of any of the Notes) with any Person if such
investment, dealing or transaction (a) would cause any holder of a Note to be in
violation of any law or regulation applicable to such holder, or (b) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(iii) engage, or permit any Subsidiary or Affiliate of the Company or any
Controlled Entity to engage, in any activity that could subject such Person or
any holder of a Note to sanctions under CISADA or any similar (federal or state)
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions.

6S. Most Favored Lender. The Company covenants that if, on any date, it or any
Subsidiary enters into, assumes or otherwise becomes bound or obligated under
the Primary Working Capital Facility or any related agreements that contain, or
amends the Primary Working Capital Facility to contain or amend, one or more
additional affirmative or negative (including financial) covenants (including
definitions related thereto), or any additional or amended events of default
(including definitions related thereto), then on such date the terms of this
Agreement shall, without any further action on the part of the Company or any of
the holders of the Notes, be deemed to be amended automatically to include each
additional covenant and each additional

 

29



--------------------------------------------------------------------------------

event of default contained in such agreement, and the Company shall provide
prompt written notice thereof to Prudential and the holders of the Notes of such
event. The Company further covenants, upon the written request of the Required
Holder(s), to promptly execute and deliver at its expense (including the
reasonable fees and expenses of counsel for the holders of the Notes) an
amendment to this Agreement in form and substance satisfactory to the Required
Holder(s) evidencing the amendment of this Agreement to include such additional
covenants and additional events of default, provided that the execution and
delivery of such amendment shall not be a precondition to the effectiveness of
such amendment as provided for in this paragraph 6S, but shall merely be for the
convenience of the parties hereto; provided that, upon the subsequent
elimination of such additional covenant or additional event of default under the
Primary Working Capital Facility and the Company providing notice thereof to
Prudential and each holder of a Note, the same shall be deemed eliminated
hereunder if (i) no Default or Event of Default then exists, (ii) such
elimination of such additional covenant or additional event of default shall not
make this Agreement any less restrictive with respect to the Company and the
Guarantors than as in effect on the Restatement Date, as amended by any other
amendments hereto, other than as a result of such additional covenant or
additional event of default and (iii) if any fee or other compensation is paid
to any person in respect of such elimination of such additional covenant or
additional event of default, the Company shall pay each holder of a Note such
fee or compensation on a ratable basis relative to the then outstanding
aggregate principal amounts of the Notes. The Company further covenants to
promptly execute and deliver at its expense (including the reasonable fees and
expenses of counsel for the holders of the Notes) an amendment to this Agreement
in form and substance satisfactory to the Required Holder(s) evidencing (x) the
amendment of this Agreement to include such additional covenants and additional
events of default or (y) the elimination of such additional covenants and
additional events of default, as applicable, provided that the execution and
delivery of such amendment shall not be a precondition to the effectiveness of
such amendment as provided for in this paragraph 6S, but shall merely be for the
convenience of the parties hereto.

6T. Limitation on Negative Pledges. The Company covenants that it will not, and
will not permit any other Transaction Party to, enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of such
Transaction Party to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, to secure
any obligations of the Transaction Parties under the Transaction Documents,
other than (a) this Agreement, the other Transaction Documents, the Credit
Agreement and the other “Loan Documents” (as defined in the Credit Agreement),
(b) imposed pursuant to an agreement that has been entered into in connection
with a disposition of assets permitted under this Agreement of all or
substantially all of the equity interests or assets of such Subsidiary and
relating only to the equity interests or assets of such Subsidiary, (c) any
agreements governing any purchase money Liens or Capitalized Lease Obligations
otherwise permitted hereunder (in which case, any prohibition or limitation
shall only be effective against the assets financed thereby), (d) customary
provisions restricting assignment of any licensing agreement or operating lease
agreement (in which a Transaction Party is the licensee or lessee) with respect
to a contract entered into by a Transaction Party in the ordinary course of
business and (e) customary provisions restricting subletting, sublicensing or
assignment of any intellectual property license or any lease governing any
leasehold interests of a Transaction Party.

 

30



--------------------------------------------------------------------------------

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Company defaults in the payment of any principal of, or Yield-
Maintenance Amount payable with respect to, any Note when the same shall become
due, either by the terms thereof or otherwise as herein provided; or

(ii) the Company defaults in the payment of any interest or any Excess Leverage
Fee with respect thereto on any Note for more than three Business Days after the
date due; or

(iii) any Transaction Party defaults (whether as primary obligor or as guarantor
or other surety) in any payment of principal of or interest on any other
obligation for money borrowed (or any Capitalized Lease Obligation, any
obligation under a conditional sale or other title retention agreement, any
obligation issued or assumed as full or partial payment for property whether or
not secured by a purchase money mortgage or any obligation under notes payable
or drafts accepted representing extensions of credit) beyond any period of grace
provided with respect thereto, or any Transaction Party fails to perform or
observe any other agreement, term or condition contained in any agreement under
which any such obligation is created (or if any other event thereunder or under
any such agreement shall occur and be continuing) and the effect of such failure
or other event is to cause, or to permit the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause, such
obligation to become due (or to be repurchased by any Transaction Party) prior
to any stated maturity, provided that the aggregate amount of all obligations as
to which such a payment default shall occur and be continuing or such a failure
or other event causing or permitting acceleration (or resale to any Transaction
Party) shall occur and be continuing exceeds $75,000,000; or

(iv) any representation or warranty made by any Transaction Party herein or in
any other Transaction Document or by any Transaction Party or any of their
respective officers in any writing furnished in connection with or pursuant to
this Agreement or in any other Transaction Document shall be false or misleading
in any material respect on the date as of which made; or

(v) the Company fails to perform or observe any agreement contained in paragraph
5C, or 6; or

 

31



--------------------------------------------------------------------------------

(vi) any Transaction Party fails to perform or observe any other agreement, term
or condition contained herein or in any other Transaction Document and such
failure shall not be remedied within 30 days after the earlier of (a) the date
any Authorized Officer of any Transaction Party obtains actual knowledge thereof
or (b) the date notice of such failure is given to such Transaction Party by any
holder of any Note; or

(vii) any Transaction Party makes an assignment for the benefit of creditors or
is generally not paying its debts as such debts become due or the Transaction
Parties and their Subsidiaries cease to be Solvent on a consolidated basis; or

(viii) any decree or order for relief in respect of any Transaction Party is
entered under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law,
whether now or hereafter in effect (herein called the “Bankruptcy Law”), of any
jurisdiction; or

(ix) any Transaction Party petitions or applies to any tribunal for, or consents
to, the appointment of, or taking possession by, a trustee, receiver, custodian,
liquidator or similar official of any Transaction Party, or of any substantial
part of the assets of any Transaction Party, or commences a voluntary case under
the Bankruptcy Law of the United States or any proceedings relating to any
Transaction Party under the Bankruptcy Law of any other jurisdiction; or

(x) any such petition or application described in clause (ix) of this paragraph
7A is filed, or any such case or proceedings described in clause (ix) of this
paragraph 7A are commenced, against any Transaction Party and such Transaction
Party by any act indicates its approval thereof, consent thereto or acquiescence
therein, or an order, judgment or decree is entered appointing any such trustee,
receiver, custodian, liquidator or similar official, or approving the petition
in any such proceedings, and such order, judgment or decree remains unstayed and
in effect for more than 60 days; or

(xi) any order, judgment or decree is entered in any proceedings against the
Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 30 days: or

(xii) any order, judgment or decree is entered in any proceedings against any
Transaction Party decreeing a split-up of such Transaction Party which requires
the divestiture of assets representing a substantial part, or the divestiture of
the stock of a Transaction Party whose assets represent a substantial part, of
the consolidated assets of the Company and its Subsidiaries (determined in
accordance with generally accepted accounting principles) or which requires the
divestiture of assets, or stock of a Transaction Party, which shall have
contributed a substantial part of the consolidated net income of the Company and
its Subsidiaries (determined in accordance with generally accepted accounting
principles) for any of the three fiscal years then most recently ended, and such
order, judgment or decree remains unstayed and in effect for more than 60 days;
or

(xiii) one or more final judgments or orders, including any final order
enforcing a binding arbitration decision, in an aggregate amount in excess of
$75,000,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) is
rendered against any Transaction Party and within 60 days after entry thereof,
any such judgment or order is not discharged, vacated or bonded or execution
thereof stayed pending appeal, or within 60 days after the expiration of any
such stay, such judgment or order is not discharged; or

 

32



--------------------------------------------------------------------------------

(xiv) (X)(a) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (b) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of such proceedings,
(c) there shall exist any “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under any Plan, determined in
accordance with Title IV of ERISA, (d) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (e) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan resulting in the incurrence by such withdrawing employer
of a withdrawal liability or (f) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder and (Y) any such event or events described in clauses
(a) through (f) above, either individually or together with any other such event
or events, could reasonably be expected to have a Material Adverse Effect;

(xv) the Guaranty Agreement or any Collateral Document shall cease to be in full
force and effect, or any Transaction Party shall contest or deny the validity or
enforceability of, or deny that it has any liability or obligations under, the
Guaranty Agreement (in the case of a Guarantor) or any Collateral Document, or
the Collateral Agent does not have or ceases to have a valid first priority
perfected security interest in any Collateral, to the extent required by the
Collateral Documents, for the benefit of the holders of the Notes, in each case
except as a result of actions or failures to take action within the control of
the Collateral Agent or the Required Holder(s) so long as no Person has a
perfected security interest in such Collateral (unless such Lien is a Permitted
Lien (other than a Permitted Lien described in clause (xxi) of the definition of
“Permitted Lien” or subclause (1) or (4) of clause (xxii) of the definition of
“Permitted Lien”) or such Person is a party to the Intercreditor Agreement and
the obligations secured by such security interest constitute “Senior Secured
Obligations” (as defined in the Intercreditor Agreement)) that is prior to the
security interest of the Collateral Agent therein for the benefit of the holders
of the Notes;

(xvi) a Liquidity Event, as such term is defined in the Intercreditor Agreement,
shall have occurred and not been waived by the parties to the Intercreditor
Agreement; or

(xvii) a Change of Control shall occur;

then (A) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note (other than the Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare all of the Notes held by such holder to be, and all of the
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company, (B) if such event is an

 

33



--------------------------------------------------------------------------------

Event of Default specified in clause (viii), (ix) or (x) of this paragraph 7A
with respect to the Company, all of the Notes at the time outstanding shall
automatically become immediately due and payable together with interest accrued
thereon and together with the Yield-Maintenance Amount, if any, with respect to
each Note, without presentment, demand, protest or notice of any kind, all of
which are hereby waived by the Company, and the Facility shall automatically
terminate, and (c) if such event is not an Event of Default specified in clause
(viii), (ix) or (x) of this paragraph 7A with respect to the Company, the
Required Holder(s) may at its or their option, by notice in writing to the
Company, declare all of the Notes to be, and all of the Notes shall thereupon be
and become, immediately due and payable together with interest accrued thereon
and together with the Yield-Maintenance Amount, if any, with respect to each
Note, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Company, and Prudential may at its option, by
notice in writing to the Company, terminate the Facility. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and without the occurrence of an
Event of Default and that the provision for payment of Yield-Maintenance Amount
by the Company in the event the Notes are prepaid or are accelerated as a result
of an Event of Default is intended to provide compensation for the deprivation
of such right under such circumstances.

7B. Rescission of Acceleration. At any time after any or all of the Notes shall
have been declared immediately due and payable pursuant to paragraph 7A, the
Required Holder(s) may, by notice in writing to the Company, rescind and annul
such declaration and its consequences if (i) the Company shall have paid all
overdue interest on the Notes, the principal of and Yield-Maintenance Amount, if
any, payable with respect to any Notes which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Yield-Maintenance Amount at the Default Rate, (ii) the Company
shall not have paid any amounts which have become due solely by reason of such
declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to paragraph 11C, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the Notes
of such Series or this Agreement. No such rescission or annulment shall extend
to or affect any subsequent Event of Default or Default or impair any right
arising therefrom.

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note of each Series
at the time outstanding.

7D. Other Remedies. Subject to any applicable terms of the Intercreditor
Agreement, if any Event of Default or Default shall occur and be continuing, the
holder of any Note may proceed to protect and enforce its rights under this
Agreement, the other Transaction Documents and such Note by exercising such
remedies as are available to such holder in respect thereof under applicable
law, either by suit in equity or by action at law, or both, whether for specific
performance of any covenant or other agreement contained in this Agreement or
the other Transaction Documents or in aid of the exercise of any power granted
in this Agreement or any Transaction Document. No remedy conferred in this
Agreement upon the holder of any Note is intended to be exclusive of any other
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein or now or hereafter existing at
law or in equity or by statute or otherwise.

 

34



--------------------------------------------------------------------------------

8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents, covenants
and warrants as follows:

8A(1). Organization; Subsidiary Preferred Equity. The Company is a corporation
duly organized and existing in good standing under the laws of the State of
Delaware, and each other Transaction Party is duly organized and existing in
good standing under the laws of the jurisdiction in which it is organized. Each
Transaction Party has duly qualified or been duly licensed, and are authorized
to do business and are in good standing, in each jurisdiction in which the
ownership of their respective properties or the nature of their respective
businesses makes such qualification or licensing necessary and in which the
failure to be so qualified or licensed could be reasonably likely to have a
Material Adverse Effect. Schedule 8A(1) hereto sets forth, as of the Restatement
Date, a correct list of each Domestic Subsidiary, its jurisdiction of
incorporation and its ownership and whether or not, as of the Restatement Date,
such Subsidiary is a borrower, co-borrower, obligor or co-obligor with the
Company under, or is obligated under any Guaranty with respect to, any
Indebtedness of the Company outstanding or incurrable under the Primary Working
Capital Facility. No Subsidiary has any outstanding shares of any class of
Capital Stock which has priority over any other class of Capital Stock of such
Subsidiary as to dividends or distributions or in liquidation except as may be
owned beneficially and of record by the Company or a Wholly-Owned Subsidiary. No
Subsidiary is a party to, or otherwise subject to, any legal, regulatory,
contractual or other restriction (other than this Agreement, the Credit
Agreement, the Mexicana Credit Agreement and customary limitations imposed by
corporate or limited liability company law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make other
distributions of profits to the Company or any of its other Subsidiaries that
owns outstanding shares of Capital Stock of such Subsidiary.

8A(2). Power and Authority. Each Transaction Party has all requisite corporate,
limited liability company or partnership, as the case may be, power to own or
hold under lease and operate their respective properties which it purports to
own or hold under lease and to conduct its business as currently conducted and
as currently proposed to be conducted. The Company has all requisite corporate
power to execute, deliver and perform its obligations under this Agreement and
the Notes. The execution, delivery and performance of this Agreement and the
Notes has been duly authorized by all requisite corporate action, and this
Agreement and the Notes have been duly executed and delivered by authorized
officers of the Company and are valid obligations of the Company, legally
binding upon and enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

 

35



--------------------------------------------------------------------------------

8A(3). Execution and Delivery of Transaction Documents. Each Transaction Party
has all requisite corporate, limited liability company or partnership, as the
case may be, power to execute, deliver and perform its obligations under this
Agreement, the Notes and the other Transaction Documents to which it is a party.
The execution, delivery and performance of this Agreement, the Notes and the
other Transaction Documents has been duly authorized by all requisite corporate,
limited liability company or partnership, as the case may be, action, and this
Agreement, the Notes and the other Transaction Documents have been duly executed
and delivered by authorized officers of each Transaction Party which is a party
thereto and are valid obligations of such Transaction Party, legally binding
upon and enforceable against such Transaction Party in accordance with their
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

8B. Financial Statements. The Company has furnished (in a manner contemplated by
paragraph 5A(i) and (ii)) each Purchaser of any Note with the following
financial statements, identified by an Authorized Officer of the Company: (i) a
consolidated balance sheet of the Company and its Subsidiaries as at the last
day of the fiscal year in each of the three fiscal years of the Company most
recently completed prior to the date as of which this representation is made or
repeated to such Purchaser (other than fiscal years completed within 90 days
prior to such date for which audited financial statements have not been
released) and consolidated statements of income and cash flows and a
consolidated statement of shareholders’ equity of the Company and its
Subsidiaries for each such year, all reported on by Deloitte & Touche LLP (or
such other nationally recognized accounting firm as may be reasonably acceptable
to such Purchaser) and (ii) consolidated balance sheet of the Company and its
Subsidiaries as at the end of the quarterly period (if any) most recently
completed prior to such date and after the end of such fiscal year (other than
quarterly periods completed within 45 days prior to such date for which
financial statements have not been released) and the comparable quarterly period
in the preceding fiscal year and consolidated statements of income and cash
flows and a consolidated statement of shareholders’ equity for the periods from
the beginning of the fiscal years in which such quarterly periods are included
to the end of such quarterly periods, prepared by the Company. Such financial
statements (including any related schedules and/or notes) are true and correct
in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with generally accepted accounting principles consistently followed
throughout the periods involved and show all liabilities, direct and contingent,
of the Company and its Subsidiaries required to be shown in accordance with such
principles. The balance sheets fairly present the condition of the Company and
its Subsidiaries as at the dates thereof, and the statements of income,
stockholders’ equity and cash flows fairly present the results of the operations
of the Company and its Subsidiaries and their cash flows for the periods
indicated. As of the time of the execution of this Agreement by Prudential,
there has been no change in the business, property, assets, condition (financial
or otherwise), operations or business prospects of the Company and its
Subsidiaries taken as a whole since the end of the most recent fiscal year for
which such audited financial statements had been furnished to Prudential which
would result in a Material Adverse Effect. In the case of the issuance of a
Series of Shelf Notes, as of the time Prudential provided the interest rate
quote to the Company pursuant to paragraph 2A(4) with respect to such Series of
Shelf Notes, there shall have been no change in the business, property, assets,
condition (financial or otherwise), operations or business prospects of the
Company and its Subsidiaries taken as a whole since the end of the most recent
fiscal year for which audited financial statements described in clause (i) of
this paragraph 8B shall then have been provided to Prudential prior to the time
Prudential provided the interest rate quote to the Company pursuant to paragraph
2A(4) with respect to such Series of Shelf Notes which would result in a
Material Adverse Effect.

 

36



--------------------------------------------------------------------------------

8C. Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries, or any properties or rights of the Company or any of
its Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Effect.

8D. Outstanding Indebtedness. No Transaction Party has outstanding any
Indebtedness except as permitted by paragraph 6B. There exists no default, where
such default would constitute an Event of Default pursuant paragraph 7A(iii)
hereof, under the provisions of any instrument evidencing such Indebtedness or
of any agreement relating thereto.

8E. Title to Properties. Each Transaction Party has good and indefeasible title
to its respective material real properties (other than properties which it
leases) and good title to all of its material other respective properties and
assets, including the properties and assets reflected in the most recent audited
balance sheet referred to in paragraph 8B (other than properties and assets
disposed of in the ordinary course of business), subject to no Lien of any kind
except Liens permitted by this Agreement. All leases necessary in any material
respect for the conduct of the respective businesses of the Transaction Parties
are valid and subsisting and are in full force and effect.

8F. Taxes. The Company has, and each of its Subsidiaries has, filed all material
federal, state and other income tax returns which, to the knowledge of the
officers of the Company and its Subsidiaries, are required to be filed, and each
has paid all taxes as shown on such returns and on all assessments received by
it to the extent that such taxes have become due, except such taxes as are being
actively contested in good faith by appropriate and lawful proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles.

8G. Conflicting Agreements and Other Matters. No Transaction Party is a party to
any contract or agreement or subject to any charter, by-law, limited liability
company operating agreement, partnership agreement or other corporate, limited
liability company or partnership restriction which could reasonably be expected
to have a Material Adverse Effect. Neither the execution nor delivery of this
Agreement, the Notes or any other Transaction Documents, nor the offering,
issuance and sale of the Notes, nor the performance of the terms and provisions
hereof and of the Notes or any other Transaction Document will conflict with, or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, or result in any violation of, or result in the creation of any
Lien other than Liens created pursuant to the Collateral Documents) upon any of
the properties or assets of any Transaction Party pursuant to, the charter,
by-laws, limited liability company operating agreement or partnership agreement
of any Transaction Party, any award of any arbitrator or any agreement
(including any agreement with stockholders, members or partners), instrument,
order, judgment, decree, statute, law, rule or regulation to which the Company
or any of its Subsidiaries is subject. No Transaction Party is a party to, or
otherwise subject to any provision contained in, any instrument evidencing

 

37



--------------------------------------------------------------------------------

Indebtedness of such Transaction Party, any agreement relating thereto or any
other contract or agreement (including its charter, by-laws, limited liability
company operating agreement or partnership agreement) which limits the amount
of, or otherwise imposes restrictions on the incurring of, Indebtedness of the
Company of the type to be evidenced by the Notes or the delivery of the Guaranty
Agreement by any Guarantor except as set forth in the agreements listed in
Schedule 8G attached hereto (as such Schedule 8G may have been modified from
time to time by written supplements thereto delivered by the Company and
accepted in writing by Prudential).

8H. Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes, or the Guaranty Agreement or any
similar security of the Company or any Guarantor for sale to, or solicited any
offers to buy the Notes, the Guaranty Agreement or any similar security of the
Company or any Guarantor from, or otherwise approached or negotiated with
respect thereto with, any Person other than Institutional Investors, and neither
the Company or any Guarantor nor any agent acting on its behalf has taken or
will take any action which would subject the issuance or sale of the Notes the
Guaranty Agreement to the provisions of Section 5 of the Securities Act or to
the provisions of any securities or Blue Sky law of any applicable jurisdiction.

8I. Use of Proceeds. The proceeds of any Series of Shelf Notes will be used as
specified in the Request for Purchase with respect to such Series. No
Transaction Party owns or has any present intention of acquiring any “margin
stock” as defined in Regulation U (12 CFR Part 221) of the Board of Governors of
the Federal Reserve System (herein called “margin stock”). None of the proceeds
of the sale of any Notes will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any margin
stock or for the purpose of maintaining, reducing or retiring any Indebtedness
which was originally incurred to purchase or carry any stock that is then a
margin stock or for any other purpose which might constitute the sale or
purchase of any Notes a “purpose credit” within the meaning of such Regulation
U. The Company is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock. Neither the Company nor any agent acting on its behalf
has taken or will take any action which might cause this Agreement or any Note
to violate Regulation T, Regulation U or any other regulation of the Board of
Governors of the Federal Reserve System or to violate the Exchange Act, in each
case as in effect now or as the same may hereafter be in effect.

8J. ERISA. No accumulated funding deficiency (as defined in section 302 of ERISA
and section 412 of the Code), whether or not waived, exists with respect to any
Plan (other than a Multiemployer Plan) that could reasonably be expected to have
a Material Adverse Effect. No liability to the PBGC has been or is expected by
the Company or any ERISA Affiliate to be incurred with respect to any Plan
(other than a Multiemployer Plan) by the Company, any Subsidiary or any ERISA
Affiliate which could reasonably be expected to have a Material Adverse Effect.
Neither the Company, any Subsidiary nor any ERISA Affiliate has incurred or
presently expects to incur any withdrawal liability under Title IV of ERISA with
respect to any Multiemployer Plan which could reasonably be expected to have a
Material Adverse Effect. The execution and delivery of this Agreement and the
other Transaction Documents and the issuance and sale of the Notes will be
exempt from, or will not involve any transaction which is subject to the
prohibitions of section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code. The
representation by the Company in the next preceding sentence is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in paragraph
9B.

 

38



--------------------------------------------------------------------------------

8K. Governmental Consent. Neither the nature of the Company or of any other
Transaction Party, nor any of their respective businesses or properties, nor any
relationship between the Company or any other Transaction Party and any other
Person, nor any circumstance in connection with the offering, issuance, sale or
delivery of the Notes or the execution and delivery of the other Transaction
Documents is such as to require any authorization, consent, approval, exemption
or other action by or notice to or filing with any court or administrative or
governmental body (other than routine filings after the applicable Closing Day
for any Notes with the Securities and Exchange Commission and/or state Blue Sky
authorities) and other than the filings and recordings necessary to perfect the
Liens in the Collateral intended to be created by the Collateral Documents
described in Schedule 8K hereto in connection with the execution and delivery of
this Agreement or the other Transaction Documents, the offering, issuance, sale
or delivery of the Notes or fulfillment of or compliance with the terms and
provisions hereof or the other Transaction Documents or of the Notes.

8L. Compliance with Environmental and Other Laws. The Company and the other
Transaction Parties and all of their respective properties and facilities have
complied at all times and in all respects with all federal, state, local,
foreign and regional statutes, laws, ordinances and judicial or administrative
orders, judgments, rulings and regulations (including environmental laws, the
USA PATRIOT Act and the other laws and regulations that are referred to in
paragraph 8R) except, in any such case, where failure to comply, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

8M. Regulatory Status. Neither the Company nor any of the other Transaction
Parties is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or an “investment adviser” within the meaning of the Investment
Advisers Act of 1940, as amended, (ii) a “holding company” or a “subsidiary
company” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 2005, as amended, or (iii) a “public utility” within the meaning of the
Federal Power Act, as amended. Neither the Company nor any other Transaction
Party is subject to regulation as a “public utility” (or any analogous term)
under any state or local law or subject to regulation under the ICC Termination
Act of 1995, as amended.

8N. Permits and Other Operating Rights. Each Transaction Party has all such
valid and sufficient certificates of convenience and necessity, franchises,
licenses, permits, operating rights and other authorizations from federal,
state, foreign, regional, municipal and other local regulatory bodies or
administrative agencies or other governmental bodies having jurisdiction over
such Transaction Party or any of its properties, products or services, as are
necessary for the ownership, operation and maintenance of its businesses and
properties, as presently conducted and as proposed to be conducted while the
Notes are outstanding, subject to exceptions and deficiencies which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and such certificates of convenience and necessity,
franchises, licenses, permits, operating rights and other authorizations from
federal, state, foreign, regional, municipal

 

39



--------------------------------------------------------------------------------

and other local regulatory bodies or administrative agencies or other
governmental bodies having jurisdiction over such Transaction Party or any of
its properties, products or services are free from restrictions or conditions
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and no Transaction Party is in violation of any thereof
in any material respect.

8O. Rule 144A. The Notes are not of the same class as securities of the Company,
if any, listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

8P. Absence of Financing Statements, etc. Except with respect to the Permitted
Liens, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry or other public office, that purports to cover, affect or give
notice of any present or possible future Lien on, or security interest in, any
assets or property of the Company or any Subsidiary or any rights relating
thereto.

8Q. Establishment of Security Interest. Schedule 8Q hereto sets forth as of the
Restatement Date a complete and accurate list of (i) the name, jurisdiction of
organization and organizational identification number of each Transaction Party
and (ii) if any Transaction Party is not a “registered organization” (as defined
in the UCC) organized under that law of a “State” (as defined in the UCC), the
location of its place of business (if it has only one place of business) or its
chief executive office (if it has more than one place of business). As of the
Restatement Date, all filings, assignments, pledges and deposits of documents or
instruments have been made, and all other actions have been taken, that are
necessary or advisable under applicable law and are required under the
Collateral Documents to be made or taken on or prior to the Restatement Date
under the provisions of this Agreement and the other Transaction Documents to
create and perfect a security interest in the Collateral in favor of the
Collateral Agent to secure the Notes, the Company’s obligations under the Credit
Agreement and each Guarantor’s obligations under the Guaranty Agreement, subject
to no Liens other than Liens permitted under paragraph 6C. The Collateral and
the Collateral Agent’s rights with respect to the Collateral are not subject to
any setoff, claims, withholdings or other defenses (except any such setoff,
claim or defense which could not materially impair the rights of the Collateral
Agent with respect to the Collateral, taken as a whole). A Transaction Party is
the owner of the Collateral described in the Collateral Documents free from any
Lien, security interest, encumbrance and any other claim or demand, except for
Liens permitted under paragraph 6C.

8R. Foreign Assets Control Regulations, Etc.

(i) Neither the Company nor any Controlled Entity (a) is a Blocked Person,
(b) has been notified that its name appears or may in the future appear on a
State Sanctions List or (c) is a target of sanctions that have been imposed by
the United Nations or the European Union.

(ii) Neither the Company nor any Controlled Entity (a) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(b) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

40



--------------------------------------------------------------------------------

(iii) No part of the proceeds from the sale of the Notes hereunder:

(a) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (1) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (2) for any purpose that
would cause Prudential or any Purchaser to be in violation of any U.S. Economic
Sanctions Laws or (3) otherwise in violation of any U.S. Economic Sanctions.
Laws;

(b) will be used, directly or indirectly, in violation of, or cause Prudential
or any Purchaser to be in violation of, any applicable Anti-Money Laundering
Laws; or

(c) will be used, directly or indirectly, for the purpose of making any improper
payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause
Prudential or any Purchaser to be in violation of, any applicable
Anti-Corruption Laws.

(iv) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

8S. Disclosure. Neither this Agreement, any other Transaction Document nor any
other document, certificate or statement furnished to Prudential or any
Purchaser by or on behalf of the Company or any Guarantor in connection herewith
when taken as a whole contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading in light of the circumstances under which they
were made. There is no fact or facts peculiar to the Company or any of its
Subsidiaries which are known to the Authorized Officers of the Company which now
or in the future may (so far as the Company can now reasonably foresee),
individually or in the aggregate, can reasonably be expected to result in a
Material Adverse Effect and which has not been set forth in this Agreement or in
the other documents, certificates and statements furnished to Prudential and
each Purchaser by or on behalf of the Company prior to, in the case of the
making of this representation at the time of the execution of this Agreement,
the Restatement Date, or, in the case of the making of this representation at
the time of the issuance of a Series of Shelf Notes, prior to the time
Prudential provided the interest rate quote to the Company pursuant to paragraph
2A(4) with respect to such Series of Shelf Notes in connection with the
transactions contemplated hereby. Any financial projections delivered to
Prudential or any Purchaser on or prior to the date this representation is made
or repeated are reasonable in the good faith judgment of the Company based on
the assumptions stated therein and the best information available to the
Authorized Officers of the Company.

 

41



--------------------------------------------------------------------------------

8T. Hostile Tender Offers. None of the proceeds of the sale of any Notes will be
used to finance a Hostile Tender Offer.

8U. Solvency. Before and immediately after giving effect to the Transaction
(including the initial advance of loans under the Credit Agreement), the
Transaction Parties and their Subsidiaries are Solvent on a consolidated basis.

9. REPRESENTATIONS OF EACH PURCHASER. Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser’s property shall at all times be and remain within its
control. Such Purchaser has had access to such financial and other information
regarding the Company and such information regarding the Notes, and has had the
opportunity to ask questions and receive answers with respect to such
information, to the extent that such Purchaser has deemed necessary in
connection with its purchase of the Notes, but the foregoing does not limit in
any manner the right to rely upon the representations of the Company set forth
herein. Such Purchaser understands that the Notes have not been registered under
the Securities Act or any securities laws of any states and that the Notes may
be resold only in accordance with applicable federal and state securities laws.

9B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as that term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

 

42



--------------------------------------------------------------------------------

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

 

43



--------------------------------------------------------------------------------

As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

10. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.

10A. Yield-Maintenance Terms.

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4A(1), 4A(2) or 4B or is
declared to be or otherwise becomes due and payable pursuant to paragraph 7A, as
the context requires.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the ask-side yields
reported as of 10:00 a.m. (New York City local time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal for the most
recent actively traded on the run U.S. Treasury securities having a maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date on the display designated as “Page PX1” on Bloomberg Financial
Markets (or such other display as may replace Page PX1 on Bloomberg Financial
Markets or, if Bloomberg Financial Markets shall cease to report such yields or
shall cease to be Prudential Capital Group’s customary source of information for
calculating yield-maintenance amounts on privately placed notes, then such
source as is then Prudential Capital Group’s customary source of such
information), or (ii) if such yields shall not be reported as of such time or
the yields reported as of such time shall not be ascertainable (including by way
of interpolation), the Treasury Constant Maturity Series yields reported, for
the latest day for which such yields shall have been so reported as of the
Business Day next preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. In the case of each determination under clause (i) or (ii) of
the preceding sentence, such implied yield shall be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Note.

 

44



--------------------------------------------------------------------------------

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment with respect to such Called Principal by
(b) the number of years, computed on the basis of a 360-day year comprised of
twelve 30-day months and calculated to two decimal places, that will elapse
between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or is declared to be or otherwise becomes due and payable pursuant to
paragraph 7A, as the context requires.

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

10B. Other Terms.

“Acceptance” shall have the meaning given in paragraph 2A(5) hereof.

“Acceptance Day” shall have the meaning given in paragraph 2A(5) hereof.

“Acceptance Window” shall mean, with respect to any interest rate quotes
provided by Prudential pursuant to paragraph 2A(4), the time period designated
by Prudential as the time period during which the Company may elect to accept
such interest rate quotes. If no such time period is designated by Prudential
with respect to any such interest rate quotes, then the Acceptance Window for
such interest rate quotes will be 2 minutes after the time Prudential shall have
provided such interest rate quotes to the Company.

“Accepted Note” shall have the meaning given in paragraph 2A(5) hereof.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under direct or indirect common
Control with, such first Person, except a Subsidiary of the Company shall not be
an Affiliate of the Company, and with respect to Prudential, shall include any
managed account, investment fund or other vehicle for which Prudential
Financial, Inc. or any Affiliate of Prudential Financial, Inc. then acts as
investment advisor or portfolio manager.

“Amendment Fee” shall have the meaning given in paragraph 2A(8)(i)(b) hereof.

 

45



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding bribery or any other corrupt activity, including
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” shall mean any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Authorized Officer” shall mean (i) in the case of any Transaction Party, the
Chief Executive Officer, President, Executive Vice President, Chief Financial
Officer, Treasurer, Assistant Treasurer or General Manager of such Transaction
Party, or any other individual designated by written notice to Prudential from
the Company authorized to execute notices, reports and other documents on behalf
of such Transaction Party required hereunder, and (ii) in the case of Prudential
or any Prudential Affiliate, any Person designated as an “Authorized Officer” of
Prudential and Prudential Affiliates in the Information Schedule or any Person
designated as its “Authorized Officer” for the purpose of this Agreement in a
certificate executed by one of Prudential’s Authorized Officers or a lawyer in
Prudential’s law department. Any action taken under this Agreement on behalf of
any Transaction Party by any individual who on or after the Restatement Date
shall have been an Authorized Officer of such Transaction Party and whom
Prudential or any Prudential Affiliate in good faith believes to be an
Authorized Officer of such Transaction Party at the time of such action shall be
binding on such Transaction Party even though such individual shall have ceased
to be an Authorized Officer of such Transaction Party, and any action taken
under this Agreement on behalf of Prudential or any Prudential Affiliate by any
individual who on or after the Restatement Date shall have been an Authorized
Officer of Prudential or such Prudential Affiliate and whom the Company in good
faith believes to be an Authorized Officer of Prudential or such Prudential
Affiliate at the time of such action shall be binding on Prudential or such
Prudential Affiliate even though such individual shall have ceased to be an
Authorized Officer of Prudential or such Prudential Affiliate. The Company may
amend such list of “Authorized Officers” of any Transaction Party from time to
time by giving written notice of such amendment to Prudential.

“Available Facility Amount” shall have the meaning given in paragraph 2A(1)
hereof.

“Bank Agent” shall mean PNC Bank, National Association as agent for the Banks
under the Credit Agreement, and its successors and assigns in that capacity.

“Bankruptcy Law” shall have the meaning given in clause (viii) of paragraph 7A
hereof.

“Banks” shall mean PNC Bank, National Association, and the lenders from time to
time party to the Credit Agreement, and their respective successors and assigns.

 

46



--------------------------------------------------------------------------------

“Blocked Person” shall mean (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by OFAC, (ii) a
Person, entity, organization, country or regime that is blocked or a target of
sanctions that have been imposed under U.S. Economic Sanctions Laws or (iii) a
Person that is an agent, department or instrumentality of, or is otherwise
beneficially owned by, controlled by or acting on behalf of, directly or
indirectly, any Person, entity, organization, country or regime described in
clause (i) or (ii).

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2A(3) hereof only, a day on which
Prudential is not open for business.

“Cancellation Date” shall have the meaning given in paragraph 2A(8)(iv) hereof.

“Cancellation Fee” shall have the meaning given in paragraph 2A(8)(iv) hereof.

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given for the purchase, acquisition, redemption or retirement of
any Capital Stock of the Company or any Subsidiary or as a dividend, return of
capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in Capital Stock of the Company or such
Subsidiary) in respect of the Company’s or any Subsidiary’s Capital Stock.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including shares of beneficial interest, partnership interests and limited
liability company interests, and any and all warrants, rights or options to
purchase any of the foregoing.

“Capitalized Lease” shall mean any lease the obligations of the lessee under
which constitute Capitalized Lease Obligations.

“Capitalized Lease Obligation” shall mean any rental obligation which, under
generally accepted accounting principles, would be required to be capitalized on
the books of the Company or any Subsidiary, taken at the amount thereof
accounted for as indebtedness (net of interest expense) in accordance with such
principles.

“Cash Equivalents” shall mean, at any time, any of the following investments
which are not subject to a Lien in favor of any Person other than the Collateral
Agent: (i) Indebtedness with a maturity of one year or less issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof), (ii) certificates of deposit or
acceptances with a maturity of one year or less of any financial institution
that is a member of the Federal Reserve System having combined capital and
surplus and undivided profits of not less than $500,000,000, (iii) commercial
paper with a maturity of 270 days or less issued by a corporation (except an
Affiliate of the Company) organized under the laws of any state of the United
States or the District of Columbia and rated at least A-1 by Standard & Poor’s
or at least P-1 by Moody’s Investors Services, Inc., (iv) repurchase agreements
with institutions described in clause (ii) with respect to investments described
in clause (i), (v) money market mutual funds

 

47



--------------------------------------------------------------------------------

or cash management trusts rated in the highest rating by Standard & Poor’s or
Moody’s Investors Services, Inc. (and not rated other than in the highest rating
by Standard & Poor’s or Moody’s Investors Services, Inc.) or investing solely in
investments described in clauses (i) through (iv) above and (vi) in the case of
Foreign Subsidiaries, Permitted Investments made locally of a type comparable to
those described in clause (i) through (v) of this definition.

“CFC” shall mean a Controlled Foreign Corporation as such term is defined in
Section 957 of the Code.

“Change of Control” shall mean any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act, but excluding the ESOP,
Management and their Permitted Transferees) shall become, or obtain rights
(whether by means of warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 30% or more of the Capital Stock of the Company on a fully
diluted basis.

“CISADA” shall mean the Comprehensive Iran Sanctions Accountability and
Divestment Act.

“Closing Day” shall mean, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance for such Accepted Note, provided that (i) if the
Company and the Purchaser which is obligated to purchase such Accepted Note
agree on an earlier Business Day for such closing, the “Closing Day” for such
Accepted Note shall be such earlier Business Day, and (ii) if the closing of the
purchase and sale of such Accepted Note is rescheduled pursuant to paragraph
2A(7), the Closing Day for such Accepted Note, for all purposes of this
Agreement except references to “original Closing Day” in paragraph 2A(8)(iii),
shall mean the Rescheduled Closing Day with respect to such Accepted Note.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean the collateral in which a Lien is granted to the
Collateral Agent under any of the (i) Security Agreement or (ii) Pledge
Agreement, which shall in any event not include: (w) equity interests in
Domestic Subsidiaries which are Foreign Holding Companies, (x) any assets not
located in the United States (other than assets which Liens against can be
perfected against by the filing of a UCC financing statement), (y) any assets
owned by a Foreign Subsidiary, and (z) any right, title and interest of any
Transaction Parties or Subsidiaries of the Transaction Parties in any fee or
leasehold interest in real property.

“Collateral Agent” shall mean PNC Bank, National Association, in its capacity as
collateral agent under the Intercreditor Agreement, and its successor and
assigns in that capacity.

“Collateral Documents” shall mean the Security Agreement and the Pledge
Agreement.

 

48



--------------------------------------------------------------------------------

“Competitor” shall mean, on any date, any Person that is a company a predominant
portion of whose business is a business of a Transaction Party as described in
paragraph 6K, which Person has been designated by the Company as a “Competitor”
by written notice to Prudential not less than three Business Days prior to such
date; provided that no Person a predominant portion of whose business involves
banking, insurance, investment banking, broker/dealer, investment or similar
activities (including, without limitation, any Person involved in the life
insurance business or in the business of the investment of annuities or
contributions to pension, retirement, medical or similar plans or arrangements)
shall be deemed a Competitor. A holder of Notes shall be entitled to rely in
good faith upon a certificate of a proposed transferee as to whether such Person
is a Competitor.

“Compliance Certificate” shall have the meaning given in the last paragraph of
paragraph 5A.

“Confirmation of Acceptance” shall have the meaning given in paragraph 2A(5).

“Confirmation of Guaranty” shall have the meaning given in paragraph 3B(a)(ii).

“Consolidated EBITDAE” for any period of determination shall mean, without
duplication, (i) net income, plus, to the extent reducing net income, the sum,
of amounts for (a) consolidated interest expense, (b) charges for federal,
state, local and foreign income taxes, (c) total depreciation expense, (d) total
amortization expense, (e) costs and expenses incurred in connection with the
Transactions in an aggregate amount not to exceed $2,500,000, (f) non-cash
charges reducing net income for such period, (g) ESOP Compensation, (h) non-cash
compensation related to stock options and restricted stock and (i) one-time,
nonrecurring expenses incurred on or prior to March 31, 2018 related to the
restatement of the Transaction Parties’ financial statements for the trailing
four fiscal quarters, minus (ii) the sum of (a) non-recurring one-time cash
gains increasing net income and (b) non-cash gains increasing net income, in
each case of the Company and its Subsidiaries for such period determined and
consolidated in accordance with GAAP.

For purposes of calculating Consolidated EBITDAE (x) with respect to a business
acquired by the Transaction Parties or Subsidiaries thereof pursuant to a
Permitted Acquisition, Consolidated EBITDAE shall be calculated on a pro forma
basis (determined on a basis consistent with Article 11 or Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission), using historical numbers of any business so
acquired, in accordance with GAAP as if the Permitted Acquisition had been
consummated at the beginning of such period, and (y) with respect to a business
or assets liquidated, sold or disposed of by the Transaction Parties or
Subsidiaries pursuant to paragraph 6H, Consolidated EBITDAE shall be calculated
on a pro forma basis (determined on the basis stated above), using historical
numbers of any business or assets so liquidated, sold or disposed of, in
accordance with GAAP as if such liquidation, sale or disposition had been
consummated at the beginning of such period.

“Control” shall mean the possession, directly or indirectly, of the power to
either (i) vote 10% or more of the securities having ordinary voting power for
the election of directors (or persons performing similar functions) of such
Person or (ii) direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

 

49



--------------------------------------------------------------------------------

“Controlled Entity” shall mean (i) any of the Subsidiaries of the Company and
any of their or the Company’s respective Controlled Affiliates and (ii) if the
Company has a parent company, such parent company and its Controlled Affiliates.

“Credit Agreement” shall mean the Second Amended and Restated Credit Agreement
dated as of the Restatement Date by and among the Company, the guarantors and
lenders party thereto from time to time, PNC Bank, National Association, as
administrative agent, and the other agents party thereto from time to time, as
amended, restated, supplemented or otherwise modified from time to time.

“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.

“Default Rate” shall mean, with respect to any Note, a rate per annum from time
to time equal to the lesser of (i) the maximum rate permitted by applicable law,
and (ii) the greater of (a) 2.00% per annum above the rate of interest stated in
such Note, or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, National Association, from time to time in New York City as its
Prime Rate.

“Delayed Delivery Fee” shall have the meaning given in paragraph 2A(8)(iii)
hereof.

“Domestic Subsidiary” shall mean a Subsidiary that is organized or formed under
the laws of the United States of America or any state thereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.

“ESOP” shall mean the Advanced Drainage Systems, Inc. Employee Stock Ownership
Plan and the Advanced Drainage Systems, Inc. Employee Stock Ownership Trust.

“ESOP Compensation” shall mean the non-cash charge portion of the ESOP
compensation expense reflected in Company’s financial statements.

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

50



--------------------------------------------------------------------------------

“Excess Leverage Fee” shall have the meaning given in paragraph 5M hereof.

“Existing Agreement” shall have the meaning given in the Introduction.

“Existing Holders” shall have the meaning given in the address block of this
Agreement.

“Facility” shall have the meaning given in paragraph 2A(1) hereof.

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

“Foreign Holding Company” shall mean any Person which has as its principal
purpose the holding of ownership interest in one or more CFCs and has no other
material assets or operations, and shall include, as of the Restatement Date,
ADS Worldwide, Inc. and ADS International, Inc.

“Foreign Subsidiary” shall mean a Subsidiary that is not a Domestic Subsidiary.

“Governmental Authority” shall mean

(a) the government of

(i) the United States of America, any other nation (including, but not limited
to, the United Kingdom) or any political subdivision thereof, whether state or
local, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of, or pertaining to, any such government.

“Governmental Official” shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity.

“Guarantor” shall mean each Person which may from time to time execute the
Guaranty Agreement or a joinder thereto; provided that, to the extent that any
Guarantor is a Foreign Holding Company, then recourse of such Guarantor under
the Guaranty Agreement shall be limited to the Collateral pledged to the
Collateral Agent by such Foreign Holding Company under the Pledge Agreement.

 

51



--------------------------------------------------------------------------------

“Guaranty” of a Person shall mean any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, including any comfort letter, operating
agreement or take-or-pay contract.

“Guaranty Agreement” shall have the meaning given in paragraph 3A(a)(i) hereof.

“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of Capital Stock of any
corporation or any other entity, or securities convertible into or representing
the beneficial ownership of, or rights to acquire, any such shares or equity
interests, if such shares, equity interests, securities or rights are of a class
which is publicly traded on any securities exchange or in any over-the-counter
market, other than purchases of such shares, equity interests, securities or
rights representing less than 5% of the equity interests or beneficial ownership
of such corporation or other entity for portfolio investment purposes, and such
offer or purchase has not been duly approved by the board of directors of such
corporation or the equivalent governing body of such other entity prior to the
date on which the Company makes the Request for Purchase of such Note.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”, whether or not so stated.

“Indebtedness” shall mean, as to any Person at any time, without duplication,
any and all indebtedness, obligations or liabilities (whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several) of such Person for or in respect of:
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
(contingent or otherwise) under any letter of credit agreement, (iv) obligations
under any currency swap agreement, interest rate swap, cap, collar or floor
agreement or other interest rate management device, (v) any other transaction
(including forward sale or purchase agreements, Capitalized Leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including, for purposes of this definition, trade payables
and accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness), or (vi) any
Guaranty of Indebtedness for borrowed money.

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company, licensed broker or dealer, “qualified
institutional buyer” (as such term is defined under Rule 144A promulgated under
the Securities Act) or “accredited investor” (as such term is defined in
Regulation D promulgated under the Securities Act).

 

52



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” shall mean the Amended and Restated
Intercompany Subordination Agreement dated as of the Restatement Date executed
by the Transaction Parties in favor of Prudential and the Purchasers.

“Intercreditor Agreement” shall mean the Second Amended and Restated
Intercreditor and Collateral Agency Agreement dated as of the Restatement Date
by and among the Bank Agent, on behalf of the Banks, the Mexican Bank Agent on
behalf of the banks parties to the Mexicana Credit Agreement, the Collateral
Agent, the Transaction Parties and the holder(s) of the Note(s), as amended,
supplemented, restated or otherwise modified from time to time.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Transaction Party in order to provide
protection to, or minimize the impact upon, such Transaction Party of increasing
floating rates of interest applicable to Indebtedness.

“Investment” shall mean, as to any Person, any direct acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock of another Person, (b) a loan, advance or capital contribution by
such Person to another Person, such Person’s Guaranty or assumption of debt of,
or purchase or other acquisition of any other debt or interest in, another
Person (including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor guaranties Indebtedness of
such other Person), or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of this definition
and the calculation of compliance with paragraph 6E, as of any date of
determination:

(i) the amount of any Investment by such Person in the form of an acquisition or
purchase of Capital Stock of, or capital contributions to, such other Person
shall be the cost of such acquisition or purchase or the amount actually
invested, as the case may be, in each case determined in accordance with GAAP,
without regard to or adjustment for subsequent increases or decreases in the
value of such Investment, or to write-ups, write-downs or write-offs of such
Investment or to the existence of any undistributed earnings or accrued interest
with respect thereto accrued after the date on which such Investment was made,
minus the amount of such Investment that has been repaid to such Person as a
return of capital realized and of any payments or other amounts actually
received by such Person representing dividends or other distributions or similar
payments in respect of such Investment (to the extent such amounts do not, in
the aggregate, exceed the original cost of such Investment plus the costs of
additions thereto) as of such date;

(ii) the amount of any Investment in the form of a loan or advance shall
exclude: (x) accounts receivable, trade credit, advances to customers,
commission, travel and similar advances to officers and employees, in each case
made in the ordinary course of business, and (y) in the case specifically of the
Company, the September 30, 1993, $29,500,276 loan to the ESOP evidenced by a
Limited Recourse Non-Negotiable Note dated September 30, 1993;

 

53



--------------------------------------------------------------------------------

(iii) any Investment in the form of a loan or advance by such Person to such
other Person shall be the principal amount thereof outstanding on such date;

(iv) any Investment in the form of direct purchase by such Person of the assets
of a Person in the ordinary course of business (other than Capital Stock or
other securities of such other Person and other than the purchase of assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person)
shall not constitute an Investment for purposes of paragraph 6E;

(v) any Investment in the form of a Guaranty shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty is made or, if not stated or determinable, the
maximum liability in respect thereof, as reasonably determined in good faith by
an Authorized Officer; and

(vi) any Investment by such Person in the form of a transfer of Capital Stock or
other non-cash property or services by such Person to such other Person,
including any such transfer in the form of a capital contribution, shall be the
fair market value of such Capital Stock or other property or services as of the
time of the transfer, minus the amount of such Investment that has been repaid
to such Person as a return of capital realized and of any payments or other
amounts actually received by such Person representing dividends or other
distributions or similar payments in respect of such Investment (to the extent
such amounts do not, in the aggregate, exceed the original cost of such
Investment plus the costs of additions thereto) as of such date.

“Issuance Fee” shall have the meaning given in paragraph 2A(8)(ii) hereof.

“Issuance Period” shall have the meaning given in paragraph 2A(2) hereof.

“Joint Venture” shall mean a joint venture, partnership or other similar
arrangement whether in corporate, partnership or other entity; provided that no
Subsidiary of any Transaction Party shall be considered to be a Joint Venture.
For the avoidance of doubt, any Subsidiary of a Joint Venture shall be
considered to be a Joint Venture.

“Lender Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Bank or an Affiliate of a Bank so long as the
Intercreditor Agreement shall be in full force and effect with respect thereto.

“Lender Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by a Bank or an Affiliate of a Bank so long as the Intercreditor
Agreement shall be in full force and effect with respect thereto.

 

54



--------------------------------------------------------------------------------

“Leverage Ratio” shall mean ratio of consolidated total Indebtedness of the
Company and its Subsidiaries (excluding (i) any Indebtedness arising from
reimbursement obligations (contingent or otherwise) under standby letters of
credit in an aggregate amount not exceeding $10,000,000 and (ii) obligations
with respect to interest rate swaps, fuel hedges and other commodity hedging
arrangements and related marked-to-market liabilities, but including termination
obligations arising by reason of the termination or close out of such interest
rate swaps, fuel hedges and other commodity hedge arrangements the value of
which being determined as of such time of such termination or close out in
accordance with the terms of such agreements) to Consolidated EBITDAE,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

“Management” shall mean the current officers and directors of the Company that
are serving as of the Restatement Date.

“Material Adverse Effect” shall mean a (i) material adverse effect on the
business, assets, properties, operations, or financial condition of the Company
and its Subsidiaries, taken as a whole, (ii) material impairment of the
Company’s or any Guarantor’s ability to perform any of its obligations under
this Agreement, the Notes or any other Transaction Document or (iii) material
impairment of the validity or enforceability of the rights of, or the benefits
available to, the holders of any of the Notes under this Agreement, the Notes or
any other Transaction Document, except in the case of this clause (iii) for any
such impairment with respect to any Collateral Document as a result of actions
or failures to take action within the control of the Collateral Agent or the
Required Holder(s) so long as no Person has a perfected security interest in any
Collateral (unless such Lien is a Permitted Lien (other than a Permitted Lien
described in clause (xxi) of the definition of “Permitted Lien” or subclause
(1) or (4) of clause (xxii) of the definition of “Permitted Lien”) or such
Person is a party to the Intercreditor Agreement and the obligations secured by
such security interest constitute “Senior Secured Obligations” (as defined in
the Intercreditor Agreement)) that is prior to the security interest of the
Collateral Agent therein for the benefit of the holders of the Notes.

“Mexican Bank Agent” shall mean PNC Bank, National Association, as agent under
the Mexicana Credit Agreement.

“Mexicana Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of June 12, 2013, by and among ADS Mexicana, S.A. de C.V.,
as borrower, the various financial institutions party thereto, and the Mexican
Bank Agent.

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA.

“Notes” shall have the meaning given in paragraph 1 hereof.

 

55



--------------------------------------------------------------------------------

“OFAC” shall mean the Office of Foreign Assets Control, United States Department
of the Treasury.

“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which any Bank or Affiliate of a Bank provides any of the
following products or services to any of the Transaction Parties or their
Subsidiaries: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, overdrafts, accounts or services, or (g) commodity
swaps, commodity options, forward commodity contracts and any other similar
transactions.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

“Permitted Acquisition” shall have the meaning assigned to that term in
paragraph 6G.

“Permitted Investments” shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in 12 months or less from the date of
acquisition;

(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

(iii) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;

(iv) money market or mutual funds whose investments are limited to those types
of investments described in clauses (i)-(iii) above; and

(v) Cash Equivalents.

“Permitted Liens” shall mean:

(i) Liens for taxes, assessments, customs duties, or similar charges, incurred
in the ordinary course of business and which are not yet due and payable;

 

56



--------------------------------------------------------------------------------

(ii) pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money or as security for obligations under Lender Provided Foreign
Currency Hedges or Lender Provided Interest Rate Hedges or margining related to
commodities hedges) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

(v) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) security interests and other Liens in favor of the Collateral Agent
securing the Senior Secured Obligations (as defined in the Intercreditor
Agreement) granted pursuant to the Collateral Documents;

(vii) any Lien existing on the Restatement Date and described on Schedule 6C,
and any renewals or extensions thereof, provided that the principal amount
secured thereby is not hereafter or thereafter increased, and no additional
assets become subject to such Lien;

(viii) Purchase Money Security Interests (including security interests in
connection with Capitalized Leases); provided that the aggregate amount of loans
and deferred payments secured by such Purchase Money Security Interests shall
not exceed $130,000,000 in the aggregate at any time outstanding (excluding for
the purpose of this computation any loans or deferred payments secured by Liens
described on Schedule 6C);

(ix) any interest or title of a lessor or sublessor under any lease and covering
only the assets so leased and any interest of non-exclusive licensors under
license agreements in the ordinary course of business;

(x) Liens solely on any cash earnest money deposits made by any Transaction
Party in connection with any letter of intent or purchase agreement permitted
hereunder;

(xi) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property,
consignments that are not Purchase Money Security Interests and similar
arrangements entered into in the ordinary course of business;

 

57



--------------------------------------------------------------------------------

(xii) non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by any Transaction Party in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of or materially detracting from the value of the business of such
Transaction Party;

(xiii) Liens arising by virtue of any statutory, contractual or common law
provision relating to rights of set-off or similar rights relating to the
establishment of depository relations in the ordinary course of business with
banks not given in connection with the issuance of Indebtedness;

(xiv) Liens of a collection bank arising under Section 4-210 of the applicable
Uniform Commercial Code on items in the course of collection;

(xv) Liens on specific items of inventory or other goods arising under Article 2
of the applicable Uniform Commercial Code in the ordinary course of business
securing such Person’s obligations in respect of bankers’ acceptances and
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods, in any case
covering only goods actually sold;

(xvi) Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto to the extent permitted hereunder;

(xvii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Transaction Party
as the seller of such goods, and Liens incurred on specific items of inventory
identified to any contract with the government of the United States in respect
of progress payments received by any Transaction Party, in each case as made in
the ordinary course of business and consistent with the past practices of such
Transaction Party;

(xviii) Intentionally Omitted;

(xix) Liens on real property, improvements to real property and fixtures of a
Transaction Party to secure Indebtedness of such Transaction Party in an
aggregate amount for all Transaction Parties not to exceed $50,000,000 at any
time outstanding;

(xx) Liens not to exceed $25,000,000 at any time outstanding on fixed assets
acquired pursuant to a Permitted Acquisition, excluding a Purchase Money
Security Interest which secures a payment obligation to the seller of such
assets or Subsidiary; provided however (a) such Lien is not created in
contemplation of or in connection with such acquisition or such Person’s
becoming a Subsidiary of the Company, as the case may be, (b) such Lien shall
not attach or apply to any other property or assets of the Company or any
Subsidiary, and (c) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be;

(xxi) Liens not otherwise permitted above in this definition securing
Indebtedness in an amount not exceeding $25,000,000 at any time outstanding; and

 

58



--------------------------------------------------------------------------------

(xxii) the following, (a) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(b) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral in a
material or adverse manner or, in the aggregate, materially impair the ability
of any Transaction Party to perform its obligations hereunder or under the other
Transaction Documents:

(1) claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Transaction Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in paragraph
7A(xiii).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended (except by virtue of amortization of or prepayment of
Indebtedness prior to such date of determination); (c) at the time thereof, no
Default or Event of Default shall have occurred and be continuing; (d) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Notes, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Notes on terms at least as favorable to the holders of the Notes as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended; (e) the original obligors in respect
of such Indebtedness being modified, refinanced, refunded, renewed or extended
remain the only obligors thereon; and (f) the terms and conditions of any such
modification, refinancing, refunding, renewal or extension, taken as a whole,
are not materially less favorable to the holders of the Notes than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended.

 

59



--------------------------------------------------------------------------------

“Permitted Transferee” shall mean, with respect to the holder of beneficial
ownership of the Voting Stock of the Company, any person that is (i) a spouse or
surviving spouse, descendant or sibling of such holder, any spouse or surviving
spouse or descendant of any of these persons, any religious, charitable or
educational organization, any trust of which any such holder, or any of these
other persons or entities, or any combination thereof, are primary beneficiaries
(such holder, any such other person or entity, and each settlor of any such
trust, each a “Permitted Beneficiary”), (ii) any Permitted Beneficiary of such
holder that is a trust (determined, for this purpose, as if any settlor of the
trust was the holder of such Voting Stock as of the Restatement Date), (iii) the
estate of any such holder who is an individual, (iv) any Permitted Beneficiary
of any such holder as a beneficiary of such holder’s estate or trust, including
pursuant to applicable will, trust or contract provision or applicable law,
(v) in the case of a holder that is a trust, any current or former employee of
the Company as a beneficiary of the trust, (vi) in the case of a holder that is
a partnership, limited liability company or other entity, any one or more
partners, members or other owners of such entity as of the Restatement Date or
to any Permitted Beneficiary of any such partner, member or other owner, or
(vii) in the case of the ESOP, any person that receives distribution of shares
of Voting Stock from the ESOP as a result of the termination of the ESOP or the
retirement of such person, including in each such case any such Person that
received such Person’s beneficial ownership of the Voting Stock of the Company
from such holder prior to the Restatement Date.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.

“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any ERISA Affiliate.

“Pledge Agreement” shall mean the Second Amended and Restated Pledge Agreement,
dated as of the Restatement Date executed and delivered by each of the
Transaction Parties to the Collateral Agent, as the same may be amended,
modified, extended or restated from time to time.

“Primary Working Capital Facility” shall mean the Credit Agreement or any credit
facility pursuant to which any Primary Working Capital Facility is extended,
refinanced or replaced.

“property” shall mean all types of real, personal, tangible, intangible or mixed
property.

“Prudential” shall have the meaning given in the address block of this
Agreement.

“Prudential Affiliate” shall mean any Affiliate of Prudential.

“Purchase Money Security Interests” shall mean Liens (including security
interests in connection with Capitalized Leases) upon tangible personal property
securing loans to any Transaction Party or Subsidiary of a Transaction Party or
deferred payments by such Transaction Party or Subsidiary for the purchase of
such tangible personal property.

 

60



--------------------------------------------------------------------------------

“Purchaser” shall mean (a) with respect any Existing Note, the Existing Holder
of such Note, and (b) with respect to any Accepted Note, the Prudential
Affiliate which is purchasing such Accepted Note.

“Reportable Compliance Event” shall mean that the Company or any Controlled
Entity becomes a Blocked Person, or is charged by indictment, criminal complaint
or similar charging instrument, arraigned or custodially detained in connection
with any U.S. Economic Sanctions Law or any predicate crime to any U.S. Economic
Sanctions Law, or has knowledge of facts or circumstances to the effect that it
is reasonably likely that any aspect of its operations is in actual or probable
violation of any U.S. Economic Sanctions Law.

“Reportable Event” shall mean a reportable event as defined in section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of section 412 of the Internal Revenue Code and of section 302
of ERISA shall be a reportable event regardless of the issuance of any such
waivers in accordance with section 412(d) of the Internal Revenue Code.

“Request for Purchase” shall have the meaning given in paragraph 2A(3) hereof.

“Required Holder(s)” shall mean the holder or holders of more than 50% of the
aggregate principal amount of the Notes or, if the term is expressly used with
respect to a Series of Notes, of such Series of Notes from time to time
outstanding.

“Rescheduled Closing Day” shall have the meaning given in paragraph 2A(7)
hereof.

“Restatement Date” shall have the meaning given in the introduction to paragraph
3A hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall mean the Second Amended and Restated Security
Agreement, dated as of the Restatement Date, executed and delivered by each of
the Transaction Parties to the Collateral Agent, as the same may be amended,
modified, extended or restated from time to time.

“Senior Secured Obligations” shall have the meaning given in the Intercreditor
Agreement.

“Series” shall have the meaning given in paragraph 1 hereof.

“Shelf Notes” shall have the meaning given in paragraph 1 hereof.

 

61



--------------------------------------------------------------------------------

“Significant Holder” shall mean (i) Prudential, (ii) each Purchaser, so long as
such Purchaser or any of its Affiliates shall hold (or be obligated under this
Agreement to purchase) any Note, or (iii) any other Person which, together with
its Affiliates, is the holder of at least 5% of the aggregate principal amount
of the Notes of any Series from time to time outstanding.

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Standard & Poor’s” shall mean Standard & Poor’s Financial Services, LLC, or any
successor thereto.

“State Sanctions List” shall mean a list that is adopted by any state
Governmental Authority within the United States of America pertaining to Persons
that engage in investment or other commercial activities in Iran or any other
country that is a target of economic sanctions imposed under U.S. Economic
Sanctions Laws.

“Structuring Fee” shall have the meaning given in paragraph 2A(8)(i)(a) hereof.

“Subsidiary” of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity: (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries;
provided that in determining the percentage of ownership interest of any Person
, no ownership interest in the nature of a “qualifying share” of any such
corporation, trust, partnership, any limited liability company, association,
joint venture or other business entity shall be deemed outstanding. Unless
expressly set forth herein or the context otherwise requires, any reference to a
“Subsidiary” shall be deemed to refer to a Subsidiary of the Company.

 

62



--------------------------------------------------------------------------------

“Transaction” shall mean the transaction pursuant to which (i) existing
Indebtedness is being refinanced, (ii) the credit facility evidenced by the
Credit Agreement is being made available to the Company, (iii) this Agreement is
being entered into, and (iv) fees and expenses incurred in connection with any
of the foregoing are paid.

“Transaction Documents” shall mean this Agreement, the Notes, each Collateral
Document, the Guaranty Agreement, each Confirmation of Guaranty, the
Intercompany Subordination Agreement and the other agreements, documents,
certificates and instruments now or hereafter executed or delivered by the
Company or any Subsidiary or Affiliate in connection with this Agreement.

“Transaction Party” shall mean the Company or any Guarantor.

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.

“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions Laws” shall mean those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Voting Stock” shall mean, with respect to any corporation, any shares of stock
of such corporation whose holders are entitled under ordinary circumstances to
vote for the election of directors of such corporation (irrespective of whether
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

“Wholly-Owned Subsidiary” shall mean any Subsidiary of the Company all of the
outstanding Capital Stock of every class of which is owned by the Company or
another Wholly-Owned Subsidiary of the Company, and which has outstanding no
options, warrants, rights or other securities entitling the holder thereof
(other than the Company or a Wholly-Owned Subsidiary) to acquire shares of
Capital Stock of such Subsidiary.

 

63



--------------------------------------------------------------------------------

10C. Accounting and Legal Principles, Terms and Determinations. All references
in this Agreement to “generally accepted accounting principles” or “GAAP” shall
be deemed to refer to generally accepted accounting principles in effect in the
United States at the time of application thereof. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all unaudited consolidated financial statements and certificates and reports as
to financial matters required to be furnished hereunder shall be prepared, in
accordance with generally accepted accounting principles applied on a basis
consistent with the most recent audited consolidated financial statements of the
Company and its Subsidiaries delivered pursuant to clause (ii) of paragraph 5A
or, if no such statements have been so delivered, the most recent audited
financial statements referred to in clause (i) of paragraph 8B. Notwithstanding
the foregoing, if the Company notifies the holders of Notes in writing that the
Company wishes to amend any financial covenant in paragraph 6A hereof to
eliminate the effect of any change in GAAP occurring after the Restatement Date
on the operation of such financial covenants (or if the Required Holder(s)
notify the Company in writing that the Required Holder(s) wish to amend any
financial covenant in paragraph 6A to eliminate the effect of any such change in
GAAP), then the holders of the Notes and the Company shall negotiate in good
faith to amend such ratios or requirements to preserve the original intent
thereof, but would allow compliance therewith to be determined in accordance
with the Company’s financial statements at that time, in light of such change in
GAAP (subject to the approval of the Required Holder(s)); provided that, until
so amended, the compliance by the Company and its Subsidiaries with such
financial covenants shall continue to be computed on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Company and the Required Holder(s), and the Company
shall provide to the holders of the Notes, when they deliver their financial
statements pursuant to paragraph 5A(1) and 5A(2) hereof, such reconciliation
statements as shall be reasonably requested by the Required Holder(s). For
purposes of determining compliance with this Agreement (including Article 5,
Article 6 and the definition of “Indebtedness”), any election by the Company to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

11. MISCELLANEOUS.

11A. Note Payments. The Company agrees that, so long as any Purchaser shall hold
any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 noon, New York City time, on the date due) to
(i) such Purchaser’s account or accounts specified in the Confirmation of
Acceptance with respect to such Note in the case of any Shelf Note or (ii) such
other account or accounts in the United States as such Purchaser may from time
to time designate in writing, notwithstanding any contrary provision herein or
in any Note with respect to the place of payment. Each Purchaser agrees that,
before disposing of any Note, such Purchaser will make a notation thereon (or on
a schedule attached thereto) of all principal payments previously made thereon
and of the date to which interest thereon has been paid. The Company agrees to
afford

 

64



--------------------------------------------------------------------------------

the benefits of this paragraph 11A to any Transferee which shall have made the
same agreement as each Purchaser has made in this paragraph 11A. No holder shall
be required to present or surrender any Note or make any notation thereon,
except that upon the written request of the Company made concurrently with or
reasonably promptly after the payment or prepayment in full of any Note, the
applicable holder shall surrender such Note for cancellation, reasonably
promptly after such request, to the Company at its principal office.

11B. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Company shall pay, and save Prudential, each Purchaser and any
Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including:

(i) (a) all stamp and documentary taxes and similar charges, (b) costs of
obtaining a private placement number from Standard and Poor’s Ratings Group for
the Notes and (c) fees and expenses of brokers, agents, dealers, investment
banks or other intermediaries or placement agents, in each case as a result of
the execution and delivery of this Agreement or any other Transaction Document
or the issuance of the Notes;

(ii) document production and duplication charges and the fees and expenses of
any special counsel engaged by such Purchaser or such Transferee in connection
with (a) this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby and (b) any subsequent proposed waiver,
amendment or modification of, or proposed consent under, this Agreement or any
other Transaction Document, whether or not such proposed waiver, amendment,
modification or consent shall be effected or granted;

(iii) the costs and expenses, including attorneys’ and financial advisory fees,
incurred by such Purchaser or such Transferee in enforcing (or determining
whether or how to enforce or cause the Collateral Agent to enforce) any rights
under this Agreement, the Notes or any other Transaction Document (including to
protect, collect, lease, sell, take possession of, release or liquidate any of
the Collateral) or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement or any
other Transaction Document or the transactions contemplated hereby or thereby or
by reason of your or such Transferee’s having acquired any Note, including costs
and expenses incurred in any workout, restructuring or renegotiation proceeding
or bankruptcy case;

(iv) all costs and expenses, including reasonable attorneys’ fees, preparing,
recording and filing all financing statements, instruments and other documents
to create, perfect and fully preserve and protect the Liens granted in the
Collateral Documents and the rights of the holders of the Notes or of the
Collateral Agent for the benefit of the holders of the Notes; and

(v) any judgment, liability, claim, order, decree, cost, fee, expense, action or
obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.

 

65



--------------------------------------------------------------------------------

The Company also will promptly pay or reimburse each Purchaser or holder of a
Note (upon demand, in accordance with each such Purchaser’s or holder’s written
instruction) for all fees and costs paid or payable by such Purchaser or holder
to the Securities Valuation Office of the National Association of Insurance
Commissioners in connection with the initial filing of this Agreement and all
related documents and financial information, and all subsequent annual and
interim filings of documents and financial information related to this
Agreement, with such Securities Valuation Office or any successor organization
acceding to the authority thereof.

The obligations of the Company under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

11C. Consent to Amendments. This Agreement may be amended, and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Company shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) except that,
(i) with the written consent of the holders of all Notes of a particular Series,
and, if an Event of Default shall have occurred and be continuing, of the
holders of all Notes of all Series at the time outstanding (and not without such
written consents), the Notes of such Series may be amended or the provisions
thereof waived to change the maturity thereof, to change or affect the principal
thereof, or to change or affect the rate, method of computation or time of
payment of interest on or any Yield-Maintenance Amount payable with respect to
the Notes of such Series, in each case in any manner detrimental to, or
disproportionate with respect to, any holder of a Note, (ii) without the written
consent of the holder or holders of all Notes at the time outstanding, no
amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of paragraph 7A or this paragraph 11C insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of
Prudential (and not without the written consent of Prudential) the provisions of
paragraph 2A may be amended or waived (except insofar as any such amendment or
waiver would affect any rights or obligations with respect to the purchase and
sale of Notes which shall have become Accepted Notes prior to such amendment or
waiver), and (iv) with the written consent of all of the Purchasers which shall
have become obligated to purchase Accepted Notes of any Series (and not without
the written consent of all such Purchasers), any of the provisions of paragraphs
2A and 3 may be amended or waived insofar as such amendment or waiver would
affect only rights or obligations with respect to the purchase and sale of the
Accepted Notes of such Series or the terms and provisions of such Accepted
Notes. Each holder of any Note at the time or thereafter outstanding shall be
bound by any consent authorized by this paragraph 11C, whether or not such Note
shall have been marked to indicate such consent, but any Notes issued thereafter
may bear a notation referring to any such consent. No course of dealing between
the Company or any of its Subsidiaries and Prudential or the holder of any Note
nor any delay in exercising any rights hereunder, under any Note or under any
other Transaction Document shall operate as a waiver of any rights of Prudential
or any holder of any Note. Without limiting the generality of the foregoing, no
negotiations or discussions in which Prudential or any holder of any Note may
engage regarding any possible amendments, consents or waivers with respect to
this Agreement, the Notes or any other Transaction Document shall constitute a
waiver of any Default or Event of Default, any term of

 

66



--------------------------------------------------------------------------------

this Agreement, any Note or any other Transaction Document or any rights of
Prudential or any such holder under this Agreement, the Notes or any other
Transaction Document. As used herein and in the Notes, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $100,000 or (ii) enable the registration of transfer by a
holder of its entire holding of any Series of Notes; provided, however, that no
such minimum denomination shall apply to Notes issued upon transfer by any
holder of the Notes to Prudential or Prudential Affiliates or to any other
entity or group of Affiliates with respect to which the Notes so issued or
transferred shall be managed by a single entity. The Company shall keep at its
principal office a register in which the Company shall provide for the
registration of Notes and of transfers of Notes. Upon surrender for registration
of transfer of any Note at the principal office of the Company, the Company
shall promptly, at its expense, execute and deliver one or more new Notes of
like tenor and of a like aggregate principal amount, registered in the name of
such transferee or transferees. At the option of the holder of any Note, such
Note may be exchanged for other Notes of like tenor and of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Note
to be exchanged at the principal office of the Company. Whenever any Notes are
so surrendered for exchange, the Company shall promptly, at its expense, execute
and deliver the Notes which the holder making the exchange is entitled to
receive. Every Note surrendered for registration of transfer or exchange shall
be duly endorsed, or be accompanied by a written instrument of transfer duly
executed, by the holder of such Note or such holder’s attorney duly authorized
in writing. Any Note or Notes issued in exchange for any Note or upon transfer
thereof shall carry the rights to unpaid interest and interest to accrue which
were carried by the Note so exchanged or transferred, so that neither gain nor
loss of interest shall result from any such transfer or exchange. Upon receipt
of written notice from the holder of any Note of the loss, theft, destruction or
mutilation of such Note and, in the case of any such loss, theft or destruction,
upon receipt of such holder’s unsecured indemnity agreement, or in the case of
any such mutilation upon surrender and cancellation of such Note, the Company
will make and deliver a new Note, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Note. Notwithstanding the foregoing, no transfer of a
Note may be made to a Person that was a Competitor at the time of such transfer
unless the Company has consented in writing to such transfer in its sole and
absolute discretion. For the avoidance of doubt, with respect to any transferee
that becomes a Competitor after the applicable transfer, (x) such transferee
shall not retroactively be disqualified from holding a Note and (y) the
execution and delivery by the Company of a Note to such transferee will not by
itself result in such transferee no longer being considered a Competitor.

11G. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note and for all other purposes whatsoever, whether
or not such Note shall be overdue, and the Company shall not be affected by
notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.

 

67



--------------------------------------------------------------------------------

11H. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or in any other Transaction
Document or made in writing by or on behalf of the Company or any Guarantor in
connection herewith or therewith shall survive the execution and delivery of
this Agreement, the Notes and the other Transaction Documents and the Notes, the
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any Transferee, regardless of
any investigation made at any time by or on behalf of any Purchaser or any
Transferee. Subject to the preceding sentence, this Agreement, the Notes and the
other Transaction Documents and the Notes embody the entire agreement and
understanding between the Purchasers and the Company with respect to the subject
matter hereof and supersede all prior agreements and understandings relating to
such subject matter.

11I. Successors and Assigns. All covenants and other agreements in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
(including any Transferee) whether so expressed or not.

11J. Independence of Covenants; Beneficiaries of Covenants. All covenants
hereunder and in the other Transaction Documents shall be given independent
effect so that if a particular action or condition is prohibited by any one of
such covenants, the fact that it would be permitted by an exception to, or
otherwise be in compliance within the limitations of, another covenant shall not
(i) avoid the occurrence of a Default or Event of Default if such action is
taken or such condition exists or (ii) in any way prejudice an attempt by
Prudential or the holder of any Note to prohibit through equitable action or
otherwise the taking of any action by the Company or any Subsidiary which would
result in a Default or Event of Default. The covenants contained in this
Agreement and in the other Transaction Documents are intended to be only for the
benefit of Prudential, the Purchasers and the holders from time of the Notes,
and their respective successors and assigns (including, without limitation, any
Transferee), and are not intended to be for the benefit of or enforceable by any
other Person.

11K. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
Prudential or any Purchaser, addressed to Prudential or such Purchaser at the
address specified for such communications in the Purchaser Schedule attached
hereto (in the case of Prudential) or the Purchaser Schedule attached to the
applicable Confirmation of Acceptance (in the case of any Purchaser of Shelf
Notes) or at such other address as Prudential or such Purchaser shall have
specified to the Company in writing, (ii) if to any other holder of any Note,
addressed to such other holder at such address as such other holder shall have
specified to the Company in writing or, if any such holder shall not have so
specified an address to the Company, then addressed to such holder in care of
the last holder of such Note which shall have so specified an address to the
Company and (iii) if to the Company, addressed to it at 4640 Trueman Boulevard,
Hilliard, Ohio 43026-2438, Attention: Chief Financial Officer or at such other
address as the Company shall have specified to the holder of each Note in
writing, provided, however, that any such communication to the

 

68



--------------------------------------------------------------------------------

Company may also, at the option of the Person sending such communication, be
delivered by any other means either to the Company at its address specified
above or to any Authorized Officer of the Company. Any communication pursuant to
paragraph 2 shall be made by the method specified for such communication in
paragraph 2, and shall be effective to create any rights or obligations under
this Agreement only if, in the case of a telephone communication, an Authorized
Officer of the party conveying the information and of the party receiving the
information are parties to the telephone call, and in the case of a facsimile
transmission communication, the communication is signed by an Authorized Officer
of the party conveying the information, addressed to the attention of an
Authorized Officer of the party receiving the information, and in fact received
at the facsimile terminal the number of which is listed for the party receiving
the communication in the Information Schedule or at such other facsimile
terminal as the party receiving the information shall have specified in writing
to the party sending such information.

11L. Payments Due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of, interest on, or
Yield-Maintenance Amount payable with respect to, any Note that is due on a date
other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of, or any date for a principal prepayment on, any Note is other than a Business
Day, then all payments due on such Note on such maturity date or principal
prepayment date that are to be made on such next succeeding Business Day shall
include such additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction shall be made by such
Purchaser, such holder or the Required Holder(s), as the case may be, in the
sole and exclusive judgment (exercised in good faith) of the Person or Persons
making such determination.

11N. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES UNDER THIS AGREEMENT OR IN CONNECTION WITH
ANY CLAIMS OR DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER
SOUNDING IN CONTRACT OR TORT) SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS
AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH, OR THE RIGHTS OF THE
PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER JURISDICTION).

11O. SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE NOTES OR THE OTHER TRANSACTION
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN BOROUGH OF
MANHATTAN IN NEW YORK CITY, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF

 

69



--------------------------------------------------------------------------------

THIS AGREEMENT, THE COMPANY HEREBY IRREVOCABLY ACCEPTS, UNCONDITIONALLY, THE NON
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION
OR PROCEEDING. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO IT AT ITS ADDRESS PROVIDED IN PARAGRAPH 11I OR TO CT CORPORATION
SYSTEM AT 208 SOUTH LASALLE STREET, CHICAGO, ILLINOIS 60604, SUCH SERVICE TO
BECOME EFFECTIVE UPON RECEIPT. THE COMPANY AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER OF A NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT THE NOTES OR THE OTHER TRANSACTION
DOCUMENTS BROUGHT IN ANY OF THE AFORESAID COURTS AND HEREBY FURTHER IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT THE COMPANY HAS OR MAY HEREAFTER ACQUIRE IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OF
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION
OR OTHERWISE WITH RESPECT TO ITSELF OR ITS PROPERTY), THE COMPANY HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT THE NOTES OR THE OTHER TRANSACTION DOCUMENTS. THE COMPANY, PRUDENTIAL
AND EACH PURCHASER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES,
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING
IN CONNECTION WITH ANY CLAIMS OR DISPUTES RELATING THERETO, WHETHER SOUNDING IN
CONTRACT OR TORT).

11P. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

70



--------------------------------------------------------------------------------

11Q. Descriptive Headings; Advice of Counsel; Interpretation; Time of the
Essence. The descriptive headings of the several paragraphs of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement. Each party to this Agreement represents to the other parties to this
Agreement that such party has been represented by counsel in connection with
this Agreement, the Notes and the other Transaction Documents, that such party
has discussed this Agreement, the Notes and the other Transaction Documents with
its counsel and that any and all issues with respect to this Agreement, the
Notes and the other Transaction Documents have been resolved as set forth herein
and therein. No provision of this Agreement, the Notes or the other Transaction
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured, drafted or dictated
such provision. Time is of the essence in the performance of this Agreement, the
Notes and the other Transaction Documents.

11R. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in any number of counterparts (or counterpart signature pages), each of
which counterparts shall be an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

11S. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.

11T. Independent Investigation. Each Purchaser represents to and agrees with
each other Purchaser that it has made its own independent investigation of the
condition (financial and otherwise), prospects and affairs of the Company and
its Subsidiaries in connection with its purchase of the Notes hereunder and has
made and shall continue to make its own appraisal of the creditworthiness of the
Company. No holder of Notes shall have any duties or responsibility to any other
holder of Notes, either initially or on a continuing basis, to make any such
investigation or appraisal or to provide any credit or other information with
respect thereto. No holder of Notes is acting as agent or in any other fiduciary
capacity on behalf of any other holder of Notes.

11U. Directly or Indirectly. Where any provision in this Agreement refers to
actions to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.

11V. Transaction References. The Company agrees that Prudential and Prudential
Capital Group may (a) refer to its role in establishing the Facility, as well as
the identity of the Company and the maximum aggregate principal amount of the
Notes and the date on which the Facility was established, on its internet site
or in marketing materials, press releases, published “tombstone” announcements
or any other print or electronic medium and (b) display the Company’s corporate
logo in conjunction with any such reference.

 

71



--------------------------------------------------------------------------------

11W. Confidential Information. For the purposes of this paragraph 11W,
“Confidential Information” means information delivered to Prudential or any
Purchaser by or on behalf of the Company or any Subsidiary in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by Prudential or such Purchaser as being
confidential information of the Company or such Subsidiary, provided that such
term does not include information that (a) was publicly known or otherwise known
to Prudential or such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by Prudential
or such Purchaser or any person acting on Prudential’s or such Purchaser’s
behalf, (c) otherwise becomes known to Prudential or such Purchaser other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to Prudential or such Purchaser under paragraph 5A that are
otherwise publicly available. Prudential and each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by Prudential or such Purchaser in good faith o protect confidential
information of third parties delivered to Prudential or such Purchaser, provided
that Prudential or such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of this Agreement or the investment represented by its Notes),
(ii) its auditors, financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with the terms of this paragraph 11W, (iii) any other holder of any Note or any
other security of the Company (other than any such holder that is a Competitor
at the time of such disclosure), (iv) any Institutional Investor (other than an
Institutional Investor that is a Competitor at the time of such disclosure) to
which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this paragraph
11W), (v) any Person (other than a Person that is a Competitor at the time of
such disclosure) from which it offers to purchase any security of the Company
(if such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 11W), (vi) any
federal or state regulatory authority having jurisdiction over such Purchaser,
(vii) the National Association of Insurance Commissioners or any successor
thereto (the “NAIC”) or the Capital Markets & Investment Analysis Office of the
NAIC or any successor to such Office or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about Prudential or such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
Prudential or such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which Prudential or such
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent Prudential or such Purchaser may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under such Purchaser’s Notes,
this Agreement or any other Transaction Document. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this paragraph 11W as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this paragraph 11W.

 

72



--------------------------------------------------------------------------------

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, Prudential, any Purchaser or any
holder of a Note is required to agree to a confidentiality undertaking (whether
through IntraLinks, another secure website, a secure virtual workspace or
otherwise) which is different from this paragraph 11W, this paragraph 11W shall
not be amended thereby and, as between Prudential, such Purchaser or such holder
and the Company, this paragraph 11W shall supersede any such other
confidentiality undertaking.

11X. Binding Agreement. When this Agreement is executed and delivered by the
Company and Prudential, it shall become a binding agreement between the Company,
on one hand, and Prudential, on the other hand. This Agreement shall also inure
to the benefit of each Purchaser which shall have executed and delivered a
Confirmation of Acceptance and each such Purchaser shall be bound by this
Agreement to the extent provided in such Confirmation of Acceptance.

 

73



--------------------------------------------------------------------------------

Very truly yours, ADVANCED DRAINAGE SYSTEMS, INC. By:  

/s/ Joseph A. Chlapaty

  Name: Joseph A. Chlapaty   Title: President and Chief Executive Officer

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED PRIVATE SHELF AGREEMENT



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted as of the date first above written.

PGIM, INC. By:  

/s/ Joshua Shipley

  Vice President

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

By:  

/s/ Joshua Shipley

  Vice President

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:       PGIM, Inc.,       as investment manager By:  

/s/ Joshua Shipley

  Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ Joshua Shipley

  Vice President

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED PRIVATE SHELF AGREEMENT

 



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

 

PGIM, INC.     (1)  

All payments to Prudential shall be made by wire transfer of immediately
available funds for credit to:

 

Delivered to Company under separate cover.

   

(2)    

 

Address for all notices relating to payments:

 

PGIM, Inc.

c/o The Prudential Insurance Company of America

Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, New Jersey 07102-4077

 

Attention: Manager

   

(3)    

 

Address for all other communications and notices:

 

PGIM, Inc.

c/o Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Attention: Managing Director

   

(4)    

 

Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group

Telephone: (973) 367-3141

Facsimile: (800) 224-2278

   

(5)    

  Tax Identification No.: Delivered to Company under separate cover.    

 

- 3 -



--------------------------------------------------------------------------------

          Original Aggregate
Principal
Amount of Series A
Notes
Purchased      Note
Denomination(s)     

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   $ 60,750,000.00      $ 56,160,000.00            $ 4,590,000.00   (1)    All
payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:          Delivered to
Company under separate cover.       (2)    Address for all notices relating to
payments:         

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

         Attention: Manager, Billings and Collections       (3)    Address for
all other communications and notices:         

The Prudential Insurance Company of America

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson, Suite 5600

Chicago, IL 60601-6716

         Attention: Managing Director       (4)    Recipient of telephonic
prepayment notices:          Manager, Trade Management Group          Telephone:
(973) 367-3141          Facsimile: (888) 889-3832       (5)    Address for
Delivery of Notes and Closing Sets:         

Send physical security by nationwide overnight delivery service to:

 

Delivered to Company under separate cover.

      (6)    Tax Identification No.: Delivered to Company under separate cover.
     

 

- 4 -



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

 

          Original Aggregate
Principal
Amount of Series A
Notes
Purchased      Note
Denomination(s)     

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

   $ 2,300,000.00      $ 2,300,000.00   (1)    All payments on account of Notes
held by such purchaser shall be made by wire transfer of immediately available
funds for credit to:          Delivered to Company under separate cover.      
(2)    Address for all notices relating to payments:         

Prudential Retirement Insurance and Annuity Company

c/o PGIM, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

 

Telephone: (973) 802-8107

Facsimile: (888) 889-3832

      (3)    Address for all other communications and notices:         

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson, Suite 5600

Chicago, IL 60601-6716

         Attention: Managing Director       (4)    Address for Delivery of Notes
and Closing Sets:         

Send physical security by nationwide overnight delivery service to:

 

Delivered to Company under separate cover.

      (5)    Tax Identification No.: Delivered to Company under separate cover.
     

 

- 5 -



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

 

          Original Aggregate
Principal
Amount of Series A
Notes
Purchased      Note
Denomination(s)     

PRUCO LIFE INSURANCE COMPANY

   $ 11,950,000.00      $ 11,950,000.00   (1)    All payments on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:          Delivered to Company under separate
cover.       (2)    Address for all notices relating to payments:         

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

         Attention: Manager, Billings and Collections       (3)    Address for
all other communications and notices:         

Pruco Life Insurance Company

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson, Suite 5600

Chicago, IL 60601-6716

         Attention: Managing Director       (4)    Recipient of telephonic
prepayment notices:          Manager, Trade Management Group          Telephone:
(973) 367-3141          Facsimile: (888) 889-3832       (5)    Address for
Delivery of Notes and Closing Sets:         

Send physical security by nationwide overnight delivery service to:

 

Delivered to Company under separate cover.

      (6)    Tax Identification No.: Delivered to Company under separate cover.
     

 

- 6 -



--------------------------------------------------------------------------------

          Original Aggregate
Principal
Amount of Series B
Notes
Purchased      Note
Denomination     

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   $ 12,500,000.00      $ 12,500,000.00   (1)    All payments on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:          Delivered to Company under separate
cover.       (2)    Address for all notices relating to payments:         

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager, Billings and Collections

      (3)    Address for all other communications and notices:         

The Prudential Insurance Company of America

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

Attention: Managing Director, Corporate Finance

      (4)    Recipient of telephonic prepayment notices:         

Manager, Trade Management Group

 

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

      (5)    Address for Delivery of Notes:         

Send physical security by nationwide overnight delivery service to:

 

Delivered to Company under separate cover.

      (6)    Tax Identification No.: Delivered to Company under separate cover.
     

 

- 7 -



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

 

          Original Aggregate
Principal
Amount of Series B
Notes
Purchased      Note
Denomination     

THE GIBRALTAR LIFE INSURANCE CO., LTD.

   $ 11,500,000.00      $ 11,500,000.00   (1)    All principal, interest and
Yield-Maintenance Amount payments on account of Notes held by such purchaser
shall be made by wire transfer of immediately available funds for credit to:   
      Delivered to Company under separate cover.       (2)    All payments,
other than principal, interest or Yield-Maintenance Amount, on account of Notes
held by such purchaser shall be made by wire transfer of immediately available
funds for credit to:          Delivered to Company under separate cover.      
(3)    Address for all notices relating to payments:         

The Gibraltar Life Insurance Co., Ltd.

2-13-10, Nagata-cho

Chiyoda-ku, Tokyo 100-8953, Japan

 

Telephone: 81-3-5501-6680

Facsimile: 81-3-5501-6432

E-mail: mizuho.matsumoto@gib-life.co.jp

 

Attention: Mizuho Matsumoto, Team Leader of Investment Administration Team

      (4)    Address for all other communications and notices:         

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

Attention: Managing Director, Corporate Finance

      (5)    Address for Delivery of Notes:         

Send physical security by nationwide overnight delivery service to:

 

Delivered to Company under separate cover.

      (6)    Tax Identification No.: Delivered to Company under separate cover.
     

 

- 8 -



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

 

          Original Aggregate
Principal
Amount of Series B
Notes
Purchased      Note
Denomination     

PRUCO LIFE INSURANCE COMPANY

   $ 1,000,000.00      $ 1,000,000.00   (1)    All payments on account of Notes
held by such purchaser shall be made by wire transfer of immediately available
funds for credit to:          Delivered to Company under separate cover.      
(2)    Address for all notices relating to payments:         

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager, Billings and Collections

      (3)    Address for all other communications and notices:         

Pruco Life Insurance Company

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Avenue

Suite 5600

Chicago, IL 60601

 

Attention: Managing Director, Corporate Finance

      (4)    Recipient of telephonic prepayment notices:         

Manager, Trade Management Group

 

Telephone: (973) 367-3141

Facsimile: (888) 889-3832

      (5)    Address for Delivery of Notes:         

Send physical security by nationwide overnight delivery service to:

 

Delivered to Company under separate cover.

      (6)    Tax Identification No.: Delivered to Company under separate cover.
     

 

 

1



--------------------------------------------------------------------------------

INFORMATION SCHEDULE

Authorized Officers for Prudential and Prudential Affiliates

 

P. Scott von Fischer

Managing Director

Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Telephone: (312) 540-4225

Facsimile:    (312) 540-4222

  

Marie L. Fioramonti

Managing Director

Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Telephone: (312) 540-4233

Facsimile: (312) 540-4222

Mathew Douglass

Managing Director

Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Telephone: (312) 540-5435

Facsimile:    (312) 540-4222

  

William S. Engelking

Managing Director

Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Telephone: (312) 540-4214

Facsimile: (312) 540-4222

Peter Pricco

Senior Vice President

Prudential Capital Group

60 South 6th Street, Suite 3710

Minneapolis, Minnesota 55402

 

Telephone: (612) 326-2200

Facsimile:    (612) 326-2222

  

G. Anthony Coletta

Senior Vice President

Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Telephone: (312) 540-4226

Facsimile: (312) 540-4222

Tan Vu

Managing Director

Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Telephone: (312) 540-5437

Facsimile:    (312) 540-4222

  

James J. McCrane

Senior Vice President

Prudential Capital Group

4 Gateway Center

Newark, New Jersey 07102-4062

 

Telephone: (973) 802-4222

Facsimile: (973) 624-6432

 

1



--------------------------------------------------------------------------------

Charles J. Senner

Director

Prudential Capital Group

4 Gateway Center

Newark, New Jersey 07102-4062

 

Telephone: (973) 802-6660

Facsimile:  (973) 624-6432

  

Dianna D. Carr

Senior Vice President

Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Telephone: (312) 540-4224

Facsimile:  (312) 540-4222

David S. Quackenbush

Senior Vice President

Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Telephone: (312) 540-4222

Facsimile:  (312) 540-4245

  

Joshua Shipley

Senior Vice President

Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

 

Telephone: (312) 540-4220

Facsimile:  (312) 540-4245

David Levine

Vice President

Prudential Capital Group

4 Embarcadero Center, Suite 2700

San Francisco, CA 94111

 

Telephone: (415) 291-5056

Facsimile:  (415) 632-9819

  

Mitch Reed

Senior Vice President

Prudential Capital Group

4 Embarcadero Center, Suite 2700

San Francisco, CA 94111

 

Telephone: (415) 291-5059

Facsimile:  (415) 632-9819

Authorized Officers for the Transaction Parties

Advanced Drainage Systems, Inc.

Joseph A. Chlapaty

Chairman, President and Chief Executive Officer

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0050

Facsimile:  (614) 658-0052

Scott A. Cottrill

Chief Financial Officer, Executive Vice

President and Secretary

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0149

Facsimile:  (614) 658-0052

 

2



--------------------------------------------------------------------------------

Hancor Holding Corporation

Joseph A. Chlapaty

President, Chairman and Chief Executive Officer

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0050

Facsimile:  (614) 658-0052

Scott A. Cottrill

Assistant Secretary

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0149

Facsimile:  (614) 658-0052

Dean G. Bruno

Treasurer

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0296

Facsimile:  (614) 658-0286

Hancor, Inc.

Joseph A. Chlapaty

President and Chief Executive Officer

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0050

Facsimile:  (614) 658-0052

Scott A. Cottrill

Assistant Secretary

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0149

Facsimile:  (614) 658-0052

Dean G. Bruno

Treasurer

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0296

Facsimile:  (614) 658-0286

 

3



--------------------------------------------------------------------------------

StormTech LLC

Joseph A. Chlapaty

President and Chief Executive Officer

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0050

Facsimile: (614) 658-0052

Scott A. Cottrill

Assistant Secretary

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0149

Facsimile: (614) 658-0052

Dean G. Bruno

Treasurer

4640 Trueman Boulevard

Hilliard, Ohio 43026

Telephone: (614) 658-0296

Facsimile: (614) 658-0286

 

4



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF SHELF NOTE]

ADVANCED DRAINAGE SYSTEMS, INC.

    % SENIOR SERIES          SECURED NOTE DUE                     

No.     

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES:

FINAL MATURITY DATE:

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

PPN                     

FOR VALUE RECEIVED, the undersigned, ADVANCED DRAINAGE SYSTEMS, INC., a
corporation organized and existing under the laws of the State of Delaware
(herein called the “Company”), hereby promises to pay to
                        , or registered assigns, the principal sum of
                        DOLLARS [on the Final Maturity Date specified above] [,
payable on the Principal Prepayment Dates and in the amounts specified above,
and on the Final Maturity Date specified above in an amount equal to the unpaid
balance of the principal hereof,] with interest (computed on the basis of a
360-day year—30-day month) (a) on the unpaid balance thereof at the Interest
Rate per annum specified above (or, during any period when an Event of Default
shall be in existence, at the election of the Required Holder(s) of this Series
of Notes at the Default Rate (as defined below)), from the date hereof, payable
on each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of Yield-Maintenance Amount and, to the extent permitted by
applicable law, any overdue payment of interest, payable on each Interest
Payment Date as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to the Default Rate. The
“Default Rate” shall mean a rate per annum from time to time equal to the lesser
of (i) the maximum rate permitted by applicable law, and (ii) the greater of (a)
2.00% over the Interest Rate specified above or (b) 2.00% over the rate of
interest publicly announced by JPMorgan Chase Bank, National Association, from
time to time in New York City as its Prime Rate.

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of JPMorgan Chase
Bank, National Association, in New York City or at such other place as the
holder hereof shall designate to the Company in writing, in lawful money of the
United States of America.

 

A-1



--------------------------------------------------------------------------------

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Private Shelf Agreement, dated as of
June 22, 2017 (herein called the “Agreement”), between the Company, on the one
hand, and PGIM, Inc. and each Prudential Affiliate from time to time party
thereto, on the other hand, and is entitled to the benefits thereof.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.    Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

[The Company agrees to make required prepayments of principal on the dates and
in the amounts specified above or in the Agreement.] [This Note is [also]
subject to optional prepayment, in whole or from time to time in part, on the
terms specified in the Agreement.]

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Note, whether now or hereafter required by applicable law.

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).

 

[                                             ]

By:  

 

  Title:                                     
                                                

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF DISBURSEMENT DIRECTION LETTER]

[On Company Letterhead - place on one page]

[Date]

[Names and Addresses of

Initial Purchasers]

Re:         % Senior Series          Secured Notes due                 ,
         (the “Notes”)

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Private Shelf
Agreement (the “Note Agreement”), dated as of June 22, 2017, between Advanced
Drainage Systems, Inc., a Delaware corporation (the “Company”), PGIM, Inc., and
you. Capitalized terms used herein shall have the meanings assigned to such
terms in the Note Agreement.

You are hereby irrevocably authorized and directed to disburse the
$                 purchase price of the Notes by wire transfer of immediately
available funds to [bank name and address], ABA #                    , for
credit to the account of                     , account no.                    .

Disbursement when so made shall constitute payment in full of the purchase price
of the Notes and shall be without liability of any kind whatsoever to you.

 

Very truly yours,

ADVANCED DRAINAGE SYSTEMS, INC.

By:

 

 

 

Title:                                                            
                         



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF REQUEST FOR PURCHASE]

ADVANCED DRAINAGE SYSTEMS, INC.

REQUEST FOR PURCHASE

Reference is made to the Second Amended and Restated Private Shelf Agreement
(the “Agreement”), dated as of June 22, 2017, between Advanced Drainage Systems,
Inc. (the “Company”), on the one hand, and PGIM, Inc. (“Prudential”) and each
Prudential Affiliate from time to time party thereto, on the other hand.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings specified in the Agreement.

Pursuant to Paragraph 2A(3) of the Agreement, the Company hereby makes the
following Request for Purchase:

 

  1. Aggregate principal amount of the Notes covered hereby (the “Notes”)
$                    1

 

  2. Individual specifications of the Notes:

 

Principal

Amount

  

Final

Maturity

Date

  

Principal

Prepayment

Dates and

Amounts

  

Interest

Payment

Period2

 

  3. Use of proceeds of the Notes:

 

  4. Proposed day for the closing of the purchase and sale of the Notes:

 

  5. The purchase price of the Notes is to be transferred to:

 

Name, Address and ABA Routing

Number of Bank

  

Number of

Account

 

  6. The Company certifies (a) that the representations and warranties contained
in paragraph 8 of the Agreement are true on and as of the date of this Request
for Purchase, and (b) that there exists on the date of this Request for Purchase
no Event of Default or Default.

 

1  Minimum principal amount of $10,000,000

2  Specify quarterly or semiannually in arrears



--------------------------------------------------------------------------------

  7. The Issuance Fee to be paid pursuant to the Agreement will be paid by the
Company on the closing date.

Dated:

 

ADVANCED DRAINAGE SYSTEMS, INC.

By:  

 

 

Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF CONFIRMATION OF ACCEPTANCE]

ADVANCED DRAINAGE SYSTEMS, INC.

CONFIRMATION OF ACCEPTANCE

Reference is made to the Second Amended and Restated Private Shelf Agreement
(the “Agreement”), dated as of June 22, 2017 between Advanced Drainage Systems,
Inc. (the “Company”), on the one hand, and PGIM, Inc. (“Prudential”) and each
Prudential Affiliate from time to time party thereto, on the other hand. All
terms used herein that are defined in the Agreement have the respective meanings
specified in the Agreement.

Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in
paragraph 9 of the Agreement, and agrees to be bound by the provisions of
paragraphs 2A(5) and 2A(7) of the Agreement relating to the purchase and sale of
such Notes and by the provisions of the second sentence of paragraph 11A of the
Agreement.

Pursuant to paragraph 2A(5) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:

 

I. Accepted Notes: Aggregate principal amount $                    

 

  (A) (a) Name of Purchaser:

(b) Principal amount:

(c) Final maturity date:

(d) Principal prepayment dates and amounts:

(e) Interest rate:

(f) Interest payment period:

(g) Payment and notice instructions: As set forth on attached Purchaser Schedule

 

  (B) (a) Name of Purchaser:

(b) Principal amount:

(c) Final maturity date:

(d) Principal prepayment dates and amounts:

(e) Interest rate:

(f) Interest payment period:

(g) Payment and notice instructions: As set forth on attached Purchaser Schedule

 

  [(C), (D) same information as above.]

 

II. Closing Day:

 

III. Issuance Fee:



--------------------------------------------------------------------------------

Dated:                     

 

ADVANCED DRAINAGE SYSTEMS, INC.

By:  

 

  Title:                                     
                                                

[PRUDENTIAL AFFILIATE]

By:  

 

  Vice President



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF GUARANTY AGREEMENT]

AMENDED AND RESTATED GUARANTY AGREEMENT

This AMENDED AND RESTATED GUARANTY AGREEMENT (the “Guaranty”), dated as of
June 22, 2017, is made by the guarantors named in the Guarantor Schedule
attached hereto and each guarantor that may become a party to this Guaranty by
executing a joinder hereto (herein referred to, individually, as a “Guarantor”
and, collectively, as “Guarantors”), in favor of PGIM, Inc. (“Prudential”) and
the holders of the Notes (as defined below) from time to time (the “Holders”).

WITNESSETH:

WHEREAS, Advanced Drainage Systems, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), has entered into that
certain Second Amended and Restated Private Shelf Agreement, dated as of
June 22, 2017, between the Company, on the one hand, and Prudential and each
Prudential Affiliate from time to time party thereto, on the other hand (as
amended, supplemented, restated or otherwise modified from time to time, the
“Note Agreement”), pursuant to which the Company may have outstanding senior
promissory notes in the aggregate principal amount of up to $175,000,000, from
time to time (as amended, supplemented, restated or otherwise modified from time
to time, the “Notes”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Company;

WHEREAS, the Guarantors will derive substantial value and benefit from the Notes
issued or deemed issued pursuant to the Note Agreement; and

WHEREAS, as a condition to the effectiveness of the Note Agreement and the
obligation of any Prudential Affiliate to purchase Shelf Notes under the Note
Agreement, each Purchaser and Prudential has required that the Guarantors
execute and deliver this Guaranty for the benefit of Prudential and the Holders.

NOW THEREFORE, for value received, to satisfy one of the conditions precedent to
issuance of the Shelf Notes and to induce any Prudential Affiliate to purchase
any Shelf Notes under the Note Agreement, for the reasons set forth above and
set forth in the Note Agreement, for and in consideration of the premises and
mutual covenants herein contained, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
Guarantor, intending to be legally bound, does hereby covenant and agree as
follows:

1. DEFINITIONS; RECITALS. Capitalized terms that are used in this Guaranty and
not defined in this Guaranty shall have the meaning ascribed to them in the Note
Agreement. The recitals in this Guaranty are incorporated into this Guaranty.

 

E-1-1



--------------------------------------------------------------------------------

2. THE GUARANTY.

2A. Guaranty of Payment of Obligations. Each Guarantor, jointly and severally
with each other Guarantor, absolutely, unconditionally and irrevocably
guarantees the full and prompt payment in United States currency when due
(whether at maturity, a stated prepayment date or earlier by reason of
acceleration or otherwise) and at all times thereafter, of all of the
indebtedness, obligations and liabilities existing on the Restatement Date or
arising from time to time hereafter, whether direct or indirect, joint or
several, actual, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, of the Company to Prudential or any Holder under or in respect of the
Note Agreement, the Notes, the other Transaction Documents or any other
agreements, documents, certificates and instruments now or hereafter executed or
delivered by the Company, such Guarantor or any other Guarantor in connection
with the Note Agreement, including the principal of and interest (including
interest accruing before, during or after any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding, and, if interest ceases to accrue by operation of law by reason of
any such proceeding, interest which otherwise would have accrued in the absence
of such proceeding, whether or not allowed as a claim in such proceeding) on the
Notes and any Yield-Maintenance Amount with respect to any of the Notes
(collectively, the “Guarantied Obligations”). This is a continuing guaranty of
payment and performance and not of collection. Notwithstanding the foregoing,
(i) the aggregate amount of any Guarantor’s liability under this Guaranty shall
not exceed the maximum amount that such Guarantor can guaranty without
violating, or causing this Guaranty or such Guarantor’s obligations under this
Guaranty to be void, voidable or otherwise unenforceable under, any fraudulent
conveyance or fraudulent transfer law, including Section 548(a)(2) of the
Bankruptcy Code and (ii) recourse under this Guaranty provided for herein by ADS
Worldwide, Inc. and ADS International, Inc. or by any other Foreign Holding
Company which becomes a Guarantor hereunder, shall be limited to the Collateral
pledged to the Collateral Agent by such Foreign Holding Company under the Pledge
Agreement. Each Guarantor hereby agrees to pay and indemnify and save each
Holder harmless from and against any damage, loss, cost or expense (including
attorneys’ fees and expenses) which such Holder may incur or be subject to as a
consequence of endeavoring to enforce this Guaranty or to collect all or any
part of the Guarantied Obligations from, or in pursuing any action against, the
Company or any other Guarantor or enforcing any rights of any Holder in any
security for Guarantied Obligations or the liabilities of any Guarantor
hereunder, and any taxes, fees or penalties which may be paid or payable in
connection therewith. Notwithstanding any provision of this Guaranty, all
covenants, obligations, waivers, and agreements of the Guarantors under this
Guaranty shall be joint and several.

Upon an Event of Default, Prudential or any Holder may, at its sole election and
without notice, proceed directly and at once against any Guarantor to seek and
enforce performance of, and to collect and recover, the Guarantied Obligations,
or any portion thereof, without first proceeding against the Company or any
other Person or the Collateral any other security for the Guarantied Obligations
or for the liability of any such other Person or the Guarantors hereunder.
Prudential and each Holder shall have the exclusive right to determine the
application of payments and credits, if any, from any Guarantor, the Company or
from any other Person on account of the Guarantied Obligations or otherwise.
Subject to Section 2E of this Guaranty, this Guaranty and all covenants and
agreements of each Guarantor contained herein shall continue in full force and
effect and shall not be discharged until such a time as all of the Guarantied
Obligations shall be paid in full in cash and no Holder shall have any
commitment under the Note Agreement.

 

E-1-2



--------------------------------------------------------------------------------

2B. Obligations Unconditional. The obligations of each Guarantor under this
Guaranty shall be continuing, absolute and unconditional, irrespective of
(i) the invalidity or unenforceability of the Note Agreement, the Notes, the
other Transaction Documents or any other agreements, documents, certificates and
instruments now or hereafter executed or delivered by the Company, any other
Guarantor or any other Person in connection with the Note Agreement or any other
Transaction Document or any provision thereof; (ii) the absence of any attempt
by Prudential, any Holder or the Collateral Agent to collect the Guarantied
Obligations or any portion thereof from the Company, any other Guarantor or any
other Person or other action to enforce the same; (iii) any action taken by
Prudential or any Holder whether or not authorized by this Guaranty; (iv) any
failure by Prudential, any Holder or the Collateral Agent to acquire, perfect or
maintain any security interest or lien in, or take any steps to preserve its
rights to, any security for the Guarantied Obligations or any portion thereof or
for the liability of such Guarantor hereunder or the liability of the Company,
any other Guarantor or any other Person or any or all of the Guarantied
Obligations; (v) any defense arising by reason of any disability or other
defense (other than a defense of payment, unless the payment on which such
defense is based was or is subsequently invalidated, declared to be fraudulent
or preferential, otherwise avoided and/or required to be repaid to the Company
or any Guarantor, as the case may be, or the estate of any such party, a
trustee, receiver or any other Person under any bankruptcy law, state or federal
law, common law or equitable cause, in which case there shall be no defense of
payment with respect to such payment) of the Company or any other Person liable
on the Guarantied Obligations or any portion thereof; (vi) Prudential’s, any
Holder’s or the Collateral Agent’s election, in any proceeding instituted under
Chapter 11 of Title 11 of the Federal Bankruptcy Code (11 U.S.C. §101 et seq.)
(the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code; (vii) any borrowing or grant of a security interest to
Prudential, any Holder or the Collateral Agent by the Company as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code; (viii) the disallowance or avoidance of all or any portion of
Prudential’s or any Holder’s claim(s) for repayment of the Guarantied
Obligations under the Bankruptcy Code or any similar state law or the avoidance,
invalidity or unenforceability of any Lien securing the Guarantied Obligations
or the liability of any Guarantor hereunder or under any of the other
Transaction Documents or of the Company or any other guarantor of all or any
part of the Guarantied Obligations; (ix) any amendment to, waiver or
modification of, or consent, extension, indulgence or other action or inaction
under or in respect of the Note Agreement, the Notes, the other Transaction
Documents or any other agreements, documents, certificates and instruments now
or hereafter executed or delivered by the Company or any Guarantor or any other
guarantor in connection with the Note Agreement (including the issuance of Notes
from time to time under the Note Agreement and any increase in the interest rate
on the Notes); (x) any change in any provision of any applicable law or
regulation; (xi) any order, judgment, writ, award or decree of any court,
arbitrator or governmental authority, domestic or foreign, binding on or
affecting any Guarantor, the Company or any other guarantor or any of their
assets; (xii) the articles of incorporation or articles of organization (as the
case may be), or the by-laws or limited liability company agreement (as the case
may be) of any Guarantor or the Company or any other guarantor; (xiii) any
mortgage, indenture, lease, contract, or other agreement (including any
agreement with

 

E-1-3



--------------------------------------------------------------------------------

stockholders), instrument or undertaking to which any Guarantor or the Company
is a party or which purports to be binding on or affect any such Person or any
of its assets; (xiv) any bankruptcy, insolvency, readjustment, composition,
liquidation or similar proceeding with respect to the Company, any Guarantor or
any other guarantor of all or any portion of any Guarantied Obligations or any
such Person’s property and any failure by Prudential or any Holder to file or
enforce a claim against the Company, any Guarantor or any such other Person in
any such proceeding; (xv) any failure on the part of the Company for any reason
to comply with or perform any of the terms of any other agreement with any
Guarantor; or (xvi) any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor.

2C. Obligations Unimpaired. Prudential, each Holder and the Collateral Agent is
authorized, without demand or notice, which demand and notice are hereby waived,
and without discharging or otherwise affecting the obligations of any Guarantor
hereunder (which shall remain absolute and unconditional notwithstanding any
such action or omission to act), from time to time to (i) renew, extend,
accelerate or otherwise change the time for payment of, or other terms relating
to, the Guarantied Obligations or any portion thereof, or otherwise modify,
amend or change the terms of the Note Agreement, the Notes, any other
Transaction Documents or any other agreements, documents, certificates and
instruments now or hereafter executed or delivered by the Company, any Guarantor
or any other guarantor of all or any of the Guarantied Obligations in connection
with the Note Agreement; (ii) accept partial payments on the Guarantied
Obligations; (iii) take and hold security for the Guarantied Obligations or any
portion thereof or any other liabilities of the Company, the obligations of any
Guarantor under this Guaranty and the obligations under any other guaranties and
sureties of all or any of the Guarantied Obligations, and exchange, enforce,
waive, release, sell, transfer, assign, abandon, fail to perfect, subordinate or
otherwise deal with any such security (including the collateral); (iv) apply
such security and direct the order or manner of sale thereof as Prudential or
any Holder may determine in its sole discretion; (v) settle, release,
compromise, collect or otherwise liquidate the Guarantied Obligations or any
portion thereof and any security therefor or guaranty thereof in any manner;
(vi) extend additional loans, credit and financial accommodations to the Company
and otherwise create additional Guarantied Obligations, including by the
purchase of Notes from time to time under the Note Agreement; (vii) waive strict
compliance with the terms of the Note Agreement, the Notes, any other
Transaction Document or any other agreements, documents, certificates and
instruments now or hereafter executed or delivered by the Company, any Guarantor
or any other guarantor of all or any of the Guarantied Obligations in connection
with the Note Agreement and otherwise forbear from asserting Prudential’s, any
Holder’s or the Collateral Agent’s rights and remedies thereunder; (viii) take
and hold additional guaranties or sureties and enforce or forbear from enforcing
any guaranty or surety of any other guarantor or surety of the Guarantied
Obligations, any portion thereof or release or otherwise take any action (or
omit to take any action) with respect to any such guarantor or surety;
(ix) assign this Guaranty in part or in whole in connection with any assignment
of the Guarantied Obligations or any portion thereof; (x) exercise or refrain
from exercising any rights against the Company or any Guarantor; and (xi) apply
any sums, by whomsoever paid or however realized, to the payment of the
Guarantied Obligations as Prudential or any Holder in its sole discretion may
determine.

 

E-1-4



--------------------------------------------------------------------------------

2D. Waivers of Guarantors. Each Guarantor waives for the benefit of Prudential
and the Holders:

(i) any right to require Prudential, any Holder or the Collateral Agent, as a
condition of payment or performance by such Guarantor or otherwise to
(a) proceed against the Company, any other Guarantor, any other guarantor of the
Guarantied Obligations or any other Person, (b) proceed against or exhaust any
security given to or held by Prudential, any Holder or the Collateral Agent in
connection with the Guarantied Obligations or any other guaranty, or (c) pursue
any other remedy available to Prudential, any Holder or the Collateral Agent
whatsoever;

(ii) any defense arising by reason of (a) the incapacity, lack of authority or
any disability or other defense of the Company, including any defense based on
or arising out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto, (b) the cessation
of the liability of the Company from any cause other than indefeasible payment
in full of the Guarantied Obligations in cash or (c) any act or omission of
Prudential, any Holder, the Collateral Agent or any other Person which directly
or indirectly, by operation of law or otherwise, results in or aids the
discharge or release of the Company or any security given to or held by
Prudential, any Holder or the Collateral Agent in connection with the Guarantied
Obligations or any other guaranty;

(iii) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(iv) any defense based upon Prudential’s, any Holder’s or the Collateral Agent’s
errors or omissions in the administration of the Guarantied Obligations;

(v) (a) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (b) the benefit
of any statute of limitations affecting the Guarantied Obligations or such
Guarantor’s liability hereunder or the enforcement hereof, (c) any rights to
set-offs, recoupments and counterclaims, and (d) promptness, diligence and any
requirement that Prudential, any Holder or the Collateral Agent protect,
maintain, secure, perfect or insure any Lien or any property subject thereto;

(vi) notices (a) of nonperformance or dishonor, (b) of acceptance of this
Guaranty by Prudential, any Holder, such Guarantor or any other Guarantor,
(c) of default in respect of the Guarantied Obligations or any other guaranty,
(d) of the existence, creation or incurrence of new or additional indebtedness,
arising either from additional loans extended to the Company or otherwise,
including as a result of the issuance of any Notes, (e) that the principal
amount, or any portion thereof, and/or any interest or Yield-Maintenance Amount
on any document or instrument evidencing all or any part of the Guarantied
Obligations is due, (f) of any and all proceedings to collect from the Company,
any Guarantor or any other guarantor of all or any part of the Guarantied
Obligations, or from anyone else, (g) of exchange, sale, surrender or other
handling of any security or collateral given to Prudential, any Holder or the
Collateral Agent to secure payment of the Guarantied Obligations or any guaranty
therefor, (h) of renewal, extension or modification of any of the Guarantied
Obligations, (i) of assignment, sale or other transfer of any Note to a
Transferee, or (j) of any of the matters referred to in paragraph 2B and any
right to consent to any thereof;

 

E-1-5



--------------------------------------------------------------------------------

(vii) presentment, demand for payment or performance and protest and notice of
protest with respect to the Guarantied Obligations or any guaranty with respect
thereto; and

(viii) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.

Each Guarantor agrees that neither Prudential, any Holder nor the Collateral
Agent shall be under any obligation to marshall any assets in favor of such
Guarantor or against or in payment of any or all of the Guarantied Obligations.

No Guarantor will exercise any rights which it may have acquired by way of
subrogation under this Guaranty, by any payment made hereunder or otherwise, or
accept any payment on account of such subrogation rights, or any rights of
exoneration, reimbursement or indemnity or contribution or any rights or
recourse to any security for the Guarantied Obligations or this Guaranty unless
at the time of such Guarantor’s exercise of any such right there shall have been
performed and indefeasibly paid in full in cash all of the Guarantied
Obligations.

2E. Revival. Each Guarantor agrees that, if any payment made by the Company or
any other Person is applied to the Guarantied Obligations and is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
the Collateral or any other security are required to be returned by Prudential,
any Holder or the Collateral Agent to the Company, its estate, trustee, receiver
or any other Person, including such Guarantor, under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or repayment, such Guarantor’s liability hereunder (and any lien,
security interest or other collateral securing such liability) shall be and
remain in full force and effect, as fully as if such payment had never been
made, or, if prior thereto this Guaranty shall have been canceled or surrendered
(and if any lien, security interest or other collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such lien, security
interest or other collateral) shall be reinstated and returned in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of such Guarantor in
respect of the amount of such payment (or any lien, security interest or other
collateral securing such obligation). The provisions of this paragraph 2E shall
survive termination of the covenants and agreements of each Guarantor contained
in this Guaranty.

2F. Obligation to Keep Informed. Each Guarantor shall be responsible for keeping
itself informed of the financial condition of the Company and any other Persons
primarily or secondarily liable on the Guarantied Obligations or any portion
thereof, and of all other circumstances bearing upon the risk of nonpayment of
the Guarantied Obligations or any portion thereof, and each Guarantor agrees
that neither Prudential nor any Holder shall have any duty to advise such
Guarantor of information known to Prudential or such Holder regarding such
condition or any such circumstance. If Prudential or any Holder, in its
discretion, undertakes at

 

E-1-6



--------------------------------------------------------------------------------

any time or from time to time to provide any such information to any Guarantor,
neither Prudential nor such Holder shall be under any obligation (i) to
undertake any investigation, whether or not a part of its regular business
routine, (ii) to disclose any information which Prudential or such Holder wishes
to maintain confidential, or (iii) to make any other or future disclosures of
such information or any other information to any Guarantor.

2G. Bankruptcy. If any Event of Default specified in clauses (vii), (viii) (ix),
(x) or (xi) of paragraph 7A of the Note Agreement shall occur and be continuing,
then each Guarantor agrees to immediately pay to the Holders the full
outstanding amount of the Guarantied Obligations without notice.

3. REPRESENTATIONS AND WARRANTIES.

Each Guarantor represents, covenants and warrants as follows:

3A. Organization. Such Guarantor is a company duly organized and existing in
good standing under the laws of its state of organization and has been duly
qualified or been duly licensed, and is authorized to do business and is in good
standing in, each jurisdiction in which the ownership of its property or the
nature of the business conducted by it makes such qualification or licensing
necessary and in which the failure to be so qualified or licensed could be
reasonably likely to result in a Material Adverse Effect.

3B. Power and Authority. Such Guarantor has all requisite corporate, limited
liability company or partnership, as the case may be, power to own or hold under
lease and operate its properties which it purports to own or holder under lease
and to conduct its business as currently conducted and as currently proposed to
be conducted. Such Guarantor has all requisite corporate, limited liability
company or partnership, as the case may be, power to execute, deliver and
perform its obligations under this Guaranty. The execution, delivery and
performance of this Guaranty have been duly authorized by all requisite action
and this Guaranty has been duly executed and delivered by authorized officers of
such Guarantor and are valid obligations of such Guarantor, legally binding upon
and enforceable against such Guarantor in accordance with their terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

3C. Conflicting Agreements and Other Matters. Such Guarantor is not a party to
any contract or agreement or subject to any charter, by law, limited liability
company operating agreement, partnership agreement or other corporate, limited
liability company or partnership restriction which could reasonably be expected
to have a Material Adverse Effect. The execution and delivery of this Guaranty,
the offering, issuance and sale of the Notes, and the performance of the terms
and provisions hereof will not conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of, or result in the creation of any Lien, other than Liens
created pursuant to the Collateral Documents, upon any of the properties or
assets of such Guarantor pursuant to, the certificate of incorporation or
articles of organization (as the case may be), the charter, by-laws, limited
liability company operating agreement or partnership agreement of such
Guarantor, any award of

 

E-1-7



--------------------------------------------------------------------------------

any arbitrator or any agreement (including any agreement with stockholders,
members or partners), instrument, order, judgment, decree, statute, law, rule or
regulation to which such Guarantor is subject. Such Guarantor is not is a party
to, or otherwise subject to any provision contained in any instrument evidencing
any Indebtedness of such Guarantor, any agreement relating thereto or any other
contract or agreement (including its charter, by-laws, limited liability company
operating agreement or partnership agreement) which limits the amount of, or
otherwise imposes restrictions on the incurring of, obligations of such
Guarantor of the type to be evidenced by this Guaranty except as set forth in
the agreements listed in Schedule 8G attached to the Note Agreement (as such
Schedule 8G may have been modified from time to time by written supplements
thereto delivered by the Company and accepted in writing by Prudential).

3D. ERISA. The execution and delivery of this Guaranty will be exempt from, or
will not involve any transaction which is subject to, the prohibitions of
section 406 of ERISA and will not involve any transaction in connection with
which a penalty could be imposed under section 502(i) of ERISA or a tax could be
imposed pursuant to section 4975 of the Code. The representation by such
Guarantor in the next preceding sentence is made in reliance upon and subject to
the accuracy of each Purchaser’s representation in paragraph 9B of the Note
Agreement.

3E. Governmental Consent. Neither the nature of such Guarantor nor any of its
businesses or properties, nor any relationship between such Guarantor and any
other Person, nor any circumstance in connection with the execution, delivery
and performance of this Guaranty, nor the offering, issuance, sale or delivery
of the Notes is such as to require any authorization, consent, approval,
exemption or other action by or notice to or filing with any court or
administrative or governmental body is such as to require any authorization,
consent, approval, exemption or other action by or notice to or filing with any
court or administrative or governmental body (other than routine filings after
the Restatement Date with the Securities and Exchange Commission and/or state
Blue Sky authorities) and other than the filings and recordings necessary to
perfect the Liens in the Collateral intended to be created by the Collateral
Documents described in Schedule 8K to the Note Agreement in connection with the
execution and delivery of this Guaranty or the other Transaction Documents, the
offering, issuance, sale or delivery of the Notes or fulfillment of or
compliance with the terms and provisions hereof or the other Transaction
Documents or of the Notes.

3F. Regulatory Status. Such Guarantor is not (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or an “investment adviser” within
the meaning of the Investment Advisers Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” or an “affiliate” of a “holding company” or
of a “subsidiary company” of a “holding company”, within the meaning of the
Public Utility Holding Company Act of 2005, as amended, or (iii) a “public
utility” within the meaning of the Federal Power Act, as amended. Such Guarantor
is not subject to regulation as a “public utility” (or any analogous term) under
any state or local law or subject to regulation under the ICC Termination Act of
1995, as amended.

3G. Actions by the Guarantor. Each Guarantor covenants that it will not take any
action that would directly or indirectly result in an Event of Default or
Default.

 

E-1-8



--------------------------------------------------------------------------------

4. MISCELLANEOUS.

4A. Successors, Assigns and Participants. This Guaranty shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
Prudential and each Holder and their respective successors, transferees and
assigns; all references herein to each Guarantor shall be deemed to include its
successors and assigns, and all references herein to Prudential or any Holder
shall be deemed to include their respective successors and assigns. This
Guaranty shall be enforceable by Prudential and each Holder and any of
Prudential’s or such Holder’s successors, assigns and participants, and any such
successors and assigns shall have the same rights and benefits with respect to
each Guarantor under this Guaranty as Prudential or such Holder hereunder.

4B. Consent to Amendments. This Guaranty may be amended, and each Guarantor may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if such Guarantor shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) of the Notes,
except that, without the written consent of all of the Holders, (i) no amendment
to or waiver of the provisions of this Guaranty shall change or affect the
provisions of this paragraph 4B insofar as such provisions relate to proportions
of the principal amount of the Notes, or the rights of any individual Holder,
required with respect to any consent, (ii) no Guarantor shall be released from
this Guaranty, and (iii) no amendment, consent or waiver with respect to
paragraph 2A or the definition of “Guarantied Obligations” (except to add
additional obligations of the Company) shall be effective. Each Holder at the
time or thereafter outstanding shall be bound by any consent authorized by this
paragraph 4B, whether or not the Notes held by such Holder shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent. No course of dealing between any
Guarantor and Prudential, any Holder or the Collateral Agent nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of Prudential or any Holder. As used herein, the term “this Guaranty”
and references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented. Notwithstanding the foregoing, this Guaranty may be
amended by the addition of additional Guarantors pursuant to a Guaranty Joinder
in the form of Exhibit A hereto without any consent by any Guarantor, Prudential
or any Holder.

4C. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of each Guarantor in connection herewith shall survive the execution and
delivery of this Guaranty, the transfer by any Holder of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by any Transferee, regardless of any investigation made at any time by or on
behalf of Prudential, any Holder or any Transferee. Subject to the two preceding
sentences, this Guaranty embodies the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings relating to the subject matter hereof.

4D. Notices. All written communications provided for hereunder shall be sent by
first class mail or telegraphic notice or nationwide overnight delivery service
(with charges prepaid) or by hand delivery or telecopy and addressed:

 

E-1-9



--------------------------------------------------------------------------------

(i) in the case of any Guarantor, to:

c/o Advanced Drainage Systems, Inc.

Attention: Chief Financial Officer

4640 Trueman Boulevard

Hilliard, Ohio

43026-2438

(ii) in the case of Prudential or any Holder, to the address specified for
notices to Prudential or such Holder under the Note Agreement;

or, in either case, at such other address as shall be designated by such Person
in a written notice to the other parties hereto.

4E. Descriptive Headings; Advice of Counsel; Interpretation. The descriptive
headings of the several sections of this Guaranty are inserted for convenience
only and do not constitute a part of this Guaranty. Each Guarantor represents to
Prudential and the Holders that such Guarantor has been represented by counsel
in connection with this Guaranty, that such Guarantor has discussed this
Guaranty with its counsel and that any and all issues with respect to this
Guaranty have been resolved as set forth herein. No provision of this Guaranty
shall be construed against or interpreted to the disadvantage of Prudential or
any Holder by any court or other governmental or judicial authority by reason of
Prudential or such Holder having or being deemed to have structured, drafted or
dictated such provision.

4F. Satisfaction Requirement. If any agreement, certificate or other writing, or
any action taken or to be taken, is by the terms of this Guaranty required to be
satisfactory to Prudential, any Holder or the Required Holder(s) of the Notes,
the determination of such satisfaction shall be made by Prudential, such Holder
or such Required Holder(s), as the case may be, in the sole and exclusive
judgment (exercised in good faith) of the Person or Persons making such
determination.

4G. Governing Law. THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES UNDER THIS GUARANTY OR IN CONNECTION WITH
ANY CLAIMS OR DISPUTES ARISING OUT OF OR RELATING TO THIS GUARANTY (WHETHER
SOUNDING IN CONTRACT OR TORT) SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS
GUARANTY TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH, OR THE RIGHTS OF THE
PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER JURISDICTION).

4H. Counterparts; Facsimile Signatures. This Guaranty may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one and the same agreement. It shall not be necessary
in making proof of this Guaranty to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page to this
Guaranty by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Guaranty.

 

E-1-10



--------------------------------------------------------------------------------

4I. Counsel’s Opinion. Each Guarantor authorizes the counsel referred to in
paragraph 3C of the Note Agreement to deliver the opinion referred to in such
paragraph.

4J. SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN BOROUGH OF MANHATTAN IN NEW
YORK CITY, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS, UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS
WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING. EACH GUARANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN
PARAGRAPH 4D(i), SUCH SERVICE TO BECOME EFFECTIVE UPON RECEIPT. EACH GUARANTOR
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON SUCH
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF PRUDENTIAL OR ANY HOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY
GUARANTOR IN ANY OTHER JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS GUARANTY BROUGHT IN ANY OF THE AFORESAID COURTS AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GUARANTOR HAS OR MAY HEREAFTER
ACQUIRE IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION, EXECUTION OR OTHERWISE WITH RESPECT TO ITSELF OR ITS PROPERTY,
SUCH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTY. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING IN
CONNECTION WITH ANY CLAIMS OR DISPUTES RELATING THERETO, WHETHER SOUNDING IN
CONTRACT OR TORT).

 

E-1-11



--------------------------------------------------------------------------------

4K. Independence of Covenants; Beneficiaries of Covenants. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is prohibited by any one of such covenants, the fact that it would be
permitted by an exception to, or otherwise be in compliance within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or such condition exists. The
covenants contained in this Guaranty are intended to be only for the benefit of
Prudential, the Purchasers and the holders from time of the Notes, and their
respective successors and assigns (including, without limitation, any
Transferee), and are not intended to be for the benefit of or enforceable by any
other Person.

4L. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4M. Contribution with Respect to Guaranty Obligations. At all times when there
is more than one Guarantor party hereto, each Guarantor party hereto agrees as
follows:

(i) To the extent any Guarantor shall make a payment of all or any of the
Guarantied Obligations (a “Guarantor Payment”) that exceeds the amount that such
Guarantor would otherwise have paid, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, if each
Guarantor had paid the aggregate Guarantied Obligations satisfied by all such
Guarantor Payments in the same proportion that such Guarantor’s Allocable Amount
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of all Guarantors (as determined immediately prior
to such Guarantor Payment), then, after the Guarantied Obligations shall be
indefeasibly paid in full in cash and no Holder shall have any commitment under
the Note Agreement, such Guarantor shall be entitled to receive contribution and
indemnification payments from and be reimbursed by each other Guarantor for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(ii) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this Section 4M without rendering such claim void,
voidable or otherwise unenforceable under, any fraudulent conveyance or
fraudulent transfer law, including Section 548 of the Bankruptcy Code.

(iii) This Section 4M is intended only to define the relative rights of
Guarantors, and nothing in this Section 4M is intended to or shall impair the
obligations of Guarantors, jointly and severally, to pay any amounts as and when
the same shall become due and payable in accordance with this Guaranty.

(iv) The rights of contribution and indemnification hereunder shall constitute
assets of the Guarantor to which such contribution and indemnification is owing.

(v) The rights of the indemnifying Guarantors against other Guarantors under
this Section 4M shall be exercisable once the Guarantied Obligations shall be
indefeasibly paid in full in cash and no Holder shall have any commitment under
the Note Agreement.

[signature pages follow]

 

E-1-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed as of the date first above written.

 

HANCOR HOLDING CORPORATION HANCOR, INC. STORMTECH LLC By:  

 

  Name: Joseph A. Chlapaty   Title: President and Chief Executive Officer

 

E-1-13



--------------------------------------------------------------------------------

GUARANTOR SCHEDULE

Hancor Holding Corporation, a Delaware corporation

Hancor, Inc., an Ohio corporation

StormTech LLC, a Delaware limited liability company

 

E-1-14



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF JOINDER AGREEMENT TO GUARANTY AGREEMENT]

JOINDER AGREEMENT NO.          TO GUARANTY AGREEMENT

RE: ADVANCED DRAINAGE SYSTEMS, INC.

This Joinder Agreement is made as of                     , in favor of PGIM,
Inc. (“Prudential”) and the Holders (as such term is defined in the Guaranty, as
hereinafter defined).

A. Reference is made to the Amended and Restated Guaranty Agreement made as of
June 22, 2017 (as supplemented, amended, restated or consolidated from time to
time, the “Guaranty”) by certain Persons in favor of Prudential and the Holders,
under which such Persons have guaranteed to Prudential and the Holders the due
payment and performance by Advanced Drainage Systems, Inc. a Delaware
corporation ( the “Company”) of the Guarantied Obligations (as defined in the
Guaranty).

B. Capitalized terms used but not otherwise defined in this Joinder Agreement
have the respective meanings given to such terms in the Guaranty, including the
definitions of terms incorporated in the Guaranty by reference to other
agreements.

C. Section 4B of the Guaranty provides that additional Persons may from time to
time after the date of the Guaranty become Guarantors under the Guaranty by
executing and delivering to Prudential and the Holders a supplemental agreement
to the Guaranty in the form of this Joinder Agreement.

For valuable consideration, each of the undersigned (each a “New Guarantor”)
severally (and not jointly, or jointly and severally) agrees as follows:

1. Each of the New Guarantors has received a copy of, and has reviewed, the
Guaranty and the Transaction Documents in existence on the date of this Joinder
Agreement and is executing and delivering this Joinder Agreement to Prudential
and the Holders pursuant to paragraph 4B of the Guaranty.

2. Effective from and after the date this Joinder Agreement is executed and
delivered to Prudential and the Holders by any one of the New Guarantors (and
irrespective of whether this Joinder Agreement has been executed and delivered
by any other Person), such New Guarantor is, and shall be deemed for all
purposes to be, a Guarantor under the Guaranty with the same force and effect,
and subject to the same agreements, representations, guarantees, indemnities,
liabilities and obligations, as if such New Guarantor was, effective as of the
date of this Joinder Agreement, an original signatory to the Guaranty as a
Guarantor. In furtherance of the foregoing, each of the New Guarantors jointly
and severally guarantees to Prudential and the Holders in accordance with the
provisions of the Guaranty the due and punctual payment and performance in full
of each of the Guarantied Obligations as each such Guarantied Obligation becomes
due from time to time (whether because of maturity, default, demand,
acceleration or otherwise) and understands, agrees and confirms that Prudential
and the Holders may enforce the Guaranty and this Joinder Agreement against such
New Guarantor for the benefit of Prudential

 

E-1-15



--------------------------------------------------------------------------------

and the Holders up to the full amount of the Guarantied Obligations without
proceeding against any other Guarantor, the Company, any other Person, or any
collateral securing the Guarantied Obligations; provided, however, with respect
to any Foreign Holding Company which is a Guarantor hereunder, recourse against
any such Foreign Holding Company shall be limited to the Collateral pledged to
the Collateral Agent by such Foreign Holding Company under the Pledge Agreement.
The terms and provisions of the Guaranty are incorporated by reference in this
Joinder Agreement.

3. Upon this Joinder Agreement bearing the signature of any Person claiming to
have authority to bind any New Guarantor coming into the hands of Prudential or
any Holder, and irrespective of whether this Joinder Agreement or the Guaranty
has been executed by any other Person, this Joinder Agreement will be deemed to
be finally and irrevocably executed and delivered by, and be effective and
binding on, and enforceable against, such New Guarantor free from any promise or
condition affecting or limiting the liabilities of such New Guarantor and such
New Guarantor shall be, and shall be deemed for all purposes to be, a Guarantor
under the Guaranty. No statement, representation, agreement or promise by any
officer, employee or agent of Prudential or any Holder forms any part of this
Joinder Agreement or the Guaranty or has induced the making of this Joinder
Agreement or the Guaranty by any of the New Guarantors or in any way affects any
of the obligations or liabilities of any of the New Guarantors in respect of the
Guarantied Obligations.

4. This Joinder Agreement may be executed in counterparts. Each executed
counterpart shall be deemed to be an original and all counterparts taken
together shall constitute one and the same Joinder Agreement. Delivery of an
executed counterpart of a signature page to this Joinder Agreement by facsimile
or electronic transmission shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.

5. This Joinder Agreement is a contract made under, and will for all purposes be
governed by and interpreted and enforced according to, the internal laws of the
State of New York excluding any conflict of laws rule or principle which might
refer these matters to the laws of another jurisdiction.

6. This Joinder Agreement and the Guaranty shall be binding upon each of the New
Guarantors and the successors of each of the New Guarantors. None of the New
Guarantors may assign any of its obligations or liabilities in respect of the
Guarantied Obligations.

IN WITNESS OF WHICH this Joinder Agreement has been duly executed and delivered
by each of the New Guarantors as of the date indicated on the first page of this
Joinder Agreement.

 

[NEW GUARANTOR] By:                                         
                               Name:                                         
                               Title:                                         
                              

 

E-1-16



--------------------------------------------------------------------------------

EXHIBIT E-2

[Form of Confirmation of Guaranty Agreement]

CONFIRMATION OF GUARANTY AGREEMENT

THIS CONFIRMATION OF GUARANTY AGREEMENT (this “Confirmation”) is entered into on
a joint and several basis by each of the undersigned (which parties are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors”) in favor of the holders of the Notes (as defined below) from time
to time (the “Holders”).

WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of Advanced
Drainage Systems, Inc. (the “Company”);

WHEREAS, the Company has entered into that certain Second Amended and Restated
Private Shelf Agreement, dated as of June 22, 2017, between the Company, on one
hand, and PGIM, Inc., and each Prudential Affiliate from time to time party
thereto, on the other hand (the “Note Agreement”), pursuant to which the Company
may have outstanding promissory notes in the aggregate principal amount of up to
$175,000,000, from time to time (as amended, supplemented, restated or otherwise
modified from time to time, the “Shelf Note” or, “Notes”);

WHEREAS, the Guarantors have guarantied the obligations of the Company under the
Note Agreement and the Notes pursuant to that certain Amended and Restated
Guaranty Agreement, dated as of June 22, 2017, made by certain of the
undersigned[, and joined by certain of the undersigned pursuant to that certain
Joinder Agreement dated as of                     ], in favor of each holder (as
amended, supplemented or otherwise modified, the “Guaranty”). Capitalized terms
used herein and not otherwise defined shall have the meanings given in the
Guaranty;

WHEREAS, pursuant to that certain Request for Purchase dated as of
                     and that certain Confirmation of Acceptance dated as of
                    , the Company will issue and certain Prudential Affiliates
(the “Series          Purchasers”) will purchase the Company’s             %
Series              Senior Notes Due          (the “Series          Notes”);

WHEREAS, each Guarantor will benefit from the proceeds of the issuance of the
Series          Notes; and

WHEREAS, the Holders have required as a condition to the effectiveness of the
Series          Purchasers’ obligation to purchase the Series          Notes
that each of the Guarantors execute and deliver this Confirmation and reaffirm
that the Guaranty secures and guarantees the liabilities and obligations of the
Company under the Series          Notes.

NOW, THEREFORE, in order to induce, and in consideration of, the purchase of the
Series          Notes by the Series          Purchasers, each Guarantor hereby,
jointly and severally, covenants and agrees with, and represents and warrants
to, each of the Series         Purchasers and each Holder from time to time of
the Notes as follows:

 

E-2-1



--------------------------------------------------------------------------------

1. Confirmation. Each Guarantor, hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the
Guaranty, and confirms and agrees that each reference in the Guaranty to the
Guaranteed Obligations (as defined in the Guaranty) is construed to hereafter
include the Series          Notes. Each Guarantor acknowledges that the Guaranty
remains in full force and effect and is hereby ratified and confirmed. Without
limiting the generality of the foregoing, each Guarantor hereby acknowledges and
confirms that it intends that the Guaranty will continue to secure, to the
fullest extent provided thereby, the payment and performance of all Guarantied
Obligations, including, without limitation, the payment and performance of the
Series             Notes. Each Guarantor confirms and agrees that, with respect
to the Guaranty, each and every covenant, condition, obligation, representation
(except those representations which relate only to a specific date, which are
confirmed as of such date only), warranty and provision set forth therein is,
and shall continue to be, in full force and effect and are hereby confirmed and
ratified in all respects; provided, however, with respect to any Foreign Holding
Company which is a Guarantor hereunder, recourse against any such Foreign
Holding Company shall be limited to the Collateral pledged to the Collateral
Agent by such Foreign Holding Company under the Pledge Agreement.

2. Successors and Assigns. All covenants and other agreements contained in this
Confirmation by or on behalf of any of the parties hereto bind and inure to the
benefit of their respective successors and assigns (including, without
limitation, any subsequent Holder of a Note) whether so expressed or not.

3. No Waiver. The execution of this Confirmation shall not operate as a
novation, waiver of any right, power or remedy of Prudential or any holder, nor
constitute a waiver of any provision of the Note Purchase Agreement or any Note.

4. Governing Law. This Confirmation shall be construed and enforced in
accordance with, and the rights of the parties under this Confirmation or in
connection with any claims or disputes arising out of or relating to this
Confirmation (whether sounding in contract or tort) shall be governed by, the
law of the State of New York excluding choice-of-law principles of the law of
such State that would require the application of the laws of a jurisdiction
other than such State.

5. Severability. Any provision of this Confirmation that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

6. Counterparts; Facsimile Signatures. This Confirmation may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. Delivery of an executed counterpart of a signature
page to this Confirmation by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Confirmation.

 

E-2-2



--------------------------------------------------------------------------------

7. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

8. Authorization. Each Guarantor is duly authorized to execute and deliver this
Confirmation, and, is and will continue to be duly authorized to perform its
obligations under the Guaranty.

9. No Defenses. Each Guarantor hereby represents and warrants to, and covenants
that, as of the date hereof, (a) such Guarantor has no defenses, offsets or
counterclaims of any kind or nature whatsoever against Prudential or any Holder
with respect to the Guarantied Obligations, or any action previously taken or
not taken by Prudential or any holder with respect thereto, and (b) Prudential
and each Holder has fully performed all obligations to such Guarantor which it
may have had or has on and as of the date hereof.

[signature page follows]

 

E-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Confirmation of Guaranty Agreement has been duly
executed and delivered as of the date first above written.

[GUARANTORS]

 

E-2-4



--------------------------------------------------------------------------------

   

Squire Patton Boggs (US) LLP

4900 Key Tower

127 Public Square

Cleveland, Ohio 44114

 

O +1 216 479 8500

F +1 216 479 8780

squirepattonboggs.com

EXHIBIT F

[FORM OF OPINION OF COMPANY’S AND GUARANTORS’ COUNSEL

(RESTATEMENT DATE)]

June 22, 2017

PGIM, Inc. (“Prudential”)

and

The Prudential Insurance Company of America

Prudential Retirement Insurance and Annuity Company

Pruco Life Insurance Company (collectively, the “Existing Holders”)

c/o Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

Re: Advanced Drainage Systems, Inc. Second Amended and Restated Private Shelf
Agreement

Ladies and Gentlemen:

We have acted as special counsel to Advanced Drainage Systems, Inc., a Delaware
corporation (“ADS”), StormTech LLC, a Delaware limited liability company
(“StormTech”), Hancor Holding Corporation, a Delaware corporation (“HHC”) and
Hancor, Inc., an Ohio corporation (“Hancor”) in connection with the Second
Amended and Restated Private Shelf Agreement, dated as of June 22, 2017 (the
“Note Agreement”), between ADS, on the one hand, and Prudential, the Existing
Holders and each other Prudential Affiliate which becomes bound by certain
provisions thereof as provided therein (collectively, with the Existing Holders,
the “Purchasers”), on the other hand, pursuant to which (i) the Existing Notes
are deemed to be issued and outstanding thereunder and (ii) ADS may issue
additional Shelf Notes from time to time. ADS, StormTech, HHC and Hancor are
sometimes referred to herein individually as a “Transaction Party” and
collectively as the “Transaction Parties.” ADS, StormTech and HHC are sometimes
referred to herein individually as a “Delaware Transaction Party” and
collectively as the “Delaware Transaction Parties”. The Transaction Parties
other than ADS are sometimes referred to herein individually as a “Guarantor”
and collectively as the “Guarantors”.

46 Offices in 21 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire
Patton Boggs, which operates worldwide through a number of separate legal
entities.

Please visit squirepattonboggs.com for more information.



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 2

   Squire Patton Boggs (US) LLP

 

This opinion letter is delivered to you pursuant to paragraph 3A(c) of the Note
Agreement. Capitalized terms used herein and not otherwise defined herein have
the meanings assigned to such terms in the Note Agreement. The Uniform
Commercial Code, as amended and in effect in the State of Ohio on the date
hereof, is referred to herein as the “OH UCC.” The Uniform Commercial Code, as
amended and in effect in the State of Delaware on the date hereof, is referred
to herein as the “Del. UCC.” The OH UCC and the Del. UCC are referred to herein,
collectively, as the “UCC”. With your permission, all assumptions and statements
of reliance herein have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.

In connection with the opinions expressed herein, we have examined such
resolutions, shareholder or member actions, other documents, records, and
matters of law as we have deemed necessary for the purposes of such opinions. We
have examined, among other documents, the following:

1. an executed copy of the Note Agreement;

2. an executed copy of the Amended and Restated Guaranty Agreement, dated as of
June 22, 2017 (the “Guaranty Agreement”), executed by each of the Guarantors in
favor of the Purchasers;

3. an executed copy of the Second Amended and Restated Security Agreement, dated
as of June 22, 2017 (the “Security Agreement”), executed by each of the
Transaction Parties in favor of PNC Bank, National Association, as collateral
agent (in such capacity, the “Collateral Agent”);

4. an executed copy of the Second Amended and Restated Pledge Agreement, dated
as of June 22, 2017 (the “Pledge Agreement”), executed by each of the
Transaction Parties in favor of the Collateral Agent;

5. an executed copy of the Amended and Restated Intercompany Subordination
Agreement, dated as of June 22, 2017 (the “Intercompany Subordination
Agreement”), executed by each of the Transaction Parties in favor of Prudential
and the Purchasers;

6. an executed copy of the Second Amended and Restated Intercreditor Agreement,
dated as of June 22, 2017 (the “Intercreditor Agreement”), executed by each of
the Transaction Parties, the Administrative Agent, the Collateral Agent, the
Mexican Facility Agent and the Senior Noteholders (2017) (as each such term is
more particularly identified and described in the Intercreditor Agreement);



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 3

   Squire Patton Boggs (US) LLP

 

7. the Officer’s Certificate of each Transaction Party delivered to us in
connection with this opinion letter, the form of each of which is attached
hereto as Exhibits A-1 through A-4 (as to each such Transaction Party, the
“Officer’s Certificate”);

8. an unfiled copy of a financing statement naming ADS as debtor and the
Collateral Agent as secured party (the “ADS Financing Statement”), a copy of
which is attached hereto as Exhibit B-1, which ADS Financing Statement we
understand will be filed in the office of the Secretary of State of the State of
Delaware (such office, the “Delaware Filing Office”);

9. an unfiled copy of a financing statement naming StormTech as debtor and the
Collateral Agent as secured party (the “StormTech Financing Statement”), a copy
of which is attached hereto as Exhibit B-2, which StormTech Financing Statement
we understand will be filed in the Delaware Filing Office;

10. an unfiled copy of a financing statement naming HHC as debtor and the
Collateral Agent as secured party (the “HHC Financing Statement” and,
collectively with the ADS Financing Statement and the StormTech Financing
Statement, the “Delaware Financing Statements”), a copy of which is attached
hereto as Exhibit B-3, which HHC Financing Statement we understand will be filed
in the Delaware Filing Office;

11. an unfiled copy of a financing statement naming Hancor as debtor and the
Collateral Agent as secured party (the “Ohio Financing Statement” and, together
with the Delaware Financing Statements, the “Financing Statements”), a copy of
which is attached hereto as Exhibit B-4, which Ohio Financing Statement we
understand will be filed in the office of the Secretary of State of the State of
Ohio (such office, the “Ohio Filing Office”);

12. a copy of the Amended and Restated Certificate of Incorporation of ADS,
certified by the Secretary of State of the State of Delaware on June 6, 2017
(the “ADS Organizational Document”);

13. a copy of the Certificate of Formation of StormTech, certified by the
Secretary of State of the State of Delaware on June 6, 2017 (the “StormTech
Organizational Document”)

14. a copy of the Second Amended and Restated Certificate of Incorporation of
HHC, certified by the Secretary of State of the State of Delaware on June 6,
2017 (the “HHC Organizational Document”; and, collectively with the ADS
Organizational Document and the StormTech Organizational Document, the “Delaware
Organizational Documents”);

15. a copy of the Amended Articles of Incorporation of Hancor, certified by the
Secretary of State of the State of Ohio on June 6, 2017 (the “Ohio
Organizational Document”);

16. a copy of the Amended and Restated Bylaws of ADS (the “ADS Governing
Document”), certified to us by the Secretary of ADS as being complete and
correct and in full force and effect as of the date hereof;



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 4

   Squire Patton Boggs (US) LLP

 

17. a copy of the Limited Liability Company Agreement of StormTech (the
“StormTech Governing Document”), certified to us by the Secretary of StormTech
as being complete and correct and in full force and effect as of the date
hereof;

18. a copy of the Amended Bylaws of HHC (the “HHC Governing Document” and,
collectively with the ADS Governing Document and the StormTech Governing
Document, the “Delaware Governing Documents”), certified to us by the Secretary
of HHC as being complete and correct and in full force and effect as of the date
hereof;

19. a copy of the Amended and Restated Code of Regulations of Hancor (the “Ohio
Governing Document”), certified to us by the Secretary of Hancor as being
complete and correct and in full force and effect as of the date hereof;

20. copies of certificates, each dated June 1, 2017, of the Secretary of State
of the State of Delaware, as to the good standing of each Delaware Transaction
Party in the State of Delaware as of such date (collectively, the “Delaware Good
Standing Certificates”);

21. a copy of the certificate, dated June 1, 2017, of the Secretary of State of
the State of Ohio, as to the good standing of Hancor in the State of Ohio as of
such date (the “Ohio Good Standing Certificate”; and together with the Delaware
Good Standing Certificates, the “Good Standing Certificates”);

22. a copy of the resolutions of the board of directors of ADS adopted by
written consent as of June 15, 2017 authorizing its execution, delivery and
performance of the Transaction Documents (defined below) to which ADS is a
party, certified by the Secretary of ADS as being true, complete, correct and in
full force and effect as of the date hereof;

23. a copy of the resolutions of the board of managers of StormTech adopted by
written consent as of June 22, 2017 authorizing its execution, delivery and
performance of the Transaction Documents to which StormTech is a party,
certified by the Secretary of StormTech as being true, complete, correct and in
full force and effect as of the date hereof;

24. a copy of the resolutions of the board of directors of HHC adopted by
written consent as of June 22, 2017 authorizing its execution, delivery and
performance of the Transaction Documents to which HHC is a party, certified by
the Secretary of HHC as being true, complete, correct and in full force and
effect as of the date hereof; and

25. a copy of the resolutions of the board of directors of Hancor adopted by
written consent as of June 22, 2017 authorizing its execution, delivery and
performance of the Transaction Documents to which Hancor is a party, certified
by the Secretary of Hancor as being true, complete, correct and in full force
and effect as of the date hereof.

The documents referred to in items (1) through (6) above, inclusive, are
referred to herein collectively as the “Transaction Documents,” and the
documents referred to in items (3) and (4) are referred to herein collectively
as the “Security Documents.” As used herein, “security interest” means “security
interest” as defined in Section 1-201(37) of the OH UCC.



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 5

   Squire Patton Boggs (US) LLP

 

In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, recitals, representations and
warranties contained in the Transaction Documents and certificates and oral or
written statements and other information of or from representatives of the
Transaction Parties and others and assume compliance on the part of the
Transaction Parties with their covenants and agreements contained therein.

In connection with the opinions expressed in paragraph (a) below, we have relied
solely upon certificates of public officials as to the factual matters and legal
conclusions set forth therein. With respect to the opinions expressed in
clauses (i) and (iii) of paragraph (b) below, clause (ii) of paragraph (c) below
and clause (ii)(A) of paragraph (d) below, our opinions are limited (x) to our
actual knowledge, if any, of the specially regulated business activities and
properties of the Transaction Parties based solely upon an Officer’s Certificate
in respect of such matters and without any independent investigation or
verification on our part and (y) to only those laws and regulations that, in our
experience, are normally applicable to transactions of the type contemplated by
the Transaction Documents.

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:

a. Each Delaware Transaction Party is a corporation or limited liability
company, as applicable, existing in good standing under the laws of the State of
Delaware. Hancor is a corporation existing in good standing under the laws of
the State of Ohio.

b. Each Transaction Party has the corporate or limited liability company, as
applicable, power and authority (i) to conduct its business substantially as
described in the Officer’s Certificate of such Transaction Party, (ii) to enter
into and to incur and perform its obligations under the Transaction Documents to
which it is a party and (iii) to own and operate its assets and properties and
conduct its business substantially as presently conducted, operated and owned.

c. The execution and delivery to the Collateral Agent, Prudential, the
Purchasers or any other party, as applicable, by each of the Transaction Parties
of the Transaction Documents, in each case to which it is a party, and the
performance by each such Transaction Party of its obligations thereunder, and
the granting by each such Transaction Party of the security interests provided
for in the Security Documents, (i) have been authorized by all necessary
corporate or limited liability company action by such Transaction Party and
(ii) do not require under present law or present regulation of any governmental
agency or authority of the State of Ohio, the State of New York, the United
States of America, or, with respect to the Delaware Transaction Parties only,



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 6

   Squire Patton Boggs (US) LLP

 

under the General Corporation Law of the State of Delaware (the “DGCL”) or the
Limited Liability Company Act of the State of Delaware (the “DLLCA”), as
applicable, any filing or registration by such Transaction Party with, or
approval or consent to such Transaction Party of, any governmental agency or
authority of the State of Ohio, the State of New York, the United States of
America or, with respect to the Delaware Transaction Parties only, as
specifically required by the DGCL or DLLCA, as applicable, that has not been
made or obtained except (w) those required in the ordinary course of business in
connection with the performance by such Transaction Party of its obligations
under certain covenants contained in the Transaction Documents to which it is a
party, (x) those required to perfect security interests, if any, granted by such
Transaction Party thereunder, (y) those required pursuant to securities and
other laws that may be applicable to the disposition of any collateral subject
thereto and (z) filings, registrations, consents or approvals in each case not
required to be made or obtained by the date hereof.

d. The execution and delivery to the Collateral Agent, Prudential, the
Purchasers or any other party, as applicable by each of the Transaction Parties
of the Transaction Documents to which it is a party, and the performance by each
such Transaction Party of its obligations thereunder, and the granting by each
such Transaction Party of the security interests provided for in the Security
Documents, (i) (A) in the case of any Delaware Transaction Party, do not
contravene any provision of any Delaware Organizational Document or Delaware
Governing Document of such Delaware Transaction Party and (B) in the case of
Hancor, do not contravene any provision of the Ohio Organizational Document or
Ohio Governing Document, (ii) do not violate (A) any present law, or present
regulation of any governmental agency or authority, of the State of Ohio, the
State of New York, the DGCL or DLLCA, as applicable (with regard to the Delaware
Transaction Parties or their property only), or the United States of America,
applicable to such Transaction Party or its property, or (B) any agreement
binding upon such Transaction Party or its property that is listed on Annex I to
the Officer’s Certificate or any court decree or order binding upon such
Transaction Party or its property that is listed on Annex II to the Officer’s
Certificate (this opinion being limited in that we express no opinion with
respect to any violation not readily ascertainable from the face of any such
agreement, decree or order, or arising under or based upon any cross default
provision insofar as it relates to a default under an agreement not so
identified to us, or arising under or based upon any covenant of a financial or
numerical nature or requiring computation) and (iii) will not result in or
require the creation or imposition of any security interest or lien upon any of
its properties pursuant to the provisions of any agreement binding upon such
Transaction Party or its properties that is listed on Annex I to the Officer’s
Certificate other than any security interests or liens created by the
Transaction Documents and any other security interests or liens in favor of the
Collateral Agent or the Secured Parties (as defined in the Security Agreement)
arising under any of the Transaction Documents or applicable law.



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 7

   Squire Patton Boggs (US) LLP

 

e. Each Transaction Document to which each Transaction Party is a party has been
duly executed and delivered on behalf of such Transaction Party.

f. Each Transaction Document constitutes a valid and binding obligation of each
Transaction Party signatory thereto enforceable against such Transaction Party
in accordance with its terms.

g. [Reserved].

h. No Transaction Party is required to register as an “investment company”
(under, and as defined in, the Investment Company Act of 1940, as amended (the
“1940 Act”)) and is not is a company controlled by a company required to
register as such under the 1940 Act.

i. The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties (as defined in the Security Agreement), as
security for the Senior Secured Obligations (as defined in the Intercreditor
Agreement), a security interest in the right, title and interest of each
Transaction Party in the Collateral (as defined in the Security Agreement) to
which Article 9 of the OH UCC is applicable (the “Security Agreement Article 9
Collateral”).

j. The Pledge Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties (as defined in the Pledge Agreement), as security
for the Senior Secured Obligations, a security interest in the right, title and
interest of each Transaction Party party thereto in the Pledged Collateral (as
defined in the Pledge Agreement) to which Article 9 of the OH UCC is applicable
(the “Pledge Agreement Article 9 Collateral”; and together with the Security
Agreement Article 9 Collateral, the “Article 9 Collateral”).

k. Upon the effective filing of the Ohio Financing Statement with the Ohio
Filing Office, the Collateral Agent will have, for the benefit of the Secured
Parties, a perfected security interest against Hancor in that portion of
Hancor’s Article 9 Collateral in which a security interest may be perfected by
filing an initial financing statement with the Ohio Filing Office under the OH
UCC (the “Ohio Filing Collateral”). We express no opinion as to the priority of
any security interest of any person identified above in the Ohio Filing
Collateral and we note, without expressing any opinion as to the issue, that the
priority of a security interest in the Ohio Filing Collateral may be governed by
laws other than the OH UCC (including, without limitation, the laws of
jurisdictions other than the State of Ohio) even if perfection of a security
interest in the Ohio Filing Collateral is governed by the OH UCC.



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 8

   Squire Patton Boggs (US) LLP

 

l. Upon the effective filing of the Delaware Financing Statements with the
Delaware Filing Office, the Collateral Agent will have, for the benefit of the
Secured Parties, a perfected security interest against the Delaware Transaction
Parties in that portion of each Delaware Transaction Party’s Article 9
Collateral in which a security interest may be perfected by filing an initial
financing statement with the Delaware Filing Office under the Del. UCC (the
“Delaware Filing Collateral”). We express no opinion as to the priority of any
security interest of any person identified above in the Delaware Filing
Collateral and we note, without expressing any opinion as to the issue, that the
priority of a security interest in the Delaware Filing Collateral may be
governed by laws other than the Del. UCC (including, without limitation, the
laws of jurisdictions other than the State of Delaware) even if perfection of a
security interest in the Delaware Filing Collateral is governed by the Del. UCC.

m. The Pledge Agreement, together with physical delivery of the certificates
representing the shares of stock of each entity listed on Exhibit C hereto
(collectively, the “Pledged Entities”) identified on Schedule A to the Pledge
Agreement (the “Pledged Equity Interests”) to the Collateral Agent in the State
of Ohio, accompanied by undated stock powers with respect to such Pledged Equity
Interests duly indorsed in blank by an effective indorsement, creates in favor
of the Collateral Agent, for the benefit of the Secured Parties (as defined in
the Pledge Agreement), as security for the Senior Secured Obligations, a
perfected security interest under the OH UCC in each of ADS, HHC and Hancor, as
the case may be, in the Pledged Equity Interests issued by each Pledged Entity,
as the case may be, while the Pledged Equity Interests are located in the State
of Ohio and in the possession of the Collateral Agent. Assuming that neither the
Collateral Agent nor any other Secured Party has notice of any adverse claim to
such Pledged Equity Interest and that the security interest of the Collateral
Agent for the benefit of the Secured Parties is perfected as described above,
the Collateral Agent for the benefit of the Secured Parties will acquire its
security interest in such Pledged Equity Interests free of any adverse claim.

To Our Actual Knowledge there are no legal proceedings (i) pending before any
court or arbitration tribunal or (ii) overtly threatened in writing, in each
case, against any Transaction Party that seek to enjoin or otherwise interfere
directly with the transactions contemplated by the Transaction Documents other
than the legal proceedings, if any, disclosed in the Transaction Documents,
including, without limitation, any schedules or exhibits thereto. For purposes
of this paragraph, “Actual Knowledge” means, with respect to any person, the
conscious awareness of facts by such person; “Our Actual Knowledge” means the
Actual Knowledge of any lawyer included in the Covered Lawyer Group; and the
“Covered Lawyer Group” means lawyers currently at Squire Patton Boggs (US) LLP
who have been actively involved in negotiating the Transaction Documents
(including the disclosure schedules attached thereto) and the transactions
contemplated thereby or preparing this opinion letter and the certificates
attached hereto. In making the foregoing statements, we have inquired as to the
Actual Knowledge of the lawyers included in the Covered Lawyer Group with
respect to the existence of the legal



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 9

   Squire Patton Boggs (US) LLP

 

proceedings described above and we have relied on, and assumed the accuracy of,
representations and warranties contained in the Transaction Documents and
certificates and oral or written statements and other information of or from
officers or other representatives of the Transaction Parties. We have not,
however, made any review, search or investigation of any public or private
records or files, including, without limitation, litigation dockets or other
records or files of the Transaction Parties or of Squire Patton Boggs (US) LLP.

The opinions set forth above are subject to the following qualifications and
limitations:

A. Our opinions in paragraph (f) above are subject to (i) applicable bankruptcy,
insolvency, reorganization, fraudulent transfer and conveyance, voidable
preference, moratorium, receivership, conservatorship, arrangement or similar
laws, and related regulations and judicial doctrines, from time to time in
effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies,
including without limitation specific performance), whether such principles are
considered in a proceeding at law or in equity, (iii) defenses arising from
actions by a party seeking enforcement which may be unconscionable, inequitable
or unreasonable or from the passage of time, and (iv) the qualification that
certain provisions of the Transaction Documents may be unenforceable in whole or
in part under the laws (including judicial decisions) of the State of New York,
the State of Ohio or the United States of America, but the inclusion of such
provisions does not make the remedies afforded by the Transaction Documents
inadequate for the practical realization of the principal benefits provided by
the Transaction Documents, in each case subject to the other qualifications
contained in this letter.

B. We express no opinion as to the enforceability of any provision in the
Transaction Documents:

(i) providing that any person or entity may sell or otherwise dispose of, or
purchase, any collateral subject thereto, or enforce any other right or remedy
with respect to collateral subject thereto (including without limitation any
self-help or taking-possession remedy), except in compliance with the OH UCC,
the Del. UCC and other applicable laws;

(ii) establishing standards for the performance of the obligations of good
faith, diligence, reasonableness and care prescribed by the OH UCC or
establishing standards measuring fulfillment of rights and duties other than as
permitted by Section 9-603 of the OH UCC;



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 10

   Squire Patton Boggs (US) LLP

 

(iii) relating to indemnification, contribution or exculpation in connection
with violations of any securities laws or statutory duties or public policy, or
in connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution;

(iv) providing that any person or entity may exercise set-off rights other than
in accordance with and pursuant to applicable law;

(v) relating to choice of governing law in any Transaction Document;

(vi) waiving any rights to trial by jury;

(vii) waiving any rights to consequential damages;

(viii) purporting to confer, or constituting an agreement with respect to,
subject matter jurisdiction of United States federal courts to adjudicate any
matter;

(ix) purporting to create a trust or other fiduciary relationship;

(x) specifying that provisions thereof may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of such
Transaction Documents;

(xi) giving any person or entity the power to accelerate obligations or to
foreclose upon collateral without any notice to the obligor;

(xii) purporting to grant a power to confess judgment;

(xiii) providing for the performance by any guarantor of any of the nonmonetary
obligations of any person or entity not controlled by such guarantor;

(xiv) providing for restraints on alienation of property and purporting to
render transfers of such property void and of no effect or prohibiting or
restricting the assignment or transfer of property or rights to the extent that
any such prohibition or restriction is ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the OH UCC or of the Del. UCC, as applicable;



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 11

   Squire Patton Boggs (US) LLP

 

(xv) providing for the payment of attorneys’ fees; and

(xvi) granting any party a power of attorney to act on behalf of the Transaction
Parties.

C. Our opinions as to enforceability are subject to the effect of generally
applicable rules of law that:

(i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and

(ii) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.

D. We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by any Transaction Party under
any of the Transaction Documents to the extent limited by the OH UCC, including
Sections 1-102(3), 9-602 or 9-624 thereof, or other provisions of applicable law
(including judicial decisions), or to the extent that such a Waiver applies to a
right, claim, duty or defense or a ground for, or a circumstance that would
operate as, a discharge or release otherwise existing or occurring as a matter
of law (including judicial decisions), except to the extent that such a Waiver
is effective under and is not prohibited by or void or invalid under the OH UCC,
including Sections 9-602 or 9-624 thereof or other provisions of applicable law
(including judicial decisions).

E. Our opinions in paragraphs (i) through (m) are subject to the following
assumptions, qualifications and limitations:

(i) Any security interest in the proceeds of collateral is subject in all
respects to the limitations set forth in Section 9-315 of the OH UCC or the Del.
UCC, as applicable.

(ii) We express no opinion as to the nature or extent of the rights, or the
power to transfer rights, of any Transaction Party in, or title of any
Transaction Party to, any collateral under any of the Transaction Documents, or
property purporting to constitute such collateral, or the value, validity or
effectiveness for any purpose of any such collateral or purported collateral,
and we have assumed that each Transaction Party has sufficient rights in, or
power to transfer rights in, all such collateral or purported collateral for the
liens and security interests provided for under the Transaction Documents to
attach.



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 12

   Squire Patton Boggs (US) LLP

 

(iii) Other than as expressly noted in the last sentence of paragraph (m) above,
we express no opinion as to the priority of any pledge, security interest,
assignment for security, lien or other encumbrance, as the case may be, that may
be created or purported to be created under the Transaction Documents. Other
than as expressly noted in paragraphs (k) through (m) above, we express no
opinion as to the perfection of, and other than as expressly noted in paragraphs
(i), (j) and (m) above, we express no opinion as to the creation, validity or
enforceability of, any pledge, security interest, assignment for security, lien
or other encumbrance, as the case may be, that may be created or purported to be
created under the Transaction Documents. We express no opinion as to the
creation, validity or enforceability of any pledge, security interest,
assignment for security, lien or other encumbrance, as the case may be, that may
be created or purported to be created under the Transaction Documents in any
commercial tort claims.

(iv) In the case of property that becomes collateral under the Transaction
Documents after the date hereof, Section 552 of the United States Bankruptcy
Code limits the extent to which property acquired by a debtor after the
commencement of a case under the United States Bankruptcy Code may be subject to
a lien arising from a security agreement entered into by the debtor before the
commencement of such case.

(v) We express no opinion as to the enforceability of the liens and security
interests under the Transaction Documents in any item of collateral subject to
any restriction on or prohibition against transfer contained in or otherwise
applicable to such item of collateral or any contract, agreement, license,
permit, security, instrument or document constituting, evidencing or relating to
such item, except to the extent that any such restriction is rendered
ineffective pursuant to any of Sections 9-406, 9-407, 9-408 and 9-409 of the OH
UCC.

(vi) We call to your attention that Article 9 of each of the Del. UCC and the OH
UCC requires the filing of continuation statements within the period of six
months prior to the expiration of five years from the date of original filing of
financing statements under each of the Del. UCC and the OH UCC, as applicable,
in order to maintain the



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 13

   Squire Patton Boggs (US) LLP

 

effectiveness of such financing statements and that additional financing
statements may be required to be filed to maintain the perfection of security
interests if the debtor granting such security interests makes certain changes
to its name, or changes its location (including through a change in its
jurisdiction of organization) or the location of certain types of collateral,
all as provided in each of the Del. UCC and the OH UCC, as applicable. We
specifically disclaim any obligation to render further advice to you as to the
need to file any such continuation statements or additional financing
statements.

(vii) We call to your attention that an obligor (as defined in the OH UCC) other
than a debtor may have rights under Part 6 of Article 9 of the OH UCC.

(viii) With respect to our opinions above as to the perfection of a security
interest in the Article 9 Collateral through the filing of a financing
statement, we express no opinion with respect to the perfection of any such
security interest in any Article 9 Collateral constituting timber to be cut, as
extracted collateral, cooperative interests, or property described in
Section 9-311(a) of the UCC (including, without limitation, property subject to
a certificate-of-title statute), and we express no opinion with respect to the
effectiveness of any financing statement filed or purported to be filed as a
fixture filing.

(ix) We have assumed that each Transaction Party is organized solely under the
laws of the state identified as such Transaction Party’s jurisdiction of
organization in such Transaction Party’s applicable Organizational Document and
Good Standing Certificate.

(x) We have assumed that the information pertaining to the Collateral Agent in
the Financing Statements is correct in all respects.

F. To the extent it may be relevant to the opinions expressed herein, we have
assumed that the parties to the Transaction Documents (other than the
Transaction Parties): (i) are validly existing and in good standing under their
respective jurisdictions of organization, (ii) have the power to enter into and
perform such agreements and to consummate the transactions contemplated thereby,
and (iii) do not require the consent or approval of any third party or
governmental authority (which has not been obtained) to execute and deliver such
Transaction Documents. We have further assumed that with respect to each party
to the Transaction Documents (other than the Transaction Parties): (i) such
Transaction Documents have been duly authorized, executed and delivered by,



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 14

   Squire Patton Boggs (US) LLP

 

and constitute legal, valid and binding obligations of, such party, enforceable
against such party in accordance with their respective terms and (ii) such
execution, delivery and performance do not violate any material agreements of
such party, any applicable laws or such party’s constituent documents.

G. The opinions expressed herein are limited to (i) the federal laws of the
United States of America, the laws of the State of New York and the laws of the
State of Ohio and (ii) to the extent relevant to the opinions expressed in
paragraphs (a) through (d) above, the DGCL or DLLCA, as applicable, in each
case, as currently in effect. Our opinions in paragraphs (i) through (k) above
are limited to Article 9 of the OH UCC, our opinion in paragraph (l) above is
limited to Article 9 of the Del. UCC and our opinion in paragraph (m) above is
limited to Articles 8 and 9 of the Ohio UCC. As such, the foregoing opinion
paragraphs (i) through (m) do not address: (i) laws of jurisdictions other than
Ohio, Delaware and the United States of America, and laws of Ohio, Delaware and
the United States of America except for Articles 8 and 9 of the OH UCC and
Article 9 of the Del. UCC, (ii) collateral of a type not subject to Articles 8
or 9 of the UCC and (iii) the choice of law rules of the OH UCC or Del. UCC with
respect to the laws of other jurisdictions that may govern perfection and
priority of security interests granted in the Collateral.

H. For purposes of the opinions set forth in paragraph (e) above, please note
that we did not physically witness the execution and delivery of the Transaction
Documents, and our opinion herein regarding the execution and delivery of the
Transaction Documents is based, in part, on our review of copies of executed
signature pages for such Transaction Documents provided to us (electronically or
otherwise).

I. We render no opinion regarding the effect on, the validity, binding effect or
enforceability of, any Transaction Document with respect to any Transaction
Party to the extent that it involves any actual or purported obligation
(including any guaranty) with respect to any “swap” (as defined under the
Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”)) by
such Transaction Party which is not an “eligible contract participant” (as such
term is defined in the Dodd-Frank Act) at the time such “swap” obligation is
incurred or in the case of a guaranty at the later of the time such guaranty is
entered into and the time such “swap” obligation being guaranteed is incurred.

J. Our opinions as to any matters governed by the Del. UCC are based solely upon
our review of the Del. UCC as published in the compilation contained in the CCH
Secured Transaction Guide dated as of August 11, 2016, without any review or
consideration of any decisions or opinions of courts or



--------------------------------------------------------------------------------

To Prudential and the Purchasers Referred to Below

June 22, 2017

Page 15

   Squire Patton Boggs (US) LLP

 

other adjudicative bodies or governmental authorities of the State of Delaware,
whether or not reported or summarized in the foregoing publication. Our opinions
with respect to the DLLCA address only such laws as they are currently in effect
and without any review or consideration of any decisions or opinions of courts
or other adjudicative bodies or governmental authorities of the State of
Delaware.    

Our opinions are limited to those expressly set forth herein, and we express no
opinions by implication.

We express no opinion as to the compliance or noncompliance, or the effect of
the compliance or noncompliance, of each of the addressees or any other person
or entity with any state or federal laws or regulations applicable by reason of
their status as or affiliation with a federally insured depository institution.

The opinions expressed herein are solely for the benefit of the addressees
hereof and of any other person or entity becoming a Purchaser under the Note
Agreement or a transferee of a Note, in each case above, in connection with the
transaction referred to herein and may not be relied on by such addressees or
such other persons or entities for any other purpose or in any manner or for any
purpose by any other person or entity.

The opinions expressed herein are valid as of the date hereof. We do not
undertake to advise you or anyone else of any changes in the views expressed
herein resulting from matters that hereafter might occur or be brought to our
attention.

Respectfully submitted,

SQUIRE PATTON BOGGS (US) LLP



--------------------------------------------------------------------------------

Exhibit A-1

ADVANCED DRAINAGE SYSTEMS, INC.

OFFICER’S CERTIFICATE

The undersigned officer of Advanced Drainage Systems, Inc., a Delaware
corporation (the “Company”), hereby certifies, as of the date hereof in
connection with the execution, delivery and performance by the Company of the
Second Amended and Restated Private Shelf Agreement, dated as of June 22, 2017
(the “Note Agreement”), among the Company, PGIM, Inc. and each Prudential
Affiliate party thereto, and with the consummation of the transactions
contemplated thereby and the opinion of Squire Patton Boggs (US) LLP (the
“Opinion”) delivered in connection therewith, as follows:

 

  1. Attached as (a) Annex I hereto is a list of all indentures, mortgages,
deeds of trust, security and/or pledge agreements, guarantees, loan and/or
credit agreements and other agreements or instruments (other than the
Transaction Documents) and (b) Annex II hereto is a list of all decrees and
orders, in each case in clause (a) and (b) above, to which the Company is a
party or that are otherwise binding upon the Company or any of its assets or
property and that contain financial or other covenants or provisions for
defaults or events of default or similar events or occurrences or other
provisions that otherwise would or could have the effect of (i) restricting the
types of provisions that any other agreement to which the Company becomes a
party may contain, (ii) restricting the conduct of the Company’s business, the
incurrence by the Company of indebtedness, guarantees, or other liabilities or
obligations, or the creation of liens upon any of the Company’s property or
assets, or otherwise restricting the execution, delivery, and performance of, or
the consummation of the transactions contemplated by, the Note Agreement or any
of the other Transaction Documents to which the Company is a party, or
(iii) resulting in, or requiring the creation or imposition of, any lien upon
any of the Company’s assets or property as a result of the execution, delivery
or performance of, or the consummation of the transactions contemplated by, any
of the Transaction Documents to which the Company is a party, and in the case of
clause (a) and (b) above, to the extent the violation or breach of which, could
reasonably be expected to result in a material adverse effect on the business,
condition (financial or otherwise) or operations of the Company.

 

  2. A true and complete copy of each of the above agreements, instruments,
decrees and orders has heretofore been furnished to Squire Patton Boggs (US)
LLP.

 

  3. No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Transaction Documents or consummation of any of the transactions
contemplated thereby, will exist.

 

  4.

The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: manufacture
corrugated high density polyethylene (HDPE) pipe and related products for use in
a wide range of drainage applications, including roadway construction, storm and
sanitary sewer systems, storm water retention/detention systems, septic systems,
residential and commercial construction, plastic structures, golf courses,
athletic



--------------------------------------------------------------------------------

  fields and agriculture and the ownership of equity interests in subsidiaries
which engage in the foregoing businesses and activities. The Company is not
engaged in any activity or business, and does not own any properties, not
permitted pursuant to those provisions of its Certificate of Incorporation or
Bylaws, as amended, specifying the nature of the Company’s business and the
purposes of the Company. The Company does not engage or propose to engage in any
industry or business or activity, or own any property or asset, that causes or
would cause it to be subject to special local, state or federal regulation not
applicable to business organizations generally (including, without limitation,
those regulations applicable only to banks, savings and loan institutions,
insurance companies, public utilities or investment companies).

 

  5. To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its jurisdiction of organization, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Certificate of Incorporation and Bylaws.

 

  6. Squire Patton Boggs (US) LLP may rely upon the accuracy of all factual
representations and warranties of the Company contained in the Transaction
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith, including, without
limitation, any secretary’s or assistant secretary’s certificates.

 

  7. The Company does not own or operate equipment or facilities, or engage in
any other activity in the nature of a public utility, including, without
limitation, any such equipment, facilities or activity relating to garbage or
sewage disposal or water production or transmission, that would subject the
Company to regulation as a public utility of any nature.

 

  8. The Company does not accept deposits or engage in any other business
activity reserved exclusively to banks or other lenders or financial
institutions, or engage in any trust or insurance business.

 

  9. Where the Company is engaged in the treatment, storage, production,
processing, transportation or disposal of any toxic or hazardous waste or other
regulated substance, it is in compliance in all material respects with all
applicable local, state, and federal regulations, and such activity is not
conducted by it as a business, but is an activity incidental to its normal
business activities.

 

  10.

The Company (a) is not engaged, and does not hold itself out as being engaged,
and does not propose to engage, primarily in the business of investing,
reinvesting or trading in securities, (b) is not engaged and does not propose to
engage in the business of issuing any certificate, investment contract, or other
security which represents an obligation to pay a stated or determinable sum or
sums at a fixed or determinable date or dates more than twenty-four months after
the date of issuance in consideration of the payment of periodic installments of
a stated or determinable amount (i.e., face-amount certificates of the
installment type), and (c) is not engaged,



--------------------------------------------------------------------------------

  and does not propose to engage, in the business of investing, reinvesting,
owning, holding or trading in securities, or if the company is so engaged or so
proposes to engage, it does not own or propose to acquire investment securities
having a value exceeding 40% of the value of the Company’s total assets
(exclusive of Government securities and cash items) on an unconsolidated basis.
For purposes of this paragraph 10, (x) “investment securities” includes all
securities except (A) government securities, (B) securities issued by employees’
securities companies, and (C) securities issued by majority-owned subsidiaries
of the Company that are not investment companies, and (y) “government
securities” includes any security issued or guaranteed as to principal or
interest by the United States, or by a person or entity controlled or supervised
by and acting as an instrumentality of the Government of the United States
pursuant to authority granted by the Congress of the United States; or any
certificate of deposit for any of the foregoing.

 

  11. There is no pending legal proceeding before, or pending investigation by,
any court or administrative agency or authority of the United States of America
or the State of Ohio or the State of Delaware or any arbitration tribunal
against or directly affecting the Company or any of its properties (a) with
respect to the transactions contemplated by the Transaction Documents or
(b) which could reasonably be expected to have a material adverse effect on the
Company or each of its assets or properties.

Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.

[Signature Follows on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the        day of June,
2017.

 

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX I

1. Documentation under the $9,000,000 Variable Rate Demand Industrial
Development Revenue Bonds (Advanced Drainage Systems, Inc. Project), Series
2007, of the New Jersey Economic Development Authority.

2. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of June 12, 2013, with respect to the Mexicana Credit Agreement.

3. Second Amended and Restated Continuing Agreement of Guaranty and Suretyship,
dated as of June 22, 2017, with respect to the Credit Agreement.

4. Interestholders Agreement of Tuberias Tigre-ADS Limitada, dated as of June 5,
2009, among Tubos y Plásticos ADS Chile Limitada, Tigre Chile S.A., Tuberías T-A
Limitada, Advanced Drainage Systems, Inc. and Tigre S.A.—Tubos e Conexões.



--------------------------------------------------------------------------------

ANNEX II

None.



--------------------------------------------------------------------------------

Exhibit A-2

STORMTECH LLC

OFFICER’S CERTIFICATE

The undersigned officer of StormTech LLC, a Delaware limited liability company
(the “Company”), hereby certifies, as of the date hereof in connection with the
Second Amended and Restated Private Shelf Agreement, dated as of June 22, 2017
(the “Note Agreement”), among Advanced Drainage Systems, Inc., PGIM, Inc. and
each Prudential Affiliate party thereto, and with the consummation of the
transactions contemplated thereby and the opinion of Squire Patton Boggs (US)
LLP (the “Opinion”) delivered in connection therewith, as follows:

1. Attached as (a) Annex I hereto is a list of all indentures, mortgages, deeds
of trust, security and/or pledge agreements, guarantees, loan and/or credit
agreements and other agreements or instruments (other than the Transaction
Documents) and (b) Annex II hereto is a list of all decrees and orders, in each
case in clause (a) and (b) above, to which the Company is a party or that are
otherwise binding upon the Company or any of its assets or property and that
contain financial or other covenants or provisions for defaults or events of
default or similar events or occurrences or other provisions that otherwise
would or could have the effect of (i) restricting the types of provisions that
any other agreement to which the Company becomes a party may contain,
(ii) restricting the conduct of the Company’s business, the incurrence by the
Company of indebtedness, guarantees, or other liabilities or obligations, or the
creation of liens upon any of the Company’s property or assets, or otherwise
restricting the execution, delivery, and performance of, or the consummation of
the transactions contemplated by, the Note Agreement or any of the other
Transaction Documents to which the Company is a party, or (iii) resulting in, or
requiring the creation or imposition of, any lien upon any of the Company’s
assets or property as a result of the execution, delivery or performance of, or
the consummation of the transactions contemplated by, any of the Transaction
Documents to which the Company is a party, and in the case of clause (a) and
(b) above, to the extent the violation or breach of which, could reasonably be
expected to result in a material adverse effect on the business, condition
(financial or otherwise) or operations of the Company.

2. A true and complete copy of each of the above agreements, instruments,
decrees and orders has heretofore been furnished to Squire Patton Boggs (US)
LLP.

3. No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Transaction Documents or consummation of any of the transactions
contemplated thereby, will exist.

4. The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: manufacture
corrugated high density polyethylene (HDPE) pipe and related products for use in
a wide range of drainage applications, including roadway construction, storm and
sanitary sewer systems, storm water retention/detention systems, septic systems,
residential and commercial construction, plastic structures, golf courses,
athletic fields and agriculture. The Company is not engaged in any activity or
business, and does not own any properties, not permitted pursuant to those
provisions of its Certificate of Formation or Limited Liability Company
Agreement, specifying the nature of the Company’s business and the purposes of
the Company. The Company does not engage or propose to engage in any industry or
business or activity, or own any property or asset, that causes or would cause
it to be subject to special local, state or federal regulation not applicable to
business organizations generally (including, without limitation, those
regulations applicable only to banks, savings and loan institutions, insurance
companies, public utilities or investment companies).



--------------------------------------------------------------------------------

5. To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its jurisdiction of organization, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Certificate of Formation or Limited Liability
Company Agreement.

6. Squire Patton Boggs (US) LLP may rely upon the accuracy of all factual
representations and warranties of the Company contained in the Transaction
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith, including, without
limitation, any secretary’s or assistant secretary’s certificates.

7. The Company does not own or operate equipment or facilities, or engage in any
other activity in the nature of a public utility, including, without limitation,
any such equipment, facilities or activity relating to garbage or sewage
disposal or water production or transmission, that would subject the Company to
regulation as a public utility of any nature.

8. The Company does not accept deposits or engage in any other business activity
reserved exclusively to banks or other lenders or financial institutions, or
engage in any trust or insurance business.

9. Where the Company is engaged in the treatment, storage, production,
processing, transportation or disposal of any toxic or hazardous waste or other
regulated substance, it is in compliance in all material respects with all
applicable local, state, and federal regulations, and such activity is not
conducted by it as a business, but is an activity incidental to its normal
business activities.

10. The Company (a) is not engaged, and does not hold itself out as being
engaged, and does not propose to engage, primarily in the business of investing,
reinvesting or trading in securities, (b) is not engaged and does not propose to
engage in the business of issuing any certificate, investment contract, or other
security which represents an obligation to pay a stated or determinable sum or
sums at a fixed or determinable date or dates more than twenty-four months after
the date of issuance in consideration of the payment of periodic installments of
a stated or determinable amount (i.e., face-amount certificates of the
installment type), and (c) is not engaged, and does not propose to engage, in
the business of investing, reinvesting, owning, holding or trading in
securities, or if the company is so engaged or so proposes to engage, it does
not own or propose to acquire investment securities having a value exceeding 40%
of the value of the Company’s total assets (exclusive of Government securities
and cash items) on an unconsolidated basis. For purposes of this paragraph 10,
(x) “investment securities” includes all securities except (A) government
securities, (B) securities issued by employees’ securities companies, and
(C) securities issued by majority-owned subsidiaries of the Company that are not
investment companies, and (y) “government securities” includes any security
issued or guaranteed as to principal or interest by the United States, or by a
person or entity controlled or supervised by and acting as an instrumentality of
the Government of the United States pursuant to authority granted by the
Congress of the United States; or any certificate of deposit for any of the
foregoing.



--------------------------------------------------------------------------------

11. There is no pending legal proceeding before, or pending investigation by,
any court or administrative agency or authority of the United States of America
or the State of Ohio or the State of Delaware or any arbitration tribunal
against or directly affecting the Company or any of its properties (a) with
respect to the transactions contemplated by the Transaction Documents or
(b) which could reasonably be expected to have a material adverse effect on the
Company or each of its assets or properties.

Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.

[Signature Follows on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the [        ] day of
June, 2017.

 

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX I

1. Second Amended and Restated Continuing Agreement of Guaranty and Suretyship,
dated as of June 22, 2017, with respect to the Credit Agreement.

2. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of June 12, 2013, with respect to the Mexicana Credit Agreement.



--------------------------------------------------------------------------------

ANNEX II

None.



--------------------------------------------------------------------------------

Exhibit A-3

HANCOR HOLDING CORPORATION

OFFICER’S CERTIFICATE

The undersigned officer of Hancor Holding Corporation, a Delaware corporation
(the “Company”), hereby certifies, as of the date hereof in connection with the
Second Amended and Restated Private Shelf Agreement, dated as of June 22, 2017
(the “Note Agreement”), among Advanced Drainage Systems, Inc., PGIM, Inc. and
each Prudential Affiliate party thereto, and with the consummation of the
transactions contemplated thereby and the opinion of Squire Patton Boggs (US)
LLP (the “Opinion”) delivered in connection therewith, as follows:

1. Attached as (a) Annex I hereto is a list of all indentures, mortgages, deeds
of trust, security and/or pledge agreements, guarantees, loan and/or credit
agreements and other agreements or instruments (other than the Transaction
Documents) and (b) Annex II hereto is a list of all decrees and orders, in each
case in clause (a) and (b) above, to which the Company is a party or that are
otherwise binding upon the Company or any of its assets or property and that
contain financial or other covenants or provisions for defaults or events of
default or similar events or occurrences or other provisions that otherwise
would or could have the effect of (i) restricting the types of provisions that
any other agreement to which the Company becomes a party may contain,
(ii) restricting the conduct of the Company’s business, the incurrence by the
Company of indebtedness, guarantees, or other liabilities or obligations, or the
creation of liens upon any of the Company’s property or assets, or otherwise
restricting the execution, delivery, and performance of, or the consummation of
the transactions contemplated by, the Note Agreement or any of the other
Transaction Documents to which the Company is a party, or (iii) resulting in, or
requiring the creation or imposition of, any lien upon any of the Company’s
assets or property as a result of the execution, delivery or performance of, or
the consummation of the transactions contemplated by, any of the Transaction
Documents to which the Company is a party, and in the case of clause (a) and
(b) above, to the extent the violation or breach of which, could reasonably be
expected to result in a material adverse effect on the business, condition
(financial or otherwise) or operations of the Company.

2. A true and complete copy of each of the above agreements, instruments,
decrees and orders has heretofore been furnished to Squire Patton Boggs (US)
LLP.

3. No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Transaction Documents or consummation of any of the transactions
contemplated thereby, will exist.

4. The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: ownership of
the equity interests in subsidiaries which manufacture corrugated high density
polyethylene (HDPE) pipe and related products for use in a wide range of
drainage applications, including roadway construction, storm and sanitary sewer
systems, storm water retention/detention systems, septic systems, residential
and commercial construction, plastic structures, golf courses, athletic fields
and agriculture. The Company is not engaged in any activity or business, and
does not own any properties, not permitted pursuant to those provisions of its
Certificate of Incorporation or Bylaws, as amended, specifying the nature of the
Company’s business and the purposes of the Company. The Company does not engage
or propose to engage in any industry or business or



--------------------------------------------------------------------------------

activity, or own any property or asset, that causes or would cause it to be
subject to special local, state or federal regulation not applicable to business
organizations generally (including, without limitation, those regulations
applicable only to banks, savings and loan institutions, insurance companies,
public utilities or investment companies).

5. To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its jurisdiction of organization, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Certificate of Incorporation or Bylaws.

6. Squire Patton Boggs (US) LLP may rely upon the accuracy of all factual
representations and warranties of the Company contained in the Transaction
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith, including, without
limitation, any secretary’s or assistant secretary’s certificates.

7. The Company does not own or operate equipment or facilities, or engage in any
other activity in the nature of a public utility, including, without limitation,
any such equipment, facilities or activity relating to garbage or sewage
disposal or water production or transmission, that would subject the Company to
regulation as a public utility of any nature.

8. The Company does not accept deposits or engage in any other business activity
reserved exclusively to banks or other lenders or financial institutions, or
engage in any trust or insurance business.

9. Where the Company is engaged in the treatment, storage, production,
processing, transportation or disposal of any toxic or hazardous waste or other
regulated substance, it is in compliance in all material respects with all
applicable local, state, and federal regulations, and such activity is not
conducted by it as a business, but is an activity incidental to its normal
business activities.

10. The Company (a) is not engaged, and does not hold itself out as being
engaged, and does not propose to engage, primarily in the business of investing,
reinvesting or trading in securities, (b) is not engaged and does not propose to
engage in the business of issuing any certificate, investment contract, or other
security which represents an obligation to pay a stated or determinable sum or
sums at a fixed or determinable date or dates more than twenty-four months after
the date of issuance in consideration of the payment of periodic installments of
a stated or determinable amount (i.e., face-amount certificates of the
installment type), and (c) is not engaged, and does not propose to engage, in
the business of investing, reinvesting, owning, holding or trading in
securities, or if the company is so engaged or so proposes to engage, it does
not own or propose to acquire investment securities having a value exceeding 40%
of the value of the Company’s total assets (exclusive of Government securities
and cash items) on an unconsolidated basis. For purposes of this paragraph 10,
(x) “investment securities” includes all securities except (A) government
securities, (B) securities issued by employees’ securities companies, and
(C) securities issued by majority-owned subsidiaries of the Company that are not
investment companies, and (y) “government securities” includes any security
issued or guaranteed as to principal or interest by the United States, or by a
person or entity controlled or supervised by and acting as an instrumentality of
the Government of the United States pursuant to authority granted by the
Congress of the United States; or any certificate of deposit for any of the
foregoing.



--------------------------------------------------------------------------------

11. There is no pending legal proceeding before, or pending investigation by,
any court or administrative agency or authority of the United States of America
or the State of Ohio or the State of Delaware or any arbitration tribunal
against or directly affecting the Company or any of its properties (a) with
respect to the transactions contemplated by the Transaction Documents or
(b) which could reasonably be expected to have a material adverse effect on the
Company or each of its assets or properties.

Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.

[Signature Follows on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the [        ] day of
June, 2017.

 

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX I

1. Second Amended and Restated Continuing Agreement of Guaranty and Suretyship,
dated as of June 22, 2017, with respect to the Credit Agreement.

2. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of June 12, 2013, with respect to the Mexicana Credit Agreement.



--------------------------------------------------------------------------------

ANNEX II

None.



--------------------------------------------------------------------------------

Exhibit A-4

HANCOR, INC.

OFFICER’S CERTIFICATE

The undersigned officer of Hancor, Inc., an Ohio corporation (the “Company”),
hereby certifies, as of the date hereof in connection with the Second Amended
and Restated Private Shelf Agreement, dated as of June 22, 2017 (the “Note
Agreement”), among Advanced Drainage Systems, Inc., PGIM, Inc. and each
Prudential Affiliate party thereto, and with the consummation of the
transactions contemplated thereby and the opinion of Squire Patton Boggs (US)
LLP (the “Opinion”) delivered in connection therewith, as follows:

1. Attached as (a) Annex I hereto is a list of all indentures, mortgages, deeds
of trust, security and/or pledge agreements, guarantees, loan and/or credit
agreements and other agreements or instruments (other than the Transaction
Documents) and (b) Annex II hereto is a list of all decrees and orders, in each
case in clause (a) and (b) above, to which the Company is a party or that are
otherwise binding upon the Company or any of its assets or property and that
contain financial or other covenants or provisions for defaults or events of
default or similar events or occurrences or other provisions that otherwise
would or could have the effect of (i) restricting the types of provisions that
any other agreement to which the Company becomes a party may contain,
(ii) restricting the conduct of the Company’s business, the incurrence by the
Company of indebtedness, guarantees, or other liabilities or obligations, or the
creation of liens upon any of the Company’s property or assets, or otherwise
restricting the execution, delivery, and performance of, or the consummation of
the transactions contemplated by, the Note Agreement or any of the other
Transaction Documents to which the Company is a party, or (iii) resulting in, or
requiring the creation or imposition of, any lien upon any of the Company’s
assets or property as a result of the execution, delivery or performance of, or
the consummation of the transactions contemplated by, any of the Transaction
Documents to which the Company is a party, and in the case of clause (a) and
(b) above, to the extent the violation or breach of which, could reasonably be
expected to result in a material adverse effect on the business, condition
(financial or otherwise) or operations of the Company.

2. A true and complete copy of each of the above agreements, instruments,
decrees and orders has heretofore been furnished to Squire Patton Boggs (US)
LLP.

3. No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Transaction Documents or consummation of any of the transactions
contemplated thereby, will exist.

4. The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: manufacture
corrugated high density polyethylene (HDPE) pipe and related products for use in
a wide range of drainage applications, including roadway construction, storm and
sanitary sewer systems, storm water retention/detention systems, septic systems,
residential and commercial construction, plastic structures, golf courses,
athletic fields and agriculture and the ownership of equity interests in
subsidiaries which engage in the foregoing businesses and activities. The
Company is not engaged in any activity or business, and does not own any
properties, not permitted pursuant to those provisions of its Articles of
Incorporation or Code of Regulations, as amended, specifying the nature of the
Company’s business and the purposes of the Company. The Company does



--------------------------------------------------------------------------------

not engage or propose to engage in any industry or business or activity, or own
any property or asset, that causes or would cause it to be subject to special
local, state or federal regulation not applicable to business organizations
generally (including, without limitation, those regulations applicable only to
banks, savings and loan institutions, insurance companies, public utilities or
investment companies).

5. To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its jurisdiction of organization, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Articles of Incorporation or Code of Regulations, as
amended.

6. Squire Patton Boggs (US) LLP may rely upon the accuracy of all factual
representations and warranties of the Company contained in the Transaction
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith, including, without
limitation, any secretary’s or assistant secretary’s certificates.

7. The Company does not own or operate equipment or facilities, or engage in any
other activity in the nature of a public utility, including, without limitation,
any such equipment, facilities or activity relating to garbage or sewage
disposal or water production or transmission, that would subject the Company to
regulation as a public utility of any nature.

8. The Company does not accept deposits or engage in any other business activity
reserved exclusively to banks or other lenders or financial institutions, or
engage in any trust or insurance business.

9. Where the Company is engaged in the treatment, storage, production,
processing, transportation or disposal of any toxic or hazardous waste or other
regulated substance, it is in compliance in all material respects with all
applicable local, state, and federal regulations, and such activity is not
conducted by it as a business, but is an activity incidental to its normal
business activities.

10. The Company (a) is not engaged, and does not hold itself out as being
engaged, and does not propose to engage, primarily in the business of investing,
reinvesting or trading in securities, (b) is not engaged and does not propose to
engage in the business of issuing any certificate, investment contract, or other
security which represents an obligation to pay a stated or determinable sum or
sums at a fixed or determinable date or dates more than twenty-four months after
the date of issuance in consideration of the payment of periodic installments of
a stated or determinable amount (i.e., face-amount certificates of the
installment type), and (c) is not engaged, and does not propose to engage, in
the business of investing, reinvesting, owning, holding or trading in
securities, or if the company is so engaged or so proposes to engage, it does
not own or propose to acquire investment securities having a value exceeding 40%
of the value of the Company’s total assets (exclusive of Government securities
and cash items) on an unconsolidated basis. For purposes of this paragraph 10,
(x) “investment securities” includes all securities except (A) government
securities, (B) securities issued by employees’ securities companies, and
(C) securities issued by majority-owned subsidiaries of the Company that are not
investment companies, and (y) “government securities” includes any security
issued or guaranteed as to principal or interest by the United States, or by a
person or entity controlled or supervised by and acting as an instrumentality of
the Government of the United States pursuant to authority granted by the
Congress of the United States; or any certificate of deposit for any of the
foregoing.



--------------------------------------------------------------------------------

11. There is no pending legal proceeding before, or pending investigation by,
any court or administrative agency or authority of the United States of America
or the State of Ohio or the State of Delaware or any arbitration tribunal
against or directly affecting the Company or any of its properties (a) with
respect to the transactions contemplated by the Transaction Documents or
(b) which could reasonably be expected to have a material adverse effect on the
Company or each of its assets or properties.

Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.

[Signature Follows on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the [        ] day of
June, 2017.

 

 

Name:

Title:



--------------------------------------------------------------------------------

ANNEX I

1. Second Amended and Restated Continuing Agreement of Guaranty and Suretyship,
dated as of June 22, 2017, with respect to the Credit Agreement.

2. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of June 12, 2013, with respect to the Mexicana Credit Agreement.



--------------------------------------------------------------------------------

ANNEX II

None.



--------------------------------------------------------------------------------

Exhibit B

Financing Statements

 

Exhibit B-1    ADS Financing Statement Exhibit B-2    StormTech Financing
Statement Exhibit B-3    HHC Financing Statement Exhibit B-4    Hancor Financing
Statement



--------------------------------------------------------------------------------

Exhibit C

Pledged Entities

 

Hancor Holding Corporation   ADS Ventures, Inc.   Sewer Tap, Inc.   Spartan
Concrete, Inc.   PSA, Inc.   ADS Structures, Inc.   Advanced Drainage of Ohio,
Inc.   Green Line Polymers, Inc.   Inlet & Pipe Protection, Inc.   Hancor of
Canada, Inc.   Hancor, Inc. (OH)   Hancor Leasing Corp.   Media Plus, Inc.  
Hancor International, Inc.   Hancor, Inc. (NV)  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

COMPLIANCE CERTIFICATE

Significant Holders

c/o Prudential Capital Group

Two Prudential Plaza, Suite 5600

Chicago, Illinois 60601

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Private Shelf Agreement
dated as of June 22, 2017 (as further amended, restated, modified or
supplemented, the “Note Agreement”) by and among Advanced Drainage Systems,
Inc., a Delaware corporation (the “Company”), on the one hand, and PGIM, Inc.
(“Prudential”) and each Prudential Affiliate from time to time party thereto, on
the other hand. Unless otherwise defined herein, terms defined in the Note
Agreement are used herein with the same meanings.

I,                     , the duly elected [Chief Executive
Officer/President/Executive Vice President/Chief Financial Officer/Treasurer] of
the Company, do hereby certify on behalf of the Transaction Parties as of the
[quarter/year] ended [                    , 20    ] (the “Report Date”), as
follows:

 

  1. The Transaction Parties are in compliance with, and since the most recent
prior Report Date have at all times complied with, the provisions of the Note
Agreement and the representations and warranties contained in paragraph 8 of the
Note Agreement and in the other Transaction Documents are true and correct in
all material respects (or in all respects, to the extent any such representation
or warranty is qualified by materiality or “Material Adverse Effect”) on and as
of the date of this certificate with the same effect as though such
representations and warranties had been made on the date hereof (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or in
all respects, as applicable) as of such earlier date), and the Transaction
Parties have performed and complied with all covenants and conditions thereof;
provided that such certifications with respect to covenants required to be
complied with by, or representations and warranties made with respect to, Joint
Ventures are made solely to the best knowledge of the undersigned and provided
further that any disclosure related to an affirmative covenant in paragraph 5 of
the Note Agreement (other than with respect to paragraph 5C thereof) shall be
limited to the best knowledge of the undersigned.

 

G-1



--------------------------------------------------------------------------------

  2. [No event has occurred and is continuing which constitutes an Event of
Default or Default; provided that such certification with respect to Events of
Default or Defaults applicable to Joint Ventures is made solely to the best
knowledge of the undersigned and provided further that any Default or Event of
Default related to an affirmative covenant in paragraph 5 of the Note Agreement
(other than with respect to paragraph 5C thereof) shall be limited to the best
knowledge of the undersigned.]

 

    OR

 

    [The following covenants or conditions have not been performed or observed
and the following is a list of each such Default or Event of Default and its
nature and status; provided that such certification with respect to Defaults or
Events of Default applicable to Joint Ventures is made solely to the best
knowledge of the undersigned and provided further that any Default or Event of
Default related to an affirmative covenant in paragraph 5 of the Note Agreement
(other than with respect to paragraph 5C thereof): [                    ].]

 

  3. Schedule I attached hereto sets forth the financial data and computations
evidencing the Transaction Parties’ compliance with the covenants in paragraphs
6A(1) and 6A(2) of the Note Agreement, all of which are true, complete, and
correct [except as set forth below (if applicable):                     ].

 

  4. The aggregate amount of outstanding additional Investments by Transaction
Parties in Persons (including Joint Ventures and Subsidiaries) other than
Transaction Parties which are not otherwise listed on Schedule 6E to the Note
Agreement is $                    , which amount remains in compliance with the
requirements of paragraph 6E(v) of the Note Agreement which requires that such
amount not exceed the greater of (x) $150,000,000 or (y) 10% of the consolidated
total assets of the Company and its Subsidiaries, in each case outstanding at
any time, and calculated after giving effect to Investments which are Permitted
Acquisitions taken into consideration for purposes of determining compliance
with paragraph 6E(v) of the Note Agreement pursuant to paragraph 6E(xi) of the
Note Agreement; provided that any inadvertent inaccuracy in the reporting of the
foregoing amount shall not cause this certification to be false or misleading in
any material respect or otherwise result in a Default or Event of Default under
any Transaction Document unless an accurate calculation of such amount would
have resulted in such amount exceeding the requirements of paragraph 6E(v).

 

  5. [No additional Domestic Subsidiaries are required to join the Guaranty
Agreement as a Guarantor pursuant to the requirements of paragraph 5K of the
Note Agreement.]

 

     OR

 

G-2



--------------------------------------------------------------------------------

[The following additional Domestic Subsidiar[y/ies] [is/are] required to join
the Guaranty Agreement as a Guarantor pursuant to the requirements of paragraph
5K of the Note Agreement:                     ].

 

G-3



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations documented on
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this          day of             ,
20    .

 

         ADVANCED DRAINAGE SYSTEMS, INC. Date:                     , 20        
         By:                                   
                                                                
Name:                                   
                                                           
Title:                                   
                                                     

 

G-4



--------------------------------------------------------------------------------

SCHEDULE 6B

Existing Indebtedness

 

  •   Indebtedness in connection with the following:

 

  •   The $9,000,000 Variable Rate Demand Industrial Development Revenue Bonds
(Advanced Drainage Systems, Inc. Project), Series 2007, of the New Jersey
Economic Development Authority, having an outstanding principal balance on the
Restatement Date in the amount of approximately $1,620,000 (the “IDRB Facility”)

 

  •   The following letter of credit issued for the benefit of Advanced Drainage
Systems, Inc.:

 

     Outstanding
Principal
Balance as of
Restatement
Date  

IDRB

  

New Jersey Economic Development Authority

   $ 1,620,000     

 

 

 

 

G-5



--------------------------------------------------------------------------------

SCHEDULE 6C

Permitted Liens

 

  •   Liens securing the obligations under each of the following:

 

  •   The IDRB Facility

 

  •   Commercial Term Note, dated as of August 17, 2004, from Advanced Drainage
Systems, Inc. in favor of PNC Bank, National Association (successor to National
City Bank) with respect to property related to the premises located at 2650
Hamilton-Eaton Road, Hamilton, Ohio 450113

 

  •   Any Liens or security interests in Collateral or the Purchase Documents
(both as defined in the Aircraft Lease described below as in effect on March 30,
2012) in favor of The Wilmington Trust Company, as Owner Trustee under the Trust
Agreement dated as of April 3, 2006 (the “Lessor”), relating to that certain
leased Cessna Model 560XL aircraft or arising under that certain (i) Aircraft
Lease (S/N 560-6103) dated on or about March 30, 2012 between the Lessor and
Advanced Drainage Systems, Inc., (ii) that certain Assignment of Purchase
Agreement, dated on or about March 30, 2012, among the Lessor, Advanced Drainage
Systems, Inc. and Cessna Aircraft Company (as in effect on March 30, 2012) or
(iii) any other documentation related to any of the foregoing documents or to
the transactions described therein.

 

  •   The following Liens:

 

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2238904 1

Filed 09/17/02

 

Continued 05/04/07

Continued 06/11/12

   D.L. Peterson Trust    In lieu filing from multiple jurisdictions pertaining
to specific leased equipment

 

 

3  The Commercial Term Note has been paid in full. PNC Bank, National
Association is in the process of filing a mortgage release.



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

4054588 1

Filed 02/26/04

 

62 amendments to add collateral filed 2/27/04 through 07/19/06

 

Continued 12/19/13

   D.L. Peterson Trust    Specific leased equipment (lift trucks/forklifts)
Advanced Drainage Systems, Inc.    Delaware Secretary of State   

6348376 5

Filed 10/09/06

 

Continued 08/10/11

   Chesapeake Funding LLC    Specific leased equipment (forklifts) Advanced
Drainage Systems, Inc.    Delaware Secretary of State   

2007-1425312

Filed 04/17/07

 

4 amendments to add collateral filed 04/20/07

through 05/16/07

 

Continued 04/11/17

   Chesapeake Funding LLC    Specific leased equipment (forklifts) Advanced
Drainage Systems, Inc.    Delaware Secretary of State   

2007-4445465

Filed 11/19/07

 

Continued 10/31/12

   LaSalle National Leasing Corporation    Leased Cessna Citation Model 560XL
aircraft



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2009-4121445

Filed 12/23/09

 

17 amendments to add collateral filed 12/28/09 through 04/18/11

 

Continued 10/27/14

 

Amendment filed 05/08/17

   Chesapeake Funding LLC    Specific leased equipment (lift trucks/forklifts)
Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2012 1442492

Filed 04/03/12

 

Continued 03/21/17

   Wilmington Trust Company, not in its individual capacity, but solely as owner
trustee under trust agreement dated as of April 3, 2006    Leased Cessna Model
560XL Aircraft, Serial Number 560-6103, two Pratt & Whitney Canada PW545C
Engines, one Honeywell Model RE100(XL) Auxiliary Power Unit, all leased pursuant
to Aircraft Lease Agreement dated as of 3/30/12 Advanced Drainage Systems, Inc.
   Delaware Secretary of State   

2013 1170274

Filed 3/20/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2013 1171009

Filed 03/20/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1172403

Filed 03/20/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1180299

Filed 03/27/13

   COMDOC, Inc.    Specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1226019

Filed 03/21/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1228221

Filed 03/21/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2013 1231597

Filed 03/21/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1244616

Filed 03/21/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1254755

Filed 03/22/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State    2013 1254987    Chesapeake
Funding LLC    All goods (including equipment and inventory) leased or financed
pursuant to Lease Agreement dated 3/31/78, including, but not limited to,
specific leased equipment described therein



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2013 1255026

Filed 03/22/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1255091

Filed 03/22/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1256032

Filed 03/22/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1256057

Filed 03/22/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2013 1658872

Filed 05/01/13

Assigned 08/08/13

   Banc of America Leasing & Capital, LLC    Hardware and other personal
property identified in the Order, specified in Payment Schedule No. 55033
between secured party and debtor which incorporates the terms of the Payment
Plan Agreement No. 5063 (server and database computer equipment) Advanced
Drainage Systems, Inc.    Delaware Secretary of State   

2013 4447117

Filed 11/12/13 (6 Amendments filed between 8/3/16 and 3/10/17)

   Macquarie Equipment Finance, Inc.   

All equipment and other goods currently or hereafter leased to Debtor under a
master lease between Debtor as Lessee and Secured Party as Lessor.

Amendments

Deletion of specific pieces of leased equipment to collateral

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2013 4448198

Filed 11/12/13 (Assignment filed 12/10/13)

   RBS Asset Finance, Inc.    All equipment and other goods leased by Debtor as
Lessee under Leaseline Schedule No. LL-001. Advanced Drainage Systems, Inc.   
Delaware Secretary of State   

2013 5172243

Filed 12/31/13

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 001 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 2435526

Filed 06/08/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 003 to Master Lease Agreement No. 26578-90000, dated December 12,
2013.



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 2643780

Filed 06/19/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 004 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 3034427

Filed 07/14/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 002 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 3034948

Filed 07/14/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 005 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 4115431

Filed 09/15/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 007 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 4789987

Filed 10/20/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 008 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 5504898

Filed 11/20/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 009 to Master Lease Agreement No. 26578-90000, dated December 12,
2013.



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 5930986

Filed 12/10/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 010 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2016 2348611

Filed 04/20/16

   Konica Minolta Premier Finance    Specific Leased Equipment Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2016 1699029

Filed 08/03/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 001 to Master Loan and Security Agreement No. 26578-700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2016 4700033

Filed 08/03/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 003 to Master Loan and Security Agreement No. 26578-700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2016 4933154

Filed 08/15/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 004 to Master Loan and Security Agreement No. 26578-700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2016 5807332

Filed 09/22/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 005 to Master Loan and Security Agreement No. 26578-700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2016 6284192

Filed 10/13/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 006 to Master Loan and Security Agreement No. 26578-700000,
dated June 2, 2016.



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2016 7969361

Filed 12/22/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 007 to Master Loan and Security Agreement No. 26578-700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2017 1599072

Filed 03/10/17

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 008 to Master Loan and Security Agreement No. 26578-700000,
dated June 2, 2016.



--------------------------------------------------------------------------------

SCHEDULE 6D

Guaranties

 

  •   Guaranty by Advanced Drainage Systems, Inc. (up to $11,000,000, plus 50%
of interest, fees and expenses related thereto) of the $22,000,000 credit
facility of Tubos y Plásticos Tigre-ADS de Chile Limitada from Itau Corpbanca.

 

  •   Guaranty by Advanced Drainage Systems, Inc. (up to $3,163,527.22, plus 49%
of interest, fees and expenses related thereto) of the $6,456,178 credit
facility of Tigre-ADS USA Inc. supported by a standby letter of credit issued by
PNC Bank, National Association in favor of Banco Bradesco S.A. for the account
of Advanced Drainage Systems, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6E

Existing Investments

The September 30, 1993, $29,500,276 loan by Advanced Drainage Systems, Inc. to
the ESOP evidenced by a Limited Recourse Non-Negotiable Note dated September 30,
1993.

Investments by Loan Parties in Non-Loan Parties as of the Restatement Date:

 

Entity

  

Domicile

  

Entity Type

   Percentage
Ownership     Investment in Non-
Loan Parties 3  

Advanced Drainage Systems, Inc.

          

Inlet & Pipe Protection, Inc.

   Illinois    Corporation      100 %    $ 2,524  

ADS Ventures, Inc.1

   Delaware    Corporation      100 %    $ 7,327  

Green Line Polymers, Inc.

   Delaware    Corporation      100 %    $ 27,718  

Sewer Tap, Inc.

   Oregon    Corporation      100 %    $ 5,797  

Spartan Concrete, Inc.

   Delaware    Corporation      100 %    $ 1,355  

PSA, Inc.

   Maine    Corporation      100 %    $ 53  

ADS Structures, Inc.

   Delaware    Corporation      100 %    $ 5,921  

ADS Worldwide, Inc.

   Delaware    Corporation      100 %    $ 22,118  

Advanced Drainage of Ohio, Inc.

   Ohio    Corporation      100 %    $ 18,309  

Hancor Holding Corporation

          

Hancor of Canada, Inc.

   Canada    Corporation      100 %    $ 43,834  

Hancor, Inc.

          

Hancor Leasing Corp

   Ohio    Corporation      100 %    $ 0  

Media Plus, Inc.

   Ohio    Corporation      100 %    $ 0  

Hancor International, Inc.

   Delaware    Corporation      100 %    $ 0  

Hancor, Inc.(NV) 2

   Nevada    Corporation      100 %    $ 0  

StormTech, LLC

          

None

           $ 0             

 

 

 

Total Investments by Loan Parties in Non-Loan Parties

        $ 134,956             

 

 

 

Notes:

 

1  Excludes $43.7 million investment in subsidaries related to StormTech LLC,
which is a Loan Party under the Agreement.

2  Inactive.

3  Amounts shown in thousands.



--------------------------------------------------------------------------------

SCHEDULE 8A(1)

Domestic Subsidiaries

Subsidiary Equity Interests:

 

Name

  

Jurisdiction

  

Organization

  

Equity Owner

   Percentage Owned     

Certificate No. and
No. of Shares

Advanced Drainage of Ohio, Inc.    Ohio    Corporation    Advanced Drainage
Systems, Inc.      100%     

Cert. No. N-2

(100 shares)

ADS Worldwide, Inc.    Delaware    Corporation    Advanced Drainage Systems,
Inc.      100%     

Cert. No. 1

(10 shares)

PSA, Inc.    Maine    Corporation    Advanced Drainage Systems, Inc.      100%  
  

Cert. No. 5

(100 shares)

ADS Structures, Inc.    Delaware    Corporation    Advanced Drainage Systems,
Inc.      100%     

Cert. No. 1

(100 shares)

ADS Ventures, Inc.    Delaware    Corporation    Advanced Drainage Systems, Inc.
     100%     

Cert. No. 1

(10 shares)

Hancor Holding Corporation    Delaware    Corporation    Advanced Drainage
Systems, Inc.      100%     

Cert. No. 1

(100 shares)

Spartan Concrete, Inc.    Delaware    Corporation    Advanced Drainage Systems,
Inc.      100%     

Cert. No. 1

(100 shares)

Sewer Tap, Inc.    Oregon    Corporation    Advanced Drainage Systems, Inc.     
100%     

Cert. No. 2

(100 shares)

Green Line Polymers, Inc.    Delaware    Corporation    Advanced Drainage
Systems, Inc.      100%     

Cert. No. 1

(100 shares)

Inlet & Pipe Protection, Inc.    Illinois    Corporation    Advanced Drainage
Systems, Inc.      100%     

Cert No. 6

(100 shares)

ADS International, Inc.    Delaware    Corporation    ADS Worldwide, Inc.     
100%     

Cert. No. 2

(10 shares)

StormTech LLC    Delaware    Limited Liability Company    ADS Ventures, Inc.   
  100%      Uncertificated BaySaver Technologies, LLC    Delaware    Limited
Liability Company    ADS Ventures, Inc.      65%      Uncertificated Hancor,
Inc.    Ohio    Corporation    Hancor Holding Corporation      100%     

Cert. No. 2

(500 shares)



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

Organization

  

Equity Owner

  

Percentage Owned

  

Certificate No. and
No. of Shares

Hancor Leasing Corp.    Ohio    Corporation    Hancor, Inc. (OH)    100%   

Cert. No. 4

(100 shares)

Media Plus, Inc.    Ohio    Corporation    Hancor, Inc. (OH)    100%   

Cert. No. 2

(500 shares)

Hancor International, Inc.    Delaware    Corporation    Hancor, Inc. (OH)   
100%   

Cert. No. 1

(100 shares)

Hancor, Inc. (NV)    Nevada    Corporation    Hancor, Inc. (OH)    100%   

Cert. No. 2

(10 shares)

Subsidiary options, warrants or other rights: None.

The following Domestic Subsidiaries are obligated under a Guaranty with respect
to Indebtedness of Advanced Drainage Systems, Inc. outstanding under the Primary
Working Capital Facility:

 

  •   Hancor Holding Corporation

 

  •   Hancor, Inc.

 

  •   StormTech LLC



--------------------------------------------------------------------------------

SCHEDULE 8G

Agreements Restricting Indebtedness

 

1. The Credit Agreement.

 

2. The Mexicana Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE 8K

Governmental Consents and Filings, etc.

The UCC-1 Financing Statements to be filed with the secretaries of state of the
following states in order to perfect the security interests created pursuant to
the Collateral Documents:

Delaware

Ohio



--------------------------------------------------------------------------------

SCHEDULE 8Q

Collateral

 

Entity Name

  

Jurisdiction of Organization

  

Organizational Identification Number

Advanced Drainage Systems, Inc.    Delaware    0648730 Hancor Holding
Corporation    Delaware    2077993 Hancor, Inc.    Ohio    377794 StormTech LLC
   Delaware    3673164